Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 1 of
                                      104


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 20-cv-21457-KMW

   ANTHONY SWAIN, et al.,

               Plaintiffs,
   v.

   DANIEL JUNIOR, in his official capacity as
   Director of the Miami-Dade Corrections and
   Rehabilitation Department, and
   MIAMI-DADE COUNTY

               Defendants.
                                                 /

            DECLARATION OF PROFESSOR DOCTOR AILEEN M. MARTY, MD

          Pursuant to 28 U.S.C. § 1746, Dr. Aileen Marty, MD, FCAP declares under penalty of

   perjury as follows:

          1.       I am Dr. Aileen Marty, MD, FCAP, Fellow of Infectious Disease, Pathology, and

   an international expert on Infection Prevention, mass gathering medicine, and outbreak response.

   I am a physician-scientist and professor of medicine with more than 40 years of clinical work, and

   more than 44-years of teaching and research experience, including large, multicenter clinical

   research studies. I have personal knowledge of the facts set forth herein.

          2.       I served 25 years as an officer and physician in the US Navy, where I organized

   and conducted health plans and coordinated health care for massive campaigns and field Med-

   Ready activities. I have worked with and for elements of the U.S. federal government including

   DoD, DHS, DHHS (CDC, NIH), DOS, and USDA developing plans, programs, training, and

   policy for government agencies, the White House National Security administration, and other

   government agencies and as a voting member of the President’s Advisory Council Combating
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 2 of
                                      104


   Antibiotic Resistant Bacteria. The U.S. Department of State organized and submitted my name to

   represent the United States in the United Nations’ CBRNE (Chemical, Biological, Radiological,

   Nuclear, and Explosives) technical team.

          3.      The United Nations employed me as a member of the United Nations Monitoring,

   Verification and Inspection Commission where it was my responsibility to perform Analysis and

   Assessment regarding international laboratories to determine if their use was for peaceful purposes

   or if they had any dual use intentions. My United Nations work also includes serving the World

   Health Organization (WHO) in Mass Gathering events, outbreak response, risk communication,

   and in the Health Security Interface.

          4.      My research and field of expertise is a combination of infectious disease, public

   health, mass gatherings, disaster response, and medical countermeasures for weapons of mass

   destruction. My work ranges from sophisticated molecular and biological studies of specific

   human pathogens (such as “expression of Helicobacter pylori virulence genes in gastric

   precancerous intestinal metaplasia and adenocarcinoma”) to clinical studies and treatment and

   prevention of various disease (such as “Ebola and other Filoviridae, Hosts, Disease, Pathogenesis,

   and development of vaccines and specific treatment”). It also spans to studies on public health

   response to catastrophes (such as my Law review article “A Deadly Warning Mandating

   Improvement to the National Response to Disasters.”). I have worked tirelessly in the pursuit and

   creation of innovative means and methods for coordinating the practice of medicine, providing

   faster response, identifying new diagnostic techniques, new preventive methods and new

   treatments but always with a keen awareness of preventive health and cost containment.

          5.      The common theme in my scholarly publications is the pursuit of practical solutions

   for challenging medical problems while understanding the legal, social, and economic aspects of



                                                   2
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 3 of
                                      104


   the disease. My publications include over 100 peer-reviewed articles and range from peer-

   reviewed medical to peer-reviewed legal articles, interim guidance on managing critical health

   issues, and the editing of several books. Some involve discoveries of new pathogens and how to

   diagnose them, some on the development of vaccines and drugs, and others on innovative teaching

   methods. There is intense work on viruses, bacteria, fungi, parasites, and other pathogens of

   humans and animals. Numerous publications involve medical countermeasures for chemical and

   biological warfare agents, public health and safety, infection prevention, and on the management

   of Mass Gatherings, this work includes authoring the Chapter on Command, Control, and

   Communication for Mass Gatherings in the WHO publication, “Public Health for mass Gatherings:

   Key Considerations. ISBN 978 92 4 156493 9,” as well as the WHO Interim Guidance on the

   Initial Clinical Management of Patients exposed to Chemical Weapons. I am often called upon by

   national and international media (TV, radio, and newspapers) to help explain serious health topics

   to the public, such as my TED talks (https://www.youtube.com/watch?v=xT90FBJOFKk).

          6.      My C.V. includes a list of my honors, experience, and publications, and it is

   contained at the end of my declaration as Exhibit A.

          7.      I am donating my time reviewing materials and preparing this declaration. Any live

   testimony I provide will also be provided pro bono.

          8.      On April 9, 2020, I visited and inspected the Metro West Detention Center (“Metro

   West”) at 13850 NW 41st Street Doral, Florida 33178. I have met with and spoken to the Director

   for Miami-Dade Corrections and Rehabilitation (“MDCR”), Daniel Junior, to review and discuss

   MDCR’s plans and policies for Metro West. Also, I have read the declarations of all seven named

   plaintiffs in this case as well as the inspection report, dated April 18, 2020, submitted by Dr.

   Dushyantha Jayaweera and Dr. Hansel Tookes (the “Report”).



                                                   3
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 4 of
                                      104


           9.       The Centers for Disease Control and Prevention’s (“CDC”) Interim Guidance on

   Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,

   which is attached hereto as Exhibit B, defines social distancing as “the practice of increasing the

   space between individuals and decreasing the frequency of contact to reduce the risk of spreading

   a disease (ideally to maintain at least 6 feet between all individuals, even those who are

   asymptomatic).” Ex. B at 4.

           10.      According to the CDC, social distancing strategies can be applied on an individual

   level (e.g., avoiding physical contact), a group level (e.g., canceling group activities where

   individuals will be in close contact), and an operational level (e.g., rearranging chairs in the dining

   hall to increase distance between them). Id.

           11.      The CDC’s prevention practices for incarcerated/detained persons includes

   implementing         social distancing    strategies        to   increase   the   physical   space   between

   incarcerated/detained persons, “ideally 6 feet between all individuals, regardless of the presence

   of symptoms.” Id. at 11. To that end, the CDC also acknowledges that “[n]ot all strategies will be

   feasible in all facilities.” Id.

           12.      The CDC offers example strategies of social distancing, with varying levels of

   intensity, which include, the following:

                 o Common areas:
                    ▪     Enforce increased space between individuals in holding cells, as
                          well as in lines and waiting areas such as intake (e.g., remove every
                          other chair in a waiting area)
                 o Recreation:
                    ▪     Choose recreation spaces where individuals can spread out
                    ▪     Stagger time in recreation spaces




                                                           4
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 5 of
                                      104


                       Restrict recreation space usage to a single housing unit per space
                        (where feasible)
                 o Meals:
                       Stagger meals
                       Rearrange seating in the dining hall so that there is more space
                        between individuals (e.g., remove every other chair and use only one
                        side of the table)
                       Provide meals inside housing units or cells
                 o Group activities:
                       Limit the size of group activities
                       Increase space between individuals during group activities
                       Suspend group programs where participants are likely to be in closer
                        contact than they are in their housing environment
                       Consider alternatives to existing group activities, in outdoor areas or
                        other areas where individuals can spread out
                 o Housing:
                       If a space allows, reassign bunks to provide more space between
                        individuals, ideally 6 feet or more in all directions. (Ensure that
                        bunks are cleaned thoroughly if assigned to a new occupant.)
                       Arrange bunks so that individuals sleep head to foot to increase the
                        distance between them
                       Rearrange scheduled movements to minimize mixing of individuals
                        from different housing areas
   Id. at 11.

           13.      The strategies outlined in the CDC’s guidance admittedly “need to be tailored to

   the individual space in the facility and the needs of the population and staff.” Id.

           14.      The CDC does not require compliance with any of its “example strategies” as a

   means of implementing social distancing measures. These are strategies, and not compulsory

   measures.


                                                       5
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 6 of
                                      104


           15.     As to housing specifically, the CDC offers three examples for how to achieve social

   distancing “[i]f space allows . . . .” Id. at 11.

           16.     The CDC does not require, or even offer as an example, inmates’ heads to be

   oriented toward opposite sides within their bunkbeds (i.e., top bunk facing one way and bottom

   bunk facing the other).

           17.     At best, the CDC offers as one of three examples, the option of arranging bunks so

   that inmates sleep head-to-foot to increase the distance between them, which is occurring at Metro

   West.

           18.     In addition, it is important to note that the CDC’s interim guidance for correctional

   and detention facilities was based on what was known about the transmission and severity of

   COVID-19 as of March 23, 2019. See Ex. B at 1. Therefore, its social distancing guidance does

   not account for the use of masks or other measures currently in place at Metro West (such as

   screening and removal of symptomatic inmates at intake). Indeed, the CDC did not issue

   recommendations for cloth face coverings until April 2020. It is now understood that the

   widespread use of masks ameliorates to a substantial extent the need to maintain strict social

   distancing of six feet to mitigate against the spread of COVID-19. The prevention measures taken

   within any given facility must be assessed as a whole rather than in a vacuum.

           19.     Based on my observations at Metro West, beds in the wards are separated and

   spaced about 5 feet apart and each inmate is instructed to sleep such that their heads lie on opposite

   ends of the beds to assure that there is a distance of > 6 feet between the inmates while they sleep.

           20.     The wards are ample for the large number of individuals each unit accommodates

   and there is enough room for each inmate to stay 6 feet from other inmates while they are awake

   and while they sleep.



                                                       6
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 7 of
                                      104


          21.     Also, there is signage everywhere in Metro West, in the wards, in the clinics, and

   in the counseling areas about COVID-19 and means and methods for inmates to protect

   themselves.

          22.     The ward I visited, and the wards I looked into from the windows on the doors, all

   had bunks that were spaced to allow for inmates to be 6 feet apart from each other’s heads.

          23.     Top and bottom bunkmates are currently separated by a mattress as well as a

   metallic bedframe—both of which provide a stronger barrier than having bunkmates sleeping

   head-to-toe.

          24.     There is no data to suggest that forcing inmates to sleep head-to-toe within bunks,

   in addition to between bunks (which is how the inmates at Metro West currently sleep), prevents

   the spread of COVID-19 any more meaningfully. And neither the WHO nor the CDC require this

   sleeping arrangement.

          25.     As such, there is even less of a concern posed by the fact that they are not sleeping

   head-to-toe within their bunks. The risk, if any, posed by bunkmates facing the same direction

   while they sleep is minimal.

          26.     The CDC’s prevention guidance for inmate housing, as it is currently being

   implemented in the housing units at Metro West (i.e., arranging bunks so that individuals sleep

   head to foot to increase the distance between them), are sufficient to mitigate the spread of COVID-

   19 in a jail/prison housing unit.

          I declare under penalty of perjury that the foregoing is true and correct.

          Executed on this _21_ day of April 2020.




                                                        AILEEN M. MARTY, MD

                                                    7
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 8 of
                                      104




                                                                           Marty CV: p. 1


                                                                          Exhibit A
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 9 of
                                      104



                  TABLE OF CONTENTS FOR CURRICULUM VITAE


                                            Subject                                        Page
                                                                                           No
    BRIEF INTRODUCTON                                                                        3
    CURRENT STATUS                                                                           3
    EDUCATION                                                                                4
    LICENSES AND PERMITS                                                                     5
    ACADEMIC EXPERIENCE                                                                      6
    MILITARY AND FEDERAL SERVICE                                                             6
    CLINICAL AND OTHER EXPERIENCE                                                            8
    PUBLICATIONS IN DISCIPLINE                                                               9
           INVITED PAPERS IN PROFESSIONAL JOURNALS PEER REVIEWED RESEARCH ARTICLES          10
          BOOKS AND BOOK CHAPTERS                                                           12
          INVITED EXTENDED ABSTRACTS                                                        18
          THESES AND DISSERTATION                                                           18
    GREY LITERATURE AND PUBLICATIONS OUTSIDE OF DISCIPLINE                                  17
    PRESENTED LECTURES AND PAPERS                                                           18
           INVITED LECTURES                                                                 19
          ORAL PRESENTATIONS AT CONFERENCES                                                 36
    WORKS IN PROGRESS                                                                       41
    FUNDED RESEARCH                                                                         41
    PROFESSIONAL HONORS, PRIZES, AND FELLOWSHIPS                                            46
    TEACHING AND MENTORING                                                                  46
    PROFESSIONAL SOCIETIES                                                                  49
    BUSINESS, MANAGEMENT, BUDGETS                                                           51
    OTHER PROFESSIONAL ACTIVITIES AND PUBLIC SERVICE                                        52
           PUBLIC SERVICE                                                                   52
           BROADCASTS AND OTHER MEDIA RELATED WORK (TV, RADIO, NEWSPAPERS)                  53
           FACULTY ADVISOR GROUPS                                                           67
           FACULTY COMMITTEES AT FLORIDA INTERNATIONAL UNIVERSITY                           67
           JOURNAL AND GRANT REVIEWS                                                        67
           LIAISON/ REPRESENTATIVE FOR NATIONAL AND INTERNATIONAL PLANNING COMMITTEES       67

           OTHER SERVICES                                                                   69




                                                                                     Marty CV: p. 2
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 10 of
                                      104


   BRIEF INTRODUCTON
   Dr Marty has had an unusual career trajectory. She is a physician scientist with enormous clinical and research
   experience. She has more than 43- years of research experience beginning in 1976 with work on vision studies
   in the lemon shark (Negaprion brevirostris) and spanning to large clinical research studies involving helminthic
   infections and drug interactions (e.g. Onchocerciasis and Ivermectin studies), clinic-pathological studies on the
   health impact of vaccines (Venezuela Encephalitis virus) on humans and on rodents, epidemiological and
   laboratory studies on disease (leprosy in non-human primates), and heavy contributions to studies on the
   pathogenesis of Ebola virus on non-human primates, disease surveillance, and the public health impact of disease
   including legal, medical, and sociological factors.

   Dr Marty has practised clinical medicine, particularly tropical medicine in many nations of the Americas, Africa,
   and Asia. She was one of 8 individuals on the Blue-Ribbon panel that created the Military Tropical Medicine
   course. The Tropical Medicine program she helped devise included multiple annual “Med-Ready” operations
   worldwide. These operations involve Dr Marty or other Physician-attendings, bringing medical teams comprised
   of physicians training in Tropical Medicine to Low-and-middle-income nations where they organize and provide
   care on ships and at land-based-rapidly-developed medical sites to hundreds of patients per day. These missions
   accomplished three critical US goals (1) generating friendship, partnership and solidarity with the USA, (2)
   training physicians in tropical medicine, and (3) obtaining “ground-truth” regarding the epidemiology of
   infectious diseases per region. The course educates medical providers on Tropical and emerging infectious
   diseases, from both a syndromic approach such as diarrheal diseases and rashes, and from disease-specific
   training particularly those involving entities that threaten to can produce severe outbreaks such as viral
   hemorrhagic fevers, malaria, and Zika virus. Dr. Marty, now a professor in the Department of medicine at FIU
   continues to contribute to military tropical medicine education and training working as an attending physician
   with the FIU-FAST team as part of the U.S. Southern Command’s Enduring Promise initiative.

   Dr. Marty has served on multiple national, regional, and international boards helping the World Health
   Organization with Mass Gathering Medicine and with the Health Security Interface, working for the United
   Nations as a Weapons inspector, and working at the White House for the National Security Council and as a
   Presidential Advisor. She has a wide-grasp of medical issues from the perspective of both a practitioner and a
   policy maker.

   Expertise: Physician, Leader, Organizer, and Expert in Travel, Tropical, and Infectious Disease Medicine and
   Pathology, and in Mass Casualty. specializing in the medical and scientific risk analysis of foreign emerging
   infectious disease/communicable diseases, emergency preparedness, medical countermeasures and the medical
   response to mass casualty events and public health and safety.

   CURRENT POSITIONS & RESPONSIBILITIES

                       Title                                       Organization                          Dates
           Professor, Infectious Disease            Herbert Wertheim College of Medicine, FIU       2012-Present
     Commander Emergency Response Team
          Clinical Lab Director, FIU Health
    Director, Travel Medicine Clinic, FIU Health




                                                                                                         Marty CV: p. 3
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 11 of
                                      104


      Voting Member, Presidential Advisory                      HHS, Washington, DC                 2015-2019
    Council on Combating Antibiotic-Resistant
                   Bacteria
              Co-Lead, Workgroup                      Workforce Education and Competencies          2018
                                                     Subgroup, PACCARB, HHS, Washington DC
        Voting Member, Expanded Board              International Federation for Tropical Medicine   2017-Present

        Senior Consultant, Health Security               World Health Organization (WHO)            2017-Present
                    Interface
           Global Medicine Professor                        American University of Antigua          2016-Present

     Advisory Council for “Masters of Health                Florida International University        2018-2019
            Services Administration”
          Chief Executive Officer (CEO)               Strategic Solutions Emerging Infectious       2010‐Present
                                                               Diseases International
        Consultant Health Care Expert for                      Reuters Insight Expert               2006‐Present
               Infectious Diseases
    Senior Consultant, Public Health Aspects of          World Health Organization (WHO)            2005‐Present
                 Mass Gathering

   EDUCATION


    Degree/                         Institution                                   Field               Dates
    Diploma/
    Certificate
        Certificate      American Association of              Legal, Medical, and Technical Drug       2015
                         Medical Review Officers              Test validations

        Certificate      Animal and Plant Health              Veterinary Medicine                      2004
                         Inspection Services FADD
                         School at Plum Island Animal
                         Disease Center
        Certificate      US Army Medical Command              Humanitarian Aide                        2001
                         Combined Humanitarian
                         Assistance Response Training
         Diploma          United Nations Weapons Lab          Microbiology and Weapons Science         2003
                          Inspection
         Diploma         USU: Medical Effects of Ionizing     Health Physics                           2000
                         Radiation
         Diploma         College of Command and Staff,        Political Science                        2000
                         Diplomacy, Policy, and National
                         Security Studies


                                                                                                           Marty CV: p. 4
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 12 of
                                      104


         Diploma        The United States Army Medical      Defense Against                         2000
                        Research Institute for infectious   Biological Warfare Agents
                        diseases
         Diploma        The United States Army Medical      Medical Defense Against                 2000
                        Research Institute of Chemical      Chemical Warfare Agents
                        Defense (USAMRICD)
         Diploma        The Armed Forces Radiobiology       Medical Effects of Ionizing Radiation   2000
                        Research Institute (AFRRI)
      CDC Certificate    Centers for Disease Control &      Biological Terrorism                    1999
                         Prevention
         Masters,       Naval War College                   Diploma: Strategy and                   1997‐
         National       (Includes 3 Diploma courses,        Policy; Diploma: Joint Maritime         2000
       Security and     two electives, and a seminar        Operations; Diploma: National
    Strategic Studies   course)                             Security & Decision Making
                                                            Electives on Homeland
                                                            Security/Defense: (1)
                                                            Biowarfare, and (2)
                                                            Nuclear, Chemical, and
                                                            High Energy weapons
                                                            Seminar: China and USA
        Certificate     Naval School of Health Sciences     Strategic Medical Readiness             1998

        Certificate      American College of Forensic       Forensics                               1997
                         Examiners
         Diploma        Naval School of Health Sciences     Tropical Medicine                       1994
        Fellowship      Armed Forces Institute of           Infectious Diseases                     1989
                        Pathology and NNMC/
                        Infectious Disease Dept.
    AP and CP FACP      NNMC/NCI Pathology Program          Anatomic and Clinical Pathology         1988

          PGY‐1         Department of Surgery, Naval        Surgery                                 1983
                        Hospital
                        Bethesda
        Certificate     San Antonio, Texas                  Combat Casualty Care Course             1983
           MD           Miller School of Medicine,          Medicine                                1982
                        University of Miami, Miami,
                        Florida
        Clerkship       Naval Medical Center, Balboa        Anesthesia                              1980
                        Hospital San Diego, California
         Diploma        Naval Aerospace Medical             Flight Surgery & Naval Protocol         1979
                        Institute,
                        Pensacola, FL



                                                                                                     Marty CV: p. 5
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 13 of
                                      104


            BS            University of Miami, Miami,        Biology/Marine Biology                     1978
                          Florida



                      Licenses                                      Information                      Dates
    Florida Medical License                                 ME‐0047759, BN 05116                1986‐Current
    National Provider ID (NPI)                                      1861726234                  2007‐ Current
    American Medical Association                                    01102820823                 1980‐ Current
    Anatomic and Clinical Pathology                                 813 286 2444                1988‐ Current
    American Board of Medical Specialties                           312 436 2679                1989‐ Current
    College of American Pathology                       Laboratory Inspector (#181554)          1990‐Current


   ACADEMIC APPOINTMENTS


                   Institution                            Rank                       Field               Dates
     Herbert Wertheim College of Medicine,         Clinical Professor        Infectious Disease,     2013- Present
      Florida International University (FIU)                              Department of Medicine
                                                    Commander,              All Hazards, Medical        2015 -–
                                                     Emergency             Response to Disaster,        present
                                                   Response Team          Department of Medicine
                                                    Development
                                                      Professor                    One Health          2015-2019

     Herbert Wertheim College of Medicine,              Professor         Molecular Microbiology         2012 ‐
      Florida International University (FIU)                               and Infectious Diseases        2013
   The College of International Security Affairs        Associate          Pathology & Emerging       2003‐ 2012
       (CISA), National Defense University              Professor            Infectious Disease
      Department of Pathology, F. Edward                Associate           Pathology, Emerging      1993‐2011
     Hébert School of Medicine, Uniformed               Professor         Infectious Diseases, and
    Services, University of Health Sciences                                  Tropical Medicine
               Bethesda, Maryland
       US Navy, Armed Forces Institute of                Clinical          Infectious Diseases and     1988‐1998
                    Pathology                           Associate             Tropical Medicine
                                                        Professor
      Pharmaceutical College, University of             Professor            Immunology and            1993‐2005
               Valencia, Spain                                             Pathology of Parasites


   OTHER ACADEMIC ASSIGNMENTS


                    Institution                             Rank                       Field             Dates


                                                                                                          Marty CV: p. 6
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 14 of
                                      104


   Department of Molecular Microbiology             Adjunct Professor     Tropical Medicine      2011‐2012
            & Infectious Diseases, Herbert
       Wertheim College of Medicine, Florida
               International University
        The College of International Security           Professor       Science and Policy of    2003‐2012
    Affairs (CISA), a National Defense University                         Bioterrorism and
                                                                             Biowarfare
     Zanvyl Krieger School of Arts and Sciences,        Adjunct              Medical and          2003‐2004
              Johns Hopkins University                 Professor         Scientific Aspects of
                                                                          Biological Agents
                 Naval War College                  Adjunct Professor   Science and Policy of     1998‐2003
                                                                               Nuclear,
                                                                           Radiation, High
                                                                        Energy, Chemical and
                                                                            other Unusual
                                                                              Weapons
       National Military Intelligence College       Adjunct Professor   Science and Policy of     1998‐ 2003
                                                                          Weapons of Mass
                                                                             Destruction
      Uniformed Services, University of Health       Adjunct Clinical     Tropical Medicine      1993‐2003
              Sciences.                                Associate
                                                       Professor
     Uniformed Services, University of Health        Adjunct Clinical        Anatomic and         1989‐1993
             Sciences.                                  Assistant       Clinical Pathology and
                                                       Professor             Microbiology

   MILITARY and FEDERAL SERVICE


   Where                                                                                              Dates
   Naval Air Station Pensacola, FL                                                                        2003
   Uniformed Services University, Bethesda, MD                                                       2001‐2003
   United States Army Medical Research Institute of Chemical Defense, Aberdeen Proving Ground,               2000
   MD
   United States Army Medical Research Institute for infectious diseases, Fredrick, MD                    2000
   Armed forces Radiobiology Research Institute, Bethesda, MD                                             2001
   Uniformed Services University/Joint Military Intelligence College, Washington, DC                 2000‐2001
   US Naval War College, Newport, RI                                                                 1999‐2000
   Uniformed Services University, Bethesda, MD                                                       1998‐1999
   National Naval Medical Center, Bethesda, MD                                                       1997‐1998
   Walter Reed Institute of Research & Armed Forces Institute of Pathology, Washington, DC           1994‐1997
   Naval Station Rota, Province of Cádiz, Spain                                                           1993


                                                                                                     Marty CV: p. 7
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 15 of
                                      104


   Armed Forces Institute of Pathology, Washington, DC                                                  1989‐1993
   Roosevelt Roads Naval Station; Ceiba, Puerto Rico                                                    1988‐1989
   Armed Forces Institute of Pathology, Washington, DC                                                  1987‐1988
   Bethesda Naval Hospital, Bethesda, MD                                                                1984‐1987
   Washington Navy Yard Health Clinic and Emergency Medicine, Washington, DC                            1983‐1984
   National Naval Medical Center, Bethesda, MD                                                          1982‐1983
   Fort Sam Houston, San Antonio, TX                                                                         1982
   Naval Medical Center Portsmouth, VA                                                                       1981
   Naval Medical Center San Diego‐Balboa Hospital, San Diego, CA                                             1980
   Naval Air Station Pensacola, Pensacola, FL                                                                1979


   Non-Military FEDERAL ASSIGNMENTS
                      Role                                            Title                             Dates
   Advisor to the President of the United      Voting Member, President’s Advisory Council           2015-2019
   States                                      Combating Antibiotic Resistance
   Battelle Office, Department of Homeland     Senior Relationship Manager for Health Affairs        2003‐2005
   Security                                    and DNDO
   Battelle Office, Department of Homeland     National Security Advisor for Medical                 2005‐2006
   Security                                    Infrastructure.
   Battelle Office, Department of Homeland     Interagency Coordination with the Department of       2003‐2005
   Security                                    Health and Human Services, U.S. Department of
                                               Agriculture, National Laboratories of the
                                               Department of Energy, and the Department of
                                               Defense
   Science and Technology,                      Director of Mission Readiness and Operational        2004‐2006
   Department of Homeland Security             Support
   WMD Operations, Department of               Senior Scientific Coordinator, Office of WMD          2006‐2007
   Homeland Security National                  Operations & Incident Management
   National Center for Medical Intelligence,    Research Leader in Medical and Scientific Risk       2008‐2010
   Fredrick, MD                                Analysis of Foreign Emerging Infectious Disease
   U.S. Navy, BUMED                            Senior Medical Advisor to the Navy Surgeon            1998‐2003
                                               General
   US National Naval Medical Center,           Quality Assurance Evaluator, Medical Director of      1997‐1999
   Bethesda, Maryland                          Microbiology
   US National Naval Medical Center,           Liaison Officer for Armed Forces Institute of         1997‐1999
   Bethesda, Maryland                          Pathology (AFIP)
   US National Naval Medical Center,           Liaison Officer between Clinical Infectious Disease   1997‐1999
   Bethesda, Maryland                          Department and Pathology
   US National Naval Medical Center,           Infectious Disease Educational Coordinator and        1994‐1999
   Bethesda, Maryland                          Liaison with Uniformed Services University



                                                                                                       Marty CV: p. 8
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 16 of
                                      104


   US Navy Armed Forces Institute of            Director of Emerging Infectious Diseases Course in    1992‐1994
   Pathology                                    coordination with the Centers for Disease Control

   US Navy Armed Forces Institute of            Direct Education and Research on the prevention       1993‐1998
   Pathology                                    of consequences of NBC warfare
   NBC for Department of Defense                Subject Matter Expert                                 2002‐2003
   Tropical Medicine Bolivia, Medical Mission   Co‐coordinator                                        2002
   in Bolivia
   Medical Aspects of Force Protection J34      Team Leader                                           2002
   Conference
   The Navy Bureau of Medicine and              Weapons of Mass Destruction Subject Mater             2001‐2003
   Surgery                                      Expert
   F. Edward Hébert School of Medicine          Emerging Infectious Disease Pathology Advisor         1999‐2001
   Armed Forces Institute of Pathology          Command Liaison Officer                               1999‐2000
   US National Naval Medical Center             Medical Director of Microbiology                      1999
   Rota Spain Laboratories                      Acting Head                                           1992
   US Navy Armed Forces Institute of            Chief, Infectious Disease Pathology                   1991‐1999
   Pathology
   US Navy Armed Forces Institute of            Chief, Geographic Pathology                           1989‐1991
   Pathology
   Roosevelt Roads Laboratories, Puerto Rico    Acting Head                                           1989
   Washington Navy Yard, Washington, D.C.       Head of Emergency Medicine                            1983‐1984


   CLINICAL and OTHER EXPERIENCE


   Where/What                                        Title/Rank                                      Dates
   World Health Organization: Health Security        Senior Consultant, Conference Organizer,        2017-Present
   Interphase                                        Conference Facilitator, Editor, Guidance for
                                                     Medical Response to CBRNE
   World Health Organization: Global Outbreak        Senior Consultant, Case Management,             2014- Present
   Alert and Response Network                        Command, Control, and Coordination for
                                                     Health, Point of Entry Screening, and
                                                     Chemical and Biowarfare Countermeasures
   Military Tropical Medicine                        Faculty & Clinical Co‐coordinator for           1993-2003
                                                     Medical Missions in Latin America
   World Health Organization                         Senior Physician Team Leader for Mass           2010- present
                                                     Gatherings, Command and Control for
                                                     Health, Surveillance, Clinical Evaluation
                                                     Coordination




                                                                                                         Marty CV: p. 9
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 17 of
                                      104


   “International Registry of Tropical Imaging”    Pathology and Infectious Disease             1999‐
                                                   Consultant                                   2012
   Battelle Memorial Institute                     Relationship Manager and Business            2006‐2008
                                                   developer
   Battelle Memorial Institute                     Medical Program Manager                      2003
   The Connection Resource Bank, Montgomery        Adjunct Professor                            1989‐1994
   County Public Schools.
   SRA International Inc.                          Medical Director, Biological and             2003
                                                   Chemical Strategic Planning, for the
                                                   Homeland Security Program
   Radiation Research Program and American         Member                                       2001‐2010
   Society of Therapeutic Radiology and Oncology
   (RABRAT)
   White House Interagency Committee on the        Member                                       2001‐2006
   National All‐Hazard (CBRNE & Mass Casualty)
   Medical Training Initiative
   United Nations                                  Weapons Lab Inspector                        2003‐2007
                                                   (Registered UNMOVIC Team Member)

   Knowledge Management, DHS                       Director                                     2003‐2005
   Emerging Infectious Diseases (EID) Program      Executive Committee Member                   1997‐2003
   Uniformed Services University
   National Naval Medical Center                   Staff Physician                              1984-1988
   Washington Naval Yard Clinic                    ER Physician, and Clinical Practice          1983-1984
   Congressional Science Fellow                    Senator Olympia J. Snow, Maine (154          2002‐2011
                                                   Russell Senate Building; Washington DC
                                                   20510; 202 224‐5344) on Legal and
                                                   Scientific Issues Concerning Agents of
                                                   Biowarfare and Bioterrorism and combined
                                                   effects of Biological and other Weapons of
                                                   Mass Destruction.
   Pathology Consultant                            International Registry of Tropical           1999‐2012
                                                   Imaging

   Publications
   Year    Authors, Title, Journal
   Invited Papers & Reviews
   2020    Picot S, Marty A, Bienvenu AL, Blumberg LH, Dupouy-Camet J, Carnevale P, Kano S, Jones
           MK, Daniel-Ribeiro CT, Mas-Coma S. Coalition: Advocacy for prospective clinical trials to test
           the post-exposure potential of hydroxychloroquine against COVID-19. One Health. 2020 Apr
           4:100131. doi: 10.1016/j.onehlt.2020.100131. [Epub ahead of print]
           https://www.sciencedirect.com/science/article/pii/S2352771420300628?via%3Dihub


                                                                                                  Marty CV: p. 10
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 18 of
                                      104


   2020   Marty AM, Jones MK. The novel Coronavirus (SARS-CoV-2) is a one health issue. One
          Health. 2020 Feb 14;9:100123. doi: 10.1016/j.onehlt.2020.100123. eCollection 2020 Jun. No
          abstract available.
          https://www.sciencedirect.com/science/article/pii/S235277142030015X?via%3Dihub
   2018   Blaser MJ, King L, Marty AM, Apley M.D, Cosgrove Se, et al. Key strategies to enhance
          Infection prevention and antibiotic stewardship report with recommendations for human and animal
          health. Department of Health and Human Services 200 Independence Ave SW, Washington, DC 20201;
          September 2018 https://www.hhs.gov/sites/default/files/final-ips-report-10-03-2018.pdf
   2017   Blaser MJ, King L, Marty AM, Apley M.D, Cosgrove Se, et al. Recommendations for
          Incentivizing the development of vaccines, diagnostics, and therapeutics to combat antibiotic-
          resistance. Department of Health and Human Services 200 Independence Ave SW, Washington, DC
          20201; September 14, 2017, https://www.hhs.gov/sites/default/files/paccarb-final-incentives-report-
          sept-2017.pdf
   2016   Blaser MJ, King L, Marty AM, Apley M.D, Cosgrove Se, et al. Initial Assessments of the National Action
          Plan for Combating Antibiotic-Resistant Bacteria; Department of Health and Human Services 200
          Independence Ave SW, Washington, DC 20201; March, 31, 2016
          https://www.hhs.gov/sites/default/files/paccarb-final-report-03312016.pdf
   2016   Rodriguez-Dod E, Marty AM, Marty-Nelson EM. Tears in Heaven: Religiously and Culturally Sensitive
          Laws for Preventing the Next Pandemic. The Catholic University Law Review: Volume 66, Lead Article
          Editors' Office 3600 John McCormack Road, N.E., Suite 247, Washington, D.C. 20064; 2016
          https://scholarship.law.edu/cgi/viewcontent.cgi?article=3398&context=lawreview
   2015   Kaushik A; Jayant RD; Tiwari S; Marty, A; Nair M. "Towards Detection and Diagnostic of Ebola Virus
          Diseases at Point-of-Care" Bioelectron. 2016 Jan 15; 75:254-72. Doi: 10.1016/ j. Bios. 2015. 08. 040.
          Epub 2015 Aug 20. Review. PMID: 26319169
   2015   Mas Coma, S, Marty AM.¿Ébola en animales- que se sabe? (Aspectos zoonóticos de virus del Ébola)
          Chapter, in Ébola: tan cerca y tan lejos Edited by Jorge Alvar, Jose M Echevarría y Francisco Giménez.
          ISBN: 9788416447138; Fecha publicación: Enero 2015 Edición: 1ª
   2015   Marty AM, Marty-Nelson EM, Rodriguez-Dod EC. The Intersection of Law, Religion, And Infectious
          Disease on The Handling And Disposition of Human Remains; Harvard Law Press (Petrie-Flom Center
          2015 Conference)
   2014   Marty A for WHO. Mass Gatherings and Ebola, DRAFT Guidance for addressing the risk of Ebola Virus
          Disease (EVD) infection in the event of mass gatherings; WHO Geneva
   2014   WHO Committee including Marty, A.M. Interim guidance on initial clinical management of patients
          exposed to chemical weapons WHO Press, World Health Organization,
          20 Avenue Appia, 1211 Geneva 27, Switzerland (tel.: +41 22 791 3264; fax: +41
          22 791 4857; e-mail: bookorders@who.int).
          http://www.who.int/environmental_health_emergencies/deliberate_events/interim_guidance_en.pd
          f?ua=1
   2007   Marty, A.M. Hurricane Katrina: A Deadly Warning Mandating Improvement to the National Response
          to Disasters. Nova SEU Law Review. Symposium after the Tempest: How the legal community recovers




                                                                                                     Marty CV: p. 11
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 19 of
                                      104


          from Disasters 31(3): 423‐456 http://nsulaw.typepad.com/novalawcity/2007/10/nova‐law‐
          review.html


   2011   Marty, A.M. Dermatologic Manifestations of Filariasis. Updated July 2011. Available at:
          http://emedicine.medscape.com/article/1109642-overview
   2009   Marty, A.M. Filariasis. EMedicine from WebMD. Updated November 19, 2009. Available at:
          http://emedicine.medscape.com/article/1109642‐overview
   2008   Marty, A.M. Filariasis. EMedicine Specialties. Dermatology. Parasitic Infections. Medscape:
          http://emedicine.medscape.com/article/1109642‐overview
   2007   Marty, A.M., Duke BOL. Filariasis. In Siegal D., Butler DF, Libow L. Crawford GH, and
          Elston DM (editors) of EMedicine On‐line Dermatology Textbook. EMedicine, Dermatology, Parasitic
          Infections. http://www.emedicine.com/derm/topic888.htm. Revised (third edition) Feb 2007.

   2005   Marty, A.M. Duke BOL. Filariasis. Key Words: Wuchereria bancrofti, Brugia malayi,
          Brugia timori, Onchocerca volvulus, Loa loa, Mansonella streptocerca, Dirofilaria, Onchocerca, filarial
          parasites, lymphatic filariasis, onchocerciasis, mansonellosis, filariasis eMedicine.com, Inc. Last
          Updated: June 3, 2005. http://emedicine.medscape.com/article/1109642-overview
   2004   Kyle, R.R., Via, D.K., Lowy, R.J., Madsen, J.M., Marty, A.M., Mongan, P.D. A multidisciplinary approach
          to teach responses to weapons of mass destruction and terrorism using combined simulation
          modalities. J Clin Anesth 16:152‐8
   2003   Semino‐Mora, C., Doi, S.Q., Marty, A.M., Simko, V., Carlstedt, I., Dubois, A. Intracellular and Interstitial
          Expression of Helicobacter pylori Virulence Genes in Gastric Precancerous Intestinal Metaplasia and
          Adenocarcinoma. The Journal of Infectious Diseases. 187: 1165‐77 (PMID: 12695995)

   2003   Olson, P.D., Yoder, K., Fajardo, L.F., Marty, A.M., van de Pas, S., Olivier, C., Relman, D.A. Lethal
          invasive cestodiasis in immunosuppressed patients. The Journal of Infectious Diseases 187:1962–1966

   2003   Heldwein, K.A., Armant, M.A., Liang, M.D., Andresen, T.K., Thomas, K., Marty, A.M., Vogel, S.N.,
          Fenton, M.J. TLR2 and TLR4 serve distinct roles in the host immune response against Mycobacterium
          bovis BCG. Journal of Leukocyte Biology 74:277‐286
   2002   Duke, B.O., Marty, A.M., Peet, D.L., Gardon, J., Kamgno, J., Boussinesq, M. Neoplastic change in
          Onchocerca volvulus and its relation to ivermectin treatment. Parasitology 125: 431‐444 (PMID:
          12458827) http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
          Abstract&list_uids=12458827&query_hl=7&itool=pubmed_docsum
   2000   Procop, G., Marty, A., Scheck, D., Mease, D., Maw, G. North American paragonimiasis. A case report.
          Acta Cytol 44:75‐80. UI: 20131817 http://www.ncbi.nlm.nih.gov/pubmed/10667165
   2000   Schoneboom, B.A., Catlin, K.M., Marty, A.M., Grieder, F.B. Inflammation is a Component of
          neurodegeneration in response to Venezuelan equine encephalitis virus infection in mice. J
          Neuroimmunol 109:132‐46. UI: 20453328
          http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
          Abstract&list_uids=10996215&query_hl=7&itool=pubmed_docsum




                                                                                                           Marty CV: p. 12
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 20 of
                                      104


   2000   Whitney, A.E., Emory, T.S., Marty, A.M., O’Shea, P.A., Newman, G.W., Gold, B.D. Increased
          macrophage infiltration in gastric mucosa in Helicobacter pylori‐infected children. Dig Dis Sci 45:1337‐
          1342. UI: 20415885.
          http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
          Abstract&list_uids=10961712&query_hl=11&itool=pubmed_docsum
   1998   Marty, A.M. Cockroaches can vector human diseases. Int J Dermatol 37:639‐40 UI:
          98400771
          http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
          Abstract&list_uids=9732022&query_hl=7&itool=pubmed_docsum
   1997   Marty, A.M., Chester, A.J. Distinguishing lipid pseudomembranes from larval cestodes by morphologic
          and histochemical means. Arch Pathol Lab Med 121:900‐907 UI:
          9742509 http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
          Abstract&list_uids=9278622&query_hl=7&itool=pubmed_docsum
   1996   Neafie, R.C., Marty, A.M. Critical Commentary to: “A case of myospherulosis occurring in the perirenal
          connective tissue.” Le Gall F, Huerre M, Cipolla B, Shalev M, Ramee M. P. 214m D‐79002 Freiburg,
          Germany; Pathology, Research, and Practice. Official Journal of the European Society of Pathology 192
          (2):179‐180 http://cat.inist.fr/?aModele=afficheN&cpsidt=10538525
          http://library.wur.nl/WebQuery/catalog/1806033?wq_sfx=lang
   1995   Marty, A.M., Dumler, J.S., Imes, G., Brusman, H.P., Smrkovski, L.L., Frisman, D.M.
          Ehrlichiosis mimicking thrombotic thrombocytopenic purpura. Human Pathology
          26:920‐925 UI: 95362233
          http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
          Abstract&list_uids=7635455&query_hl=7&itool=pubmed_docsum
   1995   Marty, A.M. Cystic Hydatid Disease (Echinococcoses). INFECTIOUS & PARASITIC DISEASE, HQAP‐1995‐
          I‐2
   1994   Nelson, A.M., Marty, A.M. Advances in Diagnostic Pathology of Infectious Diseases. New Techniques,
          New Pathogens, AIDS, and Global Travel 1:1‐154
   1994   Nelson, A.M., Marty, A.M. Advances in Diagnostic Pathology of Infectious Diseases. New Techniques,
          New Pathogens, AIDS, and Global Travel 2:1‐150
   1993   Neafie, R.C., Marty, A.M. Unusual Infections in Humans. Clinical Microbiology Reviews 6:34‐56, UI:
          93208750 http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
          Abstract&list_uids=8457979&query_hl=7&itool=pubmed_docsum

   1992   Malouf, A.R., Marty, A.M., Vaxmonsky, T.P. Loiasis in Maryland, A Photo Essay.
          Archives of Ophthalmology 110: 1010. UI: 923445432
          http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
          Abstract&list_uids=1637267&query_hl=7&itool=pubmed_docsum
   1991   Meyers, W.M., Marty, A.M. Current Concepts in the Pathogenesis of Leprosy. Clinical, Pathological,
          Immunological and Chemotherapeutic Aspects. Drugs. 41: 832‐856 UI:
          91347946 http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
          Abstract&list_uids=1715262&query_hl=7&itool=pubmed_docsum
   1991   Marty, A.M., Hess, S.J. The demonstration of tegumental laminations in
          Echinococcoses using Grocott stain: A report of ten cases. Laboratory Medicine 22: 419‐420



                                                                                                       Marty CV: p. 13
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 21 of
                                      104


   1991      Lo, S.C., Cutis, B.L., Wear, D.J., Hohm, R.C., Marty, A.M. The histopathology and doxycycline treatment
             in a previously healthy non‐AIDS patient systemically infected by Mycoplasma fermentans (incognitus
             strain). Modern Pathology, 4:750‐754. UI: 92159001
             http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
             Abstract&list_uids=1788266&query_hl=7&itool=pubmed_docsum
   1987      Casamassima, A.C., Hess, L.W., Marty, A.M. TC‐83 Venezuela equine encephalitis vaccine exposure
             during pregnancy, Report to American Academy of Pediatrics Fall 1985. Teratology 36:287‐289. UI ‐
             88100326 http://www3.interscience.wiley.com/journal/110527193/abstract?CRETRY=1&SRETRY=0

   1987      Kouns, D.M., Marty, A.M., Sharpe, R.W. HIV‐related oligoclonal paraproteinemia. Journal of the
             American Medical Association 257 (7):928, UI – 87037019
   1986      Baker, W.P., Dainer, P., Lester, W.M., Marty, A.M. Ischemic chest pain after 5fluorouracil therapy for
             cancer. American Journal of Cardiology, 57:497‐8, UI‐86127094
             http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
             Abstract&list_uids=3946274&query_hl=7&itool=pubmed_docsum
   1986      Kouns, D.M., Marty, A.M., Sharpe, R.W. Oligoclonal Bands in Serum Protein
             Electrophoretogram of Individuals with HTLV III/LAV Antibodies. Journal of the
             American Medical Association 256 (17): 2343, UI ‐ 87037091 http
             ://www.ncbi.nlm.nih.gov/entrez/query.fcgi ?cmd=Retrieve&db=pubmed&dopt=
             Abstract&list_uids=3464766&query_hl=7&itool=pubmed_docsum

  Books and Book Chapters
  59      2019   Marty, A.M., Marty-Nelson EM, Rodriguez-Dod EC. Chapter 31 The Intersection of Law,
                 Religion, and Infectious Disease on the Handling and Disposition of Human Remains. In in Law,
                 Religion, and Health in the US. Editor Holly Fernandez Lynch, J.D., M. Bioethics
                 Executive Director, Petrie-Flom Center; Faculty, Harvard Medical School Center for Bioethics;
                 Cambridge University Press; June 2019
                 https://petrieflom.law.harvard.edu/resources/article/transparency-in-health-and-health-care-
                 in-the-united-states
  58      2015   Marty, A.M Chapter 5: Command, control and communication (C3) in Public Health for Mass
                 Gatherings: Key considerations document, Peer reviewers: Vladimir Petrovic (Institute of Public
                 Health of Vojvodina), Peter Fuhri (Ministry of Health, South Africa), Walter Gaber (Fraport AG
                 Frankfurt Airport Services Worldwide), Tina Endericks (Public Health England)Publications of
                 the World Health Organization can be obtained from WHO Press, World Health Organization,
                 20 Avenue Appia, 1211 Geneva 27, Switzerland (tel.: +41 22 791 3264; fax:+41 22 791 4857; e-
                 mail: bookorders@who.int).
                 http://apps.who.int/iris/bitstream/10665/162109/1/WHO_HSE_GCR_2015.5_eng.pdf
  57      2015   Dickmann P,(Dickmann Risk Communication - DRC), Apfel F.(World Health Communication
                 Associates Ltd) Chapter 7: Risk and crisis communications ) in Public Health for Mass
                 Gatherings: Key considerations document, Peer reviewers: Aileen Marty (Herbert Wertheim
                 College of Medicine), Xiaozhen Zhen (World Health Organization), Gaya Gamhewage (World
                 Health Organization) Publications of the World Health Organization can be obtained from
                 WHO Press, World Health Organization, 20 Avenue Appia, 1211 Geneva 27, Switzerland (tel.:
                 +41 22 791 3264; fax:+41 22 791 4857; e-mail: bookorders@who.int).
                 http://apps.who.int/iris/bitstream/10665/162109/1/WHO_HSE_GCR_2015.5_eng.pdf


                                                                                                          Marty CV: p. 14
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 22 of
                                      104


  56   2007   Geisbert, TW, Marty, A.M., Jahrling PB. Viral Hemorrhagic Fevers. Textbook of Military
              Medicine. Medical Aspects of Biological Warfare. Office of The Surgeon General.
              Department of the Army, United States of America. Second Edition, Chapter 13. ISBN 978 0 16
              079731 6
  55   2006   Marty, A.M., Greenberg MI. Biological Weapons and Bioterrorism, Clinics of Laboratory
              Medicine. ISBN: 1416035222.; xiii‐xv
              http://www.us.elsevierhealth.com/product.jsp?isbn=9781416035220
  54   2006   Marty, A.M., Greenberg, M.I. Emerging natural threats and the deliberate use of biological
              agents. Biological Weapons and Bioterrorism, Clinics of Laboratory Medicine, Saunders 26:287‐
              298 ISBN: 1416035222
  53   2006   Marty, A.M. Biological Weapons and Bioterrorism (Preface) in Marty AM, Greenberg MI.
              Biological Weapons and Bioterrorism, Clinics of Laboratory Medicine 26:287‐298
              Saunders. ISBN: 1416035222.; xiii‐xv
              http://www.us.elsevierhealth.com/product.jsp?isbn=9781416035220
  52   2006   Marty, A.M., Jahrling, P.B., Geisbert, T.W. Viral Hemorrhagic Fevers in Marty AM,
              Greenberg MI. Biological Weapons and Bioterrorism, Clinics of Laboratory Medicine 26
              (2006) 345‐386 Saunders. ISBN: 1416035222
  51   2006   Marty, A.M. Anatomic Laboratory and Forensic Aspects of Biological Threat Agents in Marty
              AM, Greenberg MI. Biological Weapons and Bioterrorism, Clinics of Laboratory
              Medicine 26:515‐540 Saunders. ISBN: 1416035222
  50   2005   Procop, G.W. and Marty, A.M. Parasitic infections in Dale DH and Ham7mar SP (Eds.)
              Pulmonary Pathology, Third Edition Volume I: Non‐Neoplastic. Springer‐Verlag New
              York, Inc. http://www.springer.com/sgw/cda/frontpage/0,11855,4‐10054‐22‐1332829‐
              0,00.html. ISBN: 0‐387‐97897‐6
  49   2004   Marty, A.M. Melioidosis and Glanders. In Roy MJ (Ed). Physician’s Guide to Terrorist Attack.
              Humana Press, 143‐159; ISBN: 158829 207 X
  48   2004   Geisbert, T.W., Marty, A.M., Jahrling, P.B. Viral Hemorrhagic Fevers. In Roy MJ (Ed). Physician’s
              Guide to Terrorist Attack. Humana Press, 221‐249; ISBN: 158829 207 X
  47   2001   Anderson, E.M., Marty, A.M., Meyers, W., Neafie, R.C., Marty, A.M., Wear, D.J. Giardiasis.
              Pathology of Infectious Diseases, Volume II Protozoal Diseases, ISBN: 188101041‐65‐4,
              Washington DC.
  46   2001   Marty, A. US Biological Warfare Program: Historical Perspective. Laboratory Aspects of
              Biowarfare, Clinics of Laboratory Medicine, Saunders 421‐ 434
              http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
              Abstract&list_uids=11572136&query_hl=7&itool=pubmed_docsum
  45   2001   Marty, A. Preface: The Pathologists Perspective in Bioterrorism and Biowarfare. Laboratory
              Aspects of Biowarfare, Clinics of Laboratory Medicine, Saunders, (XV – Xvii)
              http://authors.elsevier.com/JournalDetail.html?PubID=623316&Precis=DESC
  44   2001   Martin, G., Marty, A.M. Clinicopathologic Aspects of Bacterial Agents. Laboratory Aspects of
              Biowarfare, Clinics of Laboratory Medicine, Saunders 513‐548
              http://www.ncbi.nlm.nih.gov/entrez/query.fcgi?cmd=Retrieve&db=pubmed&dopt=
              Abstract&list_uids=11572140&query_hl=7&itool=pubmed_docsum


                                                                                                       Marty CV: p. 15
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 23 of
                                      104


  43   2001   Marty, A., Conran, R., Kortepeter, M. Recent Challenges in Infectious. Laboratory Aspects of
              Biowarfare, Clinics of Laboratory Medicine, Saunders 411‐420
  42   2000   Marty, A.M., Meyers, W., Neafie, R.C., Wear, D.J. Pathology of Infectious Diseases Volume 1
              Helminths, Armed Forces Institute of Pathology, ISBN: 1‐88101041‐65‐4
              https://www3.afip.org/cgi‐bin/description.cgi?item=FS28#
  41   2000   Marty, A.M., Neafie, R.C. Overview of the Pathogenic Helminths with Discussion of
              Nonpathogenic Worms, Arthropods, and other Structures. Pathology of Infectious
              Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology, ISBN: 1‐88101041‐
              65‐4, 2000 p. 1‐21 (1) https://www3.afip.org/cgi‐bin/description.cgi?item=FS28#
  40   2000   Marty, A.M., Neafie, R.C. Paragonimiasis. Pathology of Infectious Diseases, Volume 1
              Helminths, Armed Forces Institute of Pathology, ISBN: 1‐88101041‐65‐4, (3):49‐67
              https://www3.afip.org/cgi‐bin/description.cgi?item=FS28#
  39   2000   Mas‐Coma, S., Bargues‐Castello, M.D., Marty, A.M., Neafie, R.C. Hepatic Trematodiases.
              Pathology of Infectious Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology,
              ISBN: 1‐88101041‐65‐4, (4):69‐92 https://www3.afip.org/cgibin/description.cgi?item=FS28#

  38   2000   Marty, A.M., Anderson, E.M. Fasciolopsiasis and other Intestinal Trematodiases.
              Pathology of Infectious Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology,
              ISBN: 1‐88101041‐65‐4, (5):93‐105 https://www3.afip.org/cgibin/description.cgi?item=FS28#

  37   2000   Marty, A.M., Neafie, R.C., Mas‐Coma, S., Bargues‐Castello, M.D. Miscellaneous
              Trematodiasis. Pathology of Infectious Diseases, Volume 1 Helminths, Armed Forces Institute of
              Pathology, ISBN: 1‐88101041‐65‐4, (6):107‐115 https://www3.afip.org/cgi‐
              bin/description.cgi?item=FS28#
  36   2000   Neafie, R.C., Marty, A.M., Johnson, J.K. Taeniasis and Cysticercosis. Pathology of
              Infectious Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology, ISBN:
              188101041‐65‐4, (7):117‐136
  35   2000   Marty, A.M., Neafie, R.C. Dipylidiasis. Pathology of Infectious Diseases, Volume 1 Helminths,
              Armed Forces Institute of Pathology, ISBN: 1‐88101041‐65‐4, (8):137‐144
              https://www3.afip.org/cgi‐bin/description.cgi?item=FS28#
  34   2000   Marty, A.M., Johnson, L., Neafie, R.C. Hydatidosis (Echinococcoses). Pathology of
              Infectious Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology, ISBN: 1‐
              88101041‐65‐4, (9):145‐ 164 https://www3.afip.org/cgibin/description.cgi?item=FS28#

  33   2000   Marty, A.M., Neafie, R.C. Diphyllobothriasis and Sparganosis. Pathology of Infectious
              Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology, ISBN: 1‐8810104165‐4,
              (10):165‐183 https://www3.afip.org/cgi‐bin/description.cgi?item=FS28#
  32   2000   Marty, A.M., Neafie, R.C. Coenurosis. Pathology of Infectious Diseases, Volume 1 Helminths,
              Armed Forces Institute of Pathology, ISBN: 1‐88101041‐65‐4, (11):185‐196
              https://www3.afip.org/cgi‐bin/description.cgi?item=FS28#
  31   2000   Marty, A.M., Neafie, R.C. Hymenolepiasis and Miscellaneous Cyclophylidiases. Pathology of
              Infectious Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology, ISBN: 1‐
              88101041‐65‐4, (12):197‐214


                                                                                                     Marty CV: p. 16
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 24 of
                                      104


  30   2000   Ottesen, E.A., Meyers, W.M., Neafie, R.C., Marty, A.M. Lymphatic Filariasis. Pathology of
              Infectious Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology, ISBN:
              1‐88101041‐65‐4, (13):215‐243
  29   2000   Marty, A.M., Duke, B.O., Neafie, R.C. Loiasis. Pathology of Infectious Diseases, Volume 1
              Helminths, Armed Forces Institute of Pathology, ISBN: 1‐88101041‐65‐4, (15):261‐274
              https://www3.afip.org/cgi‐bin/description.cgi?item=FS28#
  28   2000   Marty, A.M., Neafie, R.C. Dirofilariasis. Pathology of Infectious Diseases, Volume 1 Helminths,
              Armed Forces Institute of Pathology, ISBN: 1‐88101041‐65‐4, (16):275‐285
              https://www3.afip.org/cgi‐bin/description.cgi?item=FS28#
  27   2000   Marty, A.M., Duke, B.O., Neafie, R.C. Onchocerciasis. Pathology of Infectious Diseases, Volume
              1 Helminths, Armed Forces Institute of Pathology, ISBN: 1‐88101041‐65‐4, (17):287‐306

  26   2000   Font, R.L., Gutierrez, Y., Semba, R.D., Marty, A.M. Ocular Onchocerciasis. Pathology of
              Infectious Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology, ISBN: 1‐
              88101041‐65‐4, (18):307‐318
  25   2000   Neafie, R.C., Marty, A.M. Dracunculiasis. Pathology of Infectious Diseases, Volume 1
              Helminths, Armed Forces Institute of Pathology, ISBN: 1‐88101041‐65‐4, (20):329 – 339
  24   2000   Meyers, W.M., Neafie, R.C., Marty, A.M. Strongyloidiasis. Pathology of Infectious
              Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology, ISBN: 1‐88101041‐
              65‐4, (21):341‐352
  23   2000   Meyers, W.M., Marty, A.M., Neafie, R.C. Ancylostomiasis. Pathology of Infectious
              Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology, ISBN: 1‐8810104165‐4,
              (22):353‐365 https://www3.afip.org/cgi‐bin/description.cgi?item=FS28#
  22   2000   Marty, A.M., Neafie, R.C. Angiostrongyliasis cantonensis (Neurologic
              Angiostrongyliasis). Pathology of Infectious Diseases, Volume 1 Helminths, Armed Forces
              Institute of Pathology, ISBN: 1‐88101041‐65‐4, (24):373‐384
  21   2000   Morera, P., Neafie, R.C., Marty, A.M. Angiostrongyliasis costaricensis (Abdominal
              Angiostrongyliasis). Pathology of Infectious Diseases, Volume 1 Helminths, Armed Forces
              Institute of Pathology, ISBN: 1‐88101041‐65‐4, (25):385‐396
  20   2000   Neafie, R.C., Marty, A.M. Ascariasis. Pathology of Infectious Diseases, Volume 1
              Helminths, Armed Forces Institute of Pathology, ISBN: 1‐88101041‐65‐4, (26):397‐409
              https://www3.afip.org/cgi‐bin/description.cgi?item=FS28#
  19   2000   Marty, A.M. Toxocariasis. Pathology of Infectious Diseases, Volume 1 Helminths, Armed Forces
              Institute of Pathology, ISBN: 1‐88101041‐65‐4, (27):411‐422 https://www3.afip.org/cgi‐
              bin/description.cgi?item=FS28#
  18   2000   Leopairut, J., Neafie, R.C., Meyers, W.M., Marty, A.M. Enterobiasis. Pathology of
              Infectious Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology, ISBN: 1‐
              88101041‐65‐4, (29):433‐446 https://www3.afip.org/cgibin/description.cgi?item=FS28#

  17   2000   Marty, A.M., Neafie, R.C. Trichuriasis. Pathology of Infectious Diseases, Volume 1 Helminths,
              Armed Forces Institute of Pathology, ISBN: 1‐88101041‐65‐4, (31):461‐470
              https://www3.afip.org/cgi‐bin/description.cgi?item=FS28#


                                                                                                      Marty CV: p. 17
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 25 of
                                      104


  16   2000   Neafie, R.C., Marty, A.M. Trichinosis. Pathology of Infectious Diseases, Volume 1
              Helminths, Armed Forces Institute of Pathology, ISBN: 1‐88101041‐65‐4, (32):471‐ 480
  15   2000   Neafie, R.C., Marty, A.M. Oesophagostomiasis and Ternidenamiasis. Pathology of
              Infectious Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology, ISBN: 1‐
              88101041‐65‐4, (35):499‐ 506
  14   2000   Neafie, R.C. Ash, L., Marty, A.M. Miscellaneous Nematode infections. Pathology of
              Infectious Diseases, Volume 1 Helminths, Armed Forces Institute of Pathology, ISBN: 1‐
              88101041‐65‐4, (36):507‐518
  13   2000   Neafie, R.C., Marty, A.M. Acanthocephaliasis. Pathology of Infectious Diseases, Volume
              1 Helminths, Armed Forces Institute of Pathology, ISBN: 1‐88101041‐65‐4, (37):519529
  12   1998   Bryan, J.P., Petrucelli, B.P., Krebs, M., Laughlin, L., Marty, A., Nelson, A.M. Tropical
              Medicine training Opportunities for Military Physicians. Federal Practitioner (1):6575
  11   1997   Dawson, J.E., Marty, A.M. Ehrlichiosis. Pathology of Emerging Infections, ISBN 155581‐120‐05;
              American Society of Microbiology, Washington D.C (3):49‐59
              http://www.amazon.com/Pathology‐of‐Emerging‐Infections‐2/dp/155581140X
  10   1997   Gold, B.D., Marty, A.M. Helicobacter pylori. Pathology of Emerging Infections, ISBN 155581‐
              120‐05; American Society of Microbiology, Washington D.C.(12):225‐241
              http://www.amazon.com/Pathology‐of‐Emerging‐Infections‐2/dp/155581140X
   9   1997   Bloland, P.B., Neafie, R.C., Marty, A.M. Malaria: A Reemerging Disease. Pathology of Emerging
              Infections II. American Society of Microbiology, Washington D.C. 283‐316
              http://www.amazon.com/Pathology‐of‐Emerging‐Infections‐2/dp/155581140X
   8   1995   Marty, A.M. and Andersen, E.M. Helminthology. Tropical Pathology 801‐982, ISBN 3‐540‐
              57673‐8 http://141.150.157.80/staticpages/0387576738.htm;
              http://www.amazon.com/Tropical‐Pathology‐Spezielle‐Pathologische‐
              Anatomie/dp/3540576738/ref=sr_1_2?ie=UTF8&s=books&qid=1209913352&sr=8‐
              2
   7   1995   Sherif, R., Zaki, M.D., PhD and Marty, A. M. New Technology for the Diagnosis of
              Infectious Disease. Tropical Pathology 127‐154, ISBN 3‐540‐57673‐8
              http://141.150.157.80/staticpages/0387576738.htm
   6   1995   Marty, A.M. and Andersen, E.M. Malaria. Tropical Pathology 557‐596, ISBN 3‐54057673‐8
              http://141.150.157.80/staticpages/0387576738.htm
   5   1994   Baird, J.K., Neafie, R.C., Marty, A.M. Parasitic Infections in Dale DH and Hammar SP
              (Eds.) Pulmonary Pathology, Second Edition. Springer‐Verlag New York, Inc., ISBN: 0387‐97897‐
              6
   4   1994   Marty, A.M., Neafie, R.C. J.B. Fungal Infections of the Lung in Saldana MJ. (Ed.) Pulmonary
              Histopathology, First Edition. Lippincott Company, Philadelphia, Pennsylvania ISBN: 0‐397‐
              51257‐0.
              http://www.amazon.com/gp/product/0397512570/104‐1985736‐
              4799913?v=glance&n=283155




                                                                                                   Marty CV: p. 18
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 26 of
                                      104


   3        1994   Marty, A.M., Neafie, R.C. J.B. Protozoal and Helminthic Infections of the Lung. In Saldana (Ed.)
                   Pulmonary Histopathology, First Edition. Lippincott Company, Philadelphia, Pennsylvania ISBN:
                   0‐397‐51257‐0.
                   http://www.amazon.com/gp/product/0397512570/104‐1985736‐
                   4799913?v=glance&n=283155
   2        1994   Marty, A.M., J.B. Actinomycosis, Nocardiosis, and Botryomycosis (original title:
                   Filamentous Bacteria and Botryomycosis) in Saldana (Ed.) Pulmonary
                   Histopathology, First Edition. Lippincott Comp., Philadelphia, Pennsylvania ISBN: 0397‐51257‐
                   0. http://www.amazon.com/gp/product/0397512570/104‐1985736‐
                   4799913?v=glance&n=283155
   1        1994   Marty, A.M., Neafie, R.C., Smrkovski, L.L. J.B. Anaerobic and Unusual Pneumonias in Saldana
                   (Ed.) Pulmonary Histopathology, First Edition. Lippincott Company, Philadelphia, Pennsylvania
                   ISBN: 0‐397‐51257‐0.
                   http://www.amazon.com/gp/product/0397512570/104‐1985736‐
                   4799913?v=glance&n=283155

       Other Publications
       11     2013    Marty, AM. AFCON and Review of Laboratory Capability in Support of Communicable
                      diseases in South Africa. Report for Mass Gathering Medicine, WHO, Geneva.
       10     2011    Marty, AM. Command and Control. Pp. 26‐36 in WHO. Report on WHO support to the 2010
                      FIFA World Cup South Africa™ 27 January, 2011; WHO Press, World Health Organization, 20
                      Avenue Appia, 1211 Geneva 27, Switzerland (tel.: +41 22 791 3264; fax: +41 22 791 4857; e‐
                      mail: bookorders@who.int) WHO Press, Permissions (fax: +41 22 791 4806; e‐mail:
                      permissions@who.int).
        9     2010    Marty, A.M. et al. USA and Canadian experts. Drug-Resistant Plague: A Scientific and
                      Technical Assessment. NICR DHS, Washington DC 20511
        8     2004    E54.02.01 – Emergency Preparedness Planning Task Group (Aileen Marty et al.) Standard
                      Guide for Hospital Preparedness and decontamination planning standard guide that ties in
                      with the hospital requirements and applicable community and state emergency plans.
                      (Coordinated with VA hospital work: DHS‐ASTM Priority 1) Work Item: WK4344

        7     1993    Firpo, A., Hillyer, G.V., Marty, A.M., Meyers (Eds). Pathology of Infectious Diseases and
                      AIDS, Course Book, Condado Plaza Hotel and Casino, San Juan, Puerto Rico., 1993
        6     1991    Marty, A.M. Pulmonary Blastomycosis. Case of the Month, AFIP, March
        5     1989    Marty, A.M. Cutaneous Leishmaniasis, Quality Assurance Case HQ4P‐II4 AFIP, March
        4     1989    Marty, A.M. in Duke BO (Ed). Pathobiology of Infectious Disease. Course Book for the
                      Second Annual Course in Infectious, Parasitic and Tropical Diseases, pp 3.0‐3.23
        3     1989    Marty, A.M. in Duke BO (Ed), Toxoplasmosis, Review and update of the Clinical,
                      Pathological, Immunological and Therapeutic aspects of the disease. Course Book for the
                      Second Annual Course in Infectious, Parasitic and Tropical Diseases, pp 6.1 – 6.13
        2     1988    Marty, A.M., Neafie, R., Wear, D. Pneumococcal Meningitis in Zaire. Case of the Month,
                      AFIP, March



                                                                                                            Marty CV: p. 19
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 27 of
                                      104


     1      1988     Marty, A.M. Toxoplasma Encephalitis. Quality Assurance Case HQAP‐IV AFIP November



    Extended Abstracts
     3 2001 Genetic and Histochemical Markers of Helicobacter pylori‐related gastritis
        2   2002     Interference with adhesion and internalization of potential BW agents (Ebola) by the aerosol
                     route.” 2002
        1   1996     11 Human Cases of Zoonotic Onchocerciasis, American Society of Trop Med Hygiene



    Theses and Dissertation
        2     2000     Marty, AM. Peaceful Transition or a Bloody Civil War? ; Is it time for the United
                       States to change its policy toward Cuba? ; Master’s Dissertation for Naval War College;
                       Selected for the Richard G. Colbert Memorial Prize and the Joint Chiefs of Staff Strategy
                       essay Competition; key document to Dr. Marty earning the McGinnis Family Award; 2000

        1     1998     Marty, AM. Theses: “Winning over friends has a longer term benefit than to rule by fear.”
                       Conditions Imposed on defeated nations. A review, analysis, and comparison of the harsh
                       terms imposed on Germany after World War I as contrasted to the use of normative
                       power on Germany after World War II with lessons from the
                       Peloponnesian war and the Conflict in Vietnam. April 18, 1998; Theses for Strategy and
                       Policy; 1998.

   Grey Literature Publications and Publications outside of discipline
    12      2014 Marty, AM, Varela I. FIU-Health Alert Blog; FIU-Health; Multiple entries on Health Warnings.
                 http://hcn.fiu.edu/resources/programs/travel-medicine/fiu-health-alerts/index.php


    11      2013 12th Myths of Summer. MSN Healthy Living (online) http://medicine.fiu.edu/news-and-
                 media/2012/3/hwcom-in-the-news-june-2013.html;  http://healthyliving.msn.com/health-
                 wellness/12-myths-of-summer
    10      2007 Marty, AM. Hurricane Katrina: A Deadly Warning Mandating Improvement to the National
                 Response to Disasters. Nova SEU Law Review; Symposium After the Tempest: How the Legal
                 community Recovers from Disasters Volume 31(3);423456; September 2007;
                 http://nsulaw.typepad.com/novalawcity/2007/10/nova-law-review.html

    9       2005 NIH Expert team (including Marty, AM) Strategic Plan and Research Agenda for Medical
                 Countermeasures Against Radiological and Nuclear Threats
                 http://www.niaid.nih.gov/about/whoWeAre/documents/radnucstrategicplan.pdf
    8       2000 Marty, AM. Force Structure to take the Nation to 2025. Strategy and Force Planning; Dr. Stanley
                 Byron Weeks, Naval War College Documents, 27 April 2000; pp 1-8.




                                                                                                         Marty CV: p. 20
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 28 of
                                      104


     7    2000 Marty, AM. Eliminating the Enemy’s Will and Ability to Employ Agents of Biowarfare and
               Bioterrorism. Dr. Stanley Byron Weeks, Naval War College Documents, 15 April 2000; pp 1-13.

     6    1999 Marty, AM. Grand Strategy Toward the Greater Europe of the Future; Dr. Stanley Byron Weeks,
               Naval War College Documents; 27 Oct, 1999; pp. 1-
               8.
     5    1998 Marty, AM. Joint and/or Combined Operations for War Fighting – advantages, disadvantages,
               and the effects on war termination efforts. Dr.
               Charles Chadbourn, Naval War College Documents; 30 April 1998; pp. 1-4.
     4    1998 Marty, AM. Alternatives to Dropping the Atomic Bomb on Japan – Was dropping the bomb the
               right choice? Dr. Charles Chadbourn, Naval War College Documents; Feb 19; 1998.

     3    1998 Marty, AM. World War I – the Great War: Its consequences, the meaning for Europe and
               America; its role as a watershed in history. Dr. Charles Chadbourn, Naval War College
               Documents; Jan 15; 1998; pp. 1-15
     2    1997 Marty, AM. Bismarck, the German State, and the Application of Limited War. Dr. Charles
               Chadbourn, Naval War College Documents; Nov 13; 1997; pp. 1-17
    1     1996 Marty, AM. Scraps of History Everywhere. First Prize Poem, AFIP letters, 1996, Volume 3.



   INVITED LECTURES AND PAPERS


   Invited Lectures
    No       Date     Venue, Date, Title
    359   11/2018     Case Presentation, Update on Trypanosomiasis, Tropical Medicine Meeting, Miami, Ruth’s Chris
                      Steak House, 2320 Salzedo Street, Coral Gables, Florida 33134
    358   10/2018     Vector Jeopardy for ASTMH/ACAV conference, Annual SIRACA Meeting, New Orleans, LA
    357   08/2018     Aedes mosquito-borne Zika, Dengue, and Chikungunya: 'Fight the bite', the Miami experience"
                      [3113] IFTM 30th Anniversary Symposium on "parasites and Tropical Medicine" - Vector-borne
                      diseases and climate and global changes, KEYNOTE speaker, Daegu, South Korea, ICOPA 20 Aug
    356   03/2018     Vector Studies, AUA, 10 Aug, 2018
    355   03/2018     CRISPR, Health Security Interface Workshop, WHO Collaborating Center, Flinders University,
                      Adelaide, South Australia, Australia
    354   04/2017     Medical Opportunities Worldwide, Lecture UM for AED, Whitten Learning Center Room 140,
                      Coral Gables, FL
    353   04/2017     ZIKA Community Discussion; April 4, 2017, Baptist Health South Florida (BHSF) WKBH
                      auditorium, (West Wing Parking Garage)
    352   03/2017     Adventures In Medicine, Present at S.T.I.T.C.H. Third General Meeting, 9 March 2017

    351   12/2016     Zika and Whatever comes next. National Summit of Hispanic State Legislators; Thursday,
                      December 8th 2016, 10:00 am to 11:30 am. O’ahu Room, Sheraton Waikiki Hotel; 2255
                      Kalakaua Ave, Honolulu, HI 96815

                                                                                                    Marty CV: p. 21
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 29 of
                                      104


    350   09/2016   White House Conference Call on Zika where Dr. Marty Suggested the urine screen for detecting
                    and studying the Miami-Dade Zika outbreak 26 Sept 2016
    349   09/2016   AMSA-American Medical Student Association Zika Talk; coordinated by (Ruby Silva) phone
                    number is (786) 205-1235 RSilv009@fiu.edu; & coordinator is Saily Sardinas (786) 704-369; 23
                    Sept 2016
    348   09/2016   Prohibido Callarse Appearance (Zika), Mira TV, 15 Sept 2016

    347   09/2016   Zika, Entrevista canal internacional NTN24 un canal internacional de noticias para audiencias en
                    el español alrededor del mundo. NTN24 provee cubrimiento e información completa de los
                    sucesos más importantes de Latino América, Estados Unidos y Europa a través de Direct TV, Sky
                    y otros sistemas de cable como Telmex, Telefónica y UNE en diferentes países del continente.
                    Además, transmitimos para el resto del mundo a través de nuestra página web
                    www.ntn24.com 13 Sept 2016
    346   09/2016   Zika and other Mosquito Transmitted Infections; Speaking Engagement: Junior League of
                    Miami's General Membership Meeting, 7:15 PM 12 Sept 2016
    345   09/2016   Nano-Technology Conference UNIMED Thursday, September 8th, 2016: Aileen Marty Lecture
                    11: Immunological Tolerance; Lecture 12: Immunity to Microbes and Vaccines
    344   04/2016   Zika Briefing to BOT as per Eneida Roldan, 19 August, 2016 ACH4 253; FIU Modesto Maidique
                    Campus, Miami Florida 33199
    343   04/2016   Zika briefing for Senator Rubio 8869 NW 36th Street, Suite 110, Doral, FL 33166, from 11:00 –
                    12:00 08 April 2016
    342   03/2016   My Path to Medicine and Infectious Diseases. Women in Science Presentation/Discussion. PG5,
                    FIU, Modesto Maidique Campus, Miami Florida Room: PG5 153; 12:30- 1:30 PM Monday, 7
                    March 2016.
    341   03/2016   “Lessons from West African Ebola Outbreak: Integrating with and Improving Local, Regional,
                    and Global Outbreak Alert and Response” Continuing Medical Education topic. 1601 NW 12TH
                    Avenue 33136 Mailman Center for Child Development; 8th floor. 10:30 AM to 11:30 AM;
                    Saturday, 5 March 2016.
    340   03/2016   From the Development of Antibiotics to Crisis in Antibiotic Resistance. Chapel, Temple Beth
                    Am, 5950 North Kendall Drive, 10:00 a.m. – 12:00 noon. 3 March 2016
    339   02/2016   Infectious Disease – from viruses to arthropods all you need to know to pass the boards. NCCPA
                    certificate maintenance process. FAPA Winter Symposium and Recertification Review Orlando
                    Buena Vista Place Hotel and Spa, Lake Buena Vista; 08:00 AM to 12:00 PM. Sunday 14 February
    338   01/2016   Ebola – the Outbreak in Nigeria. For students attending the Organization for Tropical Studies
                    Undergraduate Course; Pullen Farm (property of School of Animal, Plants and Environmental
                    Sciences at the University of the Witwatersrand), Nelspruit (Mbombela), Mpumalanga, South
                    Africa; 7:00 PM to 8:00 PM; 28 January 2016
    337   12/2015   Clinical Diagnosis and Management of Spinal Meningitis. Medical Education Speakers Network
                    www.speakersnetwork.com North Shore Medical Center. Auditoriums B & C; 1100 NW 95th St,
                    Miami FL 33150 12:00 p.m. - 1:00 p.m. Lecture; Friday, 11 December 2015




                                                                                                    Marty CV: p. 22
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 30 of
                                      104


    336   12/2015   Outbreak Response from a Medical, Scientific, Political, and Legal Perspectives. Professional
                    Master’s in Disaster Management; Academy for International Disaster Preparedness
                    PG-5 Conference Room; 11:00 AM to 1:00 PM 5 December 2015
    335   11/2015   Climate Change and Health. Panel talk on health and climate change, Hialeah TV, community
                    project Nov 30 - Dec 11; Milander Center for Arts & Entertainment (4800 Palm Ave, Hialeah, FL
                    33012; 10:00 AM – 12:00 PM; Wednesday, 2 November 2015
    334   11/2015   TEDx-FIU; Ebola Heroes https://www.youtube.com/watch?v=xT90FBJOFKk ; Wertheim
                    Performing Arts Center (WPAC) 10910 SW 17th St, Miami, FL 33172, USA; Thursday 5th of
                    November, 2015; Wertheim
    333   10/2015   Honors College: Mystery Clinical Case; Buruli Ulcer. AHC2 360 5PM-6:00 PM; Tuesday 13th of
                    October, 2015
    332   10/2015   Women in Student Affairs (WISA) Invitation Women in Student Affairs (WISA) at FIU Monday,
                    October 12th; GC 219 conference room from noon – 1:00 pm.
    331   07/2015   Present and Future Research needs in Infectious Disease for Office of International Affairs- and
                    the Universidad de las Americas (UDLA); ACH1-334; 2:00 PM-3:00 pm, Wednesday, July 22nd,
                    2015.
    330   07/2015   MD/MPH MS1 Presentation with Aileen Marty. “Ebola Clinical Management in the field” at
                    Clinical Research Building, 1120 NW 14th Street 9th floor Room 989, University of Miami 7:15
                    PM to 9:00 PM; Monday 20 July 2015
    329   07/2015   Infectious Diseases Global View. “Conversation Series” for our Mandela Washington Fellows.
                    PC 331, Florida International University, 4:00 PM to 6:00 PM 17 July 2015
    328   05/2015   "We Must Improve Mosquito Control". Mosquito Control- An urgent need for Florida and
                    Floridians.
    327   05/2015   Intersection of Law, Religion, And Infectious Disease on The Handling and Disposition of Human
                    Remains. Aileen Marty, Elena Marty-Nelson, Eloisa Rodriguez-Dod Petrie-Flom Center for
                    Health Law Policy, Biotechnology, and Bioethics at Harvard Law School
                    2015 Annual Conference: Law, Religion, and Health in America; Panel 9, When Religion
                    Intersects with Mental, Public, and Environmental Health; 1:30 - 2:50pm Saturday, 09 May,
                    2015,
    326   04/2015   Ethical, moral, & Medical Issues surrounding conflicts between Religion, Law, & Medicine and
                    Ethical Questions Regarding Patient Management in the Developed World compared to Africa
                    during an International Public Health Emergency: What we learned from Ebola. University of
                    Miami/FBN Bioethics Conference in Miami Friday, April 17, 2015 at 1 15 pm Marriott Biscayne
                    Bay, downtown Miami, Florida
    325   03/2015   From Clinics to Communities – Physicians Engaged in Public Health; University of Miami
                    Medical Campus; the Clinical Research Building; UM Panel Discussion (other panel members
                    Hansel Tookes III, M.D., MPH, Hermes Florez, M.D., Ph.D., MPH, and Caban-Martinez, D.O.,
                    Ph.D., MPH, CPH); 26 March 2015
    324   03/2015   For Middle East Business Association (via Maven): Infectious Diseases in the Middle East 10:30
                    am CDT on Thursday, March 19, 2015.




                                                                                                     Marty CV: p. 23
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 31 of
                                      104


    323   03/2015   Sharing my Leadership Journey; Women Who Lead Conference; Room 305; Graham Center; 15
                    March 2015
    322   03/2015   “The History of Epidemics; What we Learned from Ebola; Medical History Lecture Series, AHC-2,
                    170 13 March 2015
    321   02/2015   Travel, Exotic, Extraordinary, and Dangerous Global Disease Medicine 19 February 2015, Pre-
                    Med Honors Students, HLS-2
    320   02/2015   Ebola: The Evolution of Public Health Emergency; How did it start, what have we done? When
                    will it end? Our Lady of Lourdes Academy; 5525 SW 84th St, Miami, FL 33143; 12 February 2015
    319   02/2015   Ebola and other Filoviridae, Hosts, Disease, Pathogenesis, and development of vaccines and
                    specific treatment; Evening Conference 09 February 2015
    318   02/2015   Molecular Biology, Pathophysiology, & Clinical Aspects of Ebola; Molecular Microbiology and
                    Infectious Diseases, GMS 6103; 09 February 2015
    317   02/2015   Panel on Ebola; Public Health Forum; Robert Stempel College of Public Health and Social Work,
                    FIU Wertheim Botanical Auditorium, 06 February 2015
    316   02/2015   Adventure Medicine: Managing the Ebola Outbreak; Mater Academy; Career day
                    05 February 2015
    315   02/2015   Climate Change and The Scope and Value of Infectious Disease Training and Practice. Career
                    Day, Mater Academy, 08:00 AM to 10:00 AM Thursday, 4 February, 2016
    314   02/2015   “Zika Teach-in” Graham Center-Room 243, FIU Modesto Maidique Campus, 10:35 AM to 1:00
                    PM, Wednesday 3 February, 2016
    313   01/2015   Rapid Nano Detection of Ebola Infection at Point of Care; Second Annual Symposium on
                    “Personalized Nano-Medicine”; Ebola and Nano Technology; 29 January, 2015
    312   01/2015   Ebola – knowledge for the young Medical Response Volunteer: Junior MRC at Medical Academy
                    for Science and Technology 1220 NW 1st Avenue Homestead, FL 33030. 22 January 2015
    311   01/2015   Estudios de caso para el manejo clínico de los pacientes del Ébola; 12 Enero 2015, Sala de
                    conferencia, Hospital de Malabo, República de Guinea Ecuatorial (Equatorial Guinea)
    310   01/2015   Fiebre del Ébola; Manejo clínico de pacientes de Ébola; 11 Enero 2015, Sala de conferencia,
                    Hospital de Malabo, República de Guinea Ecuatorial (Equatorial Guinea)
    309   01/2015   Porque se necesita un ejercicio práctico?; Simulaciones del Ébola; 08 January 2015, Sala de
                    conferencia, Hospital de Malabo, República de Guinea Ecuatorial (Equatorial Guinea)
    308   01/2015   Un ejercicio práctico: Simulaciones del Ébola;; Ejercicio para evaluar la respuesta ante de una
                    entrada del virus del Ébola al país; WHO Country Office Conference Room; 05 January 2015,
                    Equatorial Guinea
    307   12/2014   Ebola Viral Disease and other Viral Hemorrhagic Fevers: International Medical Students;
                    Westchester General Hospital Office Plaza (7483 SW 24 Street Suite 307), 10 December 2014;
    306   12/2014   Ebola Virus Disease (EVD) Economic Aspects of a Public Health Emergency of International
                    Concern; Miami Chamber of Commerce; Jungle Island Conference Room; 03 Dec 2014
    305   12/2014   Emergency Response Tabletop Exercise Pre-Briefing - 2 Dec – Marburg Importation to FIU from
                    Study abroad students




                                                                                                    Marty CV: p. 24
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 32 of
                                      104


    304   11/2014   Ebola Virus Disease (EVD) Community Awareness on A Public Health Emergency of
                    International Concern; St John Neumann Catholic Church; Halls A and B; 12125 SW 107th Ave,
                    Miami, Florida 33176, November 24, 2014
    303   11/2014   Ebola for Global Health Scholars; AMSA Global Health Scholars webinar program AHC: 2, Room
                    170; November 17, 2014
    302   11/2014   Ebola Virus Disease (EVD): A Public Health Emergency of International Concern; AHC2 180 at
                    1:00PM-2: 00 PM
    301   11/2014   Ebola Virus Disease (EVD); What US Physicians Need to know; South Florida Hospital &
                    Healthcare Association (SFHHA) Friday, 07 Nov 2014
    300   11/2014   Ebola Virus Disease (EVD); Why Care & Containment of EVD is Critical; Memorial Regional
                    Hospital South; 3600 Washington St., Hollywood, FL 33021
                    November 7, 2014; 7:30-11:30 AM
    299   10/2014   Ebola Virus Disease (EVD); What Florida Physicians Need to know; Miami Medical Forum; Coral
                    Reef Yacht Club; 2484 South Bayshore Coconut Grove; Tuesday, 28 October 2014
    298   10/2014   Ebola Virus Disease (EVD); Ebola Threat Brief; Transnational Issues Branch; SOUTHCOM, 27 Oct.
                    2014
    297   10/2014   Safe Management of Patients with Ebola Virus Disease (EVD) in U.S. Hospitals, Baptist Hospital
                    22 Oct 2014 and again on 23 Oct, 2014
    296   10/2014   Ebola Virus Outbreak-West Africa; Teach-in FIU; 22 Oct 2014

    295   10/2014   Ebola Virus Outbreak-West Africa; Miami Tropical Disease Group; Graziano's Coral Gables 21
                    Oct 2014
    294   10/2014   Ebola Virus Outbreak-West Africa: Public Lecture, FIU, October 15, 2014

    293   10/2014   Communicable Disease Update: Public Lecture; Miami International Airport Conference Room;
                    MDAD Leadership Summit; Terminal E - 7th Floor Conference Rooms (Hotel Entrance) 17
                    October 2014
    292   09/2014   What is Ebola? Critical knowledge for Point of Entry Screening, what primary and secondary
                    screeners need to now, Lagos Airport Auditorium, 04 Sept 2014
    291   08/2014   Ebola Virus Disease Outbreak Response: Health Care Worker Perspective 10 August 2014,
                    Nigeria Health Care Staff
    290   07/2014   Becoming an Active Bystander Course. Florida Department of Health in Miami-Dade County,
                    8400 NW 33 ST Suite 100 Doral, FL 33122 07, July 2014
    289   06/2014   “Outbreak” http://news.fiu.edu/2014/07/outbreak-high-school-students-play-disease-
                    detectives-at-fiu-college-of-medicine/79214; June, 2014


    288   04/2014   The Disease Risk Environment, Keynote Speech, Bio-surveillance Conference, US SOUTHCOM,
                    Miami, Florida, USA http://dialogo-americas.com/en_GB/articles/rmisa/features/regional_news/2014/04/21/biovigilancia?change_locale=true
    287   03/2014   Military Medicine, World Health, and Beyond; Alpha Epsilon Delta Pre-Health Honor Society of
                    Florida International University, Miami, Florida




                                                                                                                                       Marty CV: p. 25
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 33 of
                                      104


    286   02/2014   Dengue in Florida, 4th Annual International Conference on Tropical and Emerging Diseases; FIU,
                    Florida, USA
    285   01/2014   Doctors Panel and Military Medicine, Nova South Eastern University, Miami, Florida

    284   12/2013   Nerve Agents, Current and future management of victims; World Health Organization, Geneva,
                    Switzerland
    283   12/2013   Mustard and other Blister Agents, current and future management of victims. World Health
                    Organization, Geneva, Switzerland
    282   11/2013   Can chemical and biological weapons save lives? Aileen Marty at TEDxFIU
                    http://tedxtalks.ted.com/video/Can-chemical-and-biological-
                    wea;search%3Atag%3A%22tedxfiu%22 7Nov, 2013; Miami, Florida
    281   11/2013   The History of Chemical Warfare: From Ancient Egypt to Modern Syria; FIU History of Medicine
                    Club, FIU HWCOM, Miami, Florida
    280   10/2013   History of Biowarfare and Bioterrorism Thursday, October 24 from 3.30 to 4.45 pm; Honors
                    College Fall Colloquium, FIU, Miami Florida
    279   06/2013   The Many Faces of Leishmaniasis. Pathology and Differential Diagnosis of cutaneous
                    Leishmaniasis. Miami City Ground Rounds, 2013 Infectious Disease Presentations, Miami
                    Florida
    278   02/2013   Infectious Disease Clinical Research Projects, Clinical Research Retreat, FIU HWCOM, Grant
                    Center
    277   01/2013   AFCON – The Rolethe of World Health Organization in Mass Gatherings. Ministry of Health,
                    Pretoria, South Africa:
    276   12/2012   Malaysia: What is new in Vector-Borne Viral Infections, treatment, and prevention? Key note
                    speaker 3 December; Impala Hotel Ipoh, Perak, Malaysia
    275   11/2012   From Blood-letting to Quinolones: The History of Antimicrobial Therapy; Medical History
                    Journal Club Meeting for November 14; Room 160
    274   08/2012   Jamaica: Global Problems with Infectious Disease of Poverty and efforts to confront one
                    dreadful diseases of poverty: Dengue; Salises 50/50 Conference 2012 (August 20-24), Jamaica,
                    Room; 24 August 2012
    273   01/2013   Case Presentation: Mycobacterium ulcerans Miami City Ground Rounds, 2012 Infectious
                    Disease Presentations, Miami Florida
    272   02/2011   Herbert Wertheim College of Medicine, Florida International University, Miami FL.
                    Distinguishing Natural from Unnatural Events and an Outbreak Response Exercise
    271   03/2010   National Defense University, Lincoln Hall. The Science and Technology of WMD: Consequence
                    management of Chemical and Biological Weapons.
    270   04/2010   Provincial Health Offices, Pietermaritzburg, KwaZulu‐Natal. Bioterrorism and Mass Gathering.

    269   05/2010   Provincial Health Offices in Rustenburg, North West Province, South Africa. Bioterrorism and
                    Mass Gathering.
    268   05/2010   Provincial Health Offices in Kimberly, Northern Cape Province, South Africa. Bioterrorism and
                    Mass Gathering.



                                                                                                     Marty CV: p. 26
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 34 of
                                      104


    267   05/2010   Provincial Health Offices in Nelspruit, Mpumalanga Province, South Africa. Bioterrorism and
                    Mass Gathering.
    266   05/2010   Faculty of Health Sciences of Stellenbosch University in Stellenbosch, Western Cape Province,
                    South Africa. Bioterrorism and Mass Gathering.
    265   05/2010   Provincial Health Offices in Bloemfontein, Free State Province, South Africa. Bioterrorism and
                    Mass Gathering.
    264   05/2010   Bolivia Lodge Conference Room in Polokwane in Limpopo Province, South Africa. Bioterrorism
                    and Mass Gathering.
    263   06/2010   Provincial Health Offices in East London in Eastern Cape Province, South Africa. Bioterrorism
                    and Mass Gathering.
    262   06/2010   Conference Room of the Polio Research Foundation Training Centre of the National Institute for
                    Communicable Diseases of South Africa in Johannesburg, Gauteng Province, South Africa.
                    Bioterrorism and Mass Gathering.
    261   04/2010   Provincial Health Offices, Pietermaritzburg, KwaZulu‐Natal. Outbreak Response Exercise:
                    Distinguishing Natural from Unnatural events
    260   05/2010   Provincial Health Offices in Rustenburg, North West Province, South Africa. Outbreak Response
                    Exercise: Distinguishing Natural from Unnatural events
    259   05/2010   Provincial Health Offices in Kimberly, Northern Cape Province, South Africa. Outbreak Response
                    Exercise: Distinguishing Natural from Unnatural events
    258   05/2010   Provincial Health Offices in Nelspruit, Mpumalanga Province, South Africa. Outbreak Response
                    Exercise: Distinguishing Natural from Unnatural events
    257   05/2010   Faculty of Health Sciences of Stellenbosch University in Stellenbosch, Western Cape Province,
                    South Africa. Outbreak Response Exercise: Distinguishing Natural from Unnatural events

    256   05/2010   Provincial Health Offices in Bloemfontein, Free State Province, South Africa. Outbreak Response
                    Exercise: Distinguishing Natural from Unnatural events
    255   06/2010   Bolivia Lodge Conference Room in Polokwane in Limpopo Province, South
                    Africa. Outbreak Response Exercise: Distinguishing Natural from Unnatural events
    254   06/2010   Provincial Health Offices in East London in Eastern Cape Province, South Africa. Outbreak
                    Response Exercise: Distinguishing Natural from Unnatural events
    253   06/2010   Conference Room of the Polio Research Foundation Training Centre of the
                    National Institute for Communicable Diseases of South Africa in Johannesburg, Gauteng
                    Province, South Africa. Outbreak Response Exercise: Distinguishing Natural from Unnatural
                    events
    252   05/2010   Provincial Health Offices in Bloemfontein, Free State Province, South Africa. Scaling Up
                    Preparedness and Response for Mass Gatherings
    251   06/2010   Conference Room of the Polio Research Foundation Training Centre of the
                    National Institute for Communicable Diseases of South Africa in Johannesburg,
                    Gauteng Province, South Africa. Scaling Up Preparedness and Response for Mass Gatherings
    250   05/2010   Faculty of Health Sciences of Stellenbosch University in Stellenbosch, Western
                    Cape Province, South Africa. The Mass Gathering Tool Kit for the FIFA World Cup



                                                                                                    Marty CV: p. 27
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 35 of
                                      104


    249   05/2010   Provincial Health offices in Bloemfontein, Free State Province, South Africa. The Mass
                    Gathering Tool Kit for the FIFA World Cup
    248   06/2010   Bolivia Lodge Conference Room in Polokwane in Limpopo Province, South Africa. The Mass
                    Gathering Tool Kit for the FIFA World Cup
    247   06/2010   Provincial Health Offices in East London in Eastern Cape Province, South Africa.. The Mass
                    Gathering Tool Kit for the FIFA World Cup
   246    06/2010   Conference Room of the Polio Research Foundation Training Centre of the National Institute for
                    Communicable Diseases of South Africa in Johannesburg, Gauteng Province, South Africa. The
                    Mass Gathering Tool Kit for the FIFA World Cup
    245   06/2010   Bolivia Lodge Conference Room in Polokwane in Limpopo Province, South Africa. Priority
                    Diseases for the 2010 World Cup/
    244   06/2010   Provincial Health Offices in East London in Eastern Cape Province, South Africa. Priority
                    Diseases for the 2010 World Cup
    243   06/2010   Conference Room of the Polio Research Foundation Training Centre of the
                    National Institute for Communicable Diseases of South Africa in Johannesburg, Gauteng
                    Province, South Africa. Priority Diseases for the 2010 World Cup
    242   08/2010   The College of International Security Affairs, National Defense University, Fort
                    Lesley J. McNair, Washington, DC. Pandemics‐ and military operations – The
                    Department of Defense Experience with Pandemics including the recent 2009‐ Pandemic
                    Influenza Outbreak
    241   10/2010   Academia de Tênis Resort, Brasilia, Brazil. Diretrizes de Eventos de Massa da
                    Organização Mundial de Saúde (Mass Gathering Guidelines of the World Health
                    Organization) 4º Encontro da Rede Centro de Informação em Saúde para
                    Viajantes (4th annual meeting of the Centre for Travel Health’s network) and panel discussion
    240   04/2009   Georgetown University. Political, Social, and Medical Interactions between Responses to
                    Emerging Infections and Bioterrorism/Biowarfare
    239   04/2009   Georgetown University, Microbiology Department. Novel Influenza A(H1N1) predicting the
                    threat and the evolution of this epidemic and soon to be pandemic
    238   02/2008   Germantown. Germs, Fear and Science Spectrum
                    http://insidemc.montgomerycollege.edu/showStory.php?id=
    237   02/2007   Fairleigh Dickinson University, Woodcliff Lake, New Jersey. Topics in Tropical Medicine:
                    Onchocerciasis
    236    2007     George Washington University, Washington DC. March. Current Issues in
                    Bioterrorism: Bioterrorism and Preparedness – Managing Combined Injuries.
    235   05/2007   Trauma and Emergency Surgery (EATES) and the European Trauma Society
                    European Association (ETS), Graz, Austria. Considerations for Surgeons in
                    Combined Chemical, Biological, and Nuclear events: Managing Infection and Toxins following
                    Ionizing Radiation: Susceptibility, Therapy, and Surgical Issues. Trauma in Armed Conflicts.
    234    2006     George Washington University, Special Conference Bob McCreigh, Washington D.C.
                    Understanding Biological Threat Agents




                                                                                                   Marty CV: p. 28
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 36 of
                                      104


    233   07/2006   National Defense University, Fort McNair, Washington DC. Assessing Biological Threat Agents
                    and their effect on the Economy. 2006‐NDU‐GAO “501” seminar, # 1; Managing Commitments,
                    Preparing for the future.
    232   09/2006   Regent University, Washington D.C. Natural Biohazards, Bioterrorism, and the Federal
                    Government’s Response.
    231   10/2006   National Defense University for the Government Accountability Office, Defense
                    Capabilities & Management Team, National Defense University, Washington,
                    D.C. Military Assistance and Terror: Where are we now? Assessing the Current
                    Threat of Biological Agents from an Economic, Political, Scientific, and Medical
                    Perspective, National Security Executive Education
    230   11/2006   Uniformed Services University, Medical School Campus. Blood‐borne Infections: Emerging
                    Infectious Diseases Graduate School Lecture Series.
    229   01/2005   Office of Protective Medicine and its role and association with WMDO‐IM
    228   01/2005   International Tabletop Exercise in support of SOE 05‐2 and SOE 05‐3.
                    Understanding the Plague a review of all scientific and medical aspects that alter emergency
                    response and policy nationally and internationally.
    227   02/2005   Undersecretary’s Conference Room. PreBrief for Dr. Charles E. McQueary, Under Secretary: on
                    TOPOFF3. Scientific and Technical Issues regarding Yersinia pestis
    226   03/2005   Brief for Dr. Charles E. McQueary, Under Secretary: on Scientific, Legal, Medical, and Policy
                    issues involving Bacillus anthracis
    225   04/2005   Pre and Post Brief for Secretary Michael Chertoff of DHS on Plague for Press Conference
    224   03/2005   Brief for Dr. Charles E. McQueary, Under Secretary: on Scientific, Legal, Medical, and Policy
                    issues involving Foot and Mouth Disease Virus
    223   03/2005   Brief for Dr. Charles E. McQueary, Under Secretary: on Scientific, Avian Influenza
    222   07/2005   Military Tropical Medicine Course, Uniformed Services University of the Health Sciences,
                    Bethesda, MD. Onchocerciasis and Mansonelliasis
    221   04/2004   Washington Convention Center. Understanding the threats and benefits of bacterial toxins as
                    dual use agents. For Safe Specimen Repositories in the Era of Bioterrorism.
                    http://www.isber.org/MeetingEB04.htm
    220   04/2004   Joint Special Operations University, Hurlburt Field, FL. Weapons Inspections
    219   05/2004   Auscanukus Quadrilateral Consequence Management Group Annual Meeting,
                    Fairmont Le Château Montebello, Canada. Knowledge Management, “The People
                    Piece,” and “Anthrax at the Hart Building”
    218   05/2004   Bernhard‐Nocht‐Institute für Tropenmedizine. Intra‐agency, Inter‐agency, and International
                    Cooperation.
    217   07/2004   Sanford Auditorium, Uniformed Services University, Bethesda, Maryland. Workshop on Post
                    Exposure Radiation Injury Assessment tools and Methods for Health Care Workers and First
                    Responders.
    216   07/2004   Homeland Security/Defense University Consortium, Northern Command, Sanford Auditorium,
                    Uniformed Services University, Bethesda, Maryland.




                                                                                                   Marty CV: p. 29
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 37 of
                                      104


                    Knowledge Management for Homeland Security as a New Area for Research, Education &
                    Training


    215   07/2004   Uniformed Services University of the Health Sciences, Bethesda, MD. Military Tropical Medicine
                    Course: Onchocerciasis and Mansonelliasis
    214   07/2004   Cooperación internacional en salud. Desafíos y controversias contemporáneas en salud y
                    cooperación internacional: de las enfermedades infecciosas al bioterrorismo. Mesa redonda:
                    Financiación y organización internacional de la lucha contra las enfermedades infecciosas
                    endémicas y emergentes
                    http://www.uimp.es/asp/sedes/Valencia.asp?fichInc=6.1&ActividadId=74703
                    18&foto=reunion&IraMatricula=UIMP
    213   07/2004   Cooperación internacional en salud. Desafíos y controversias contemporáneas en salud y
                    cooperación internacional: de las enfermedades infecciosas al bioterrorismo. Bioterrorismo
                    mediante agentes infecciosos
                    http://www.uimp.es/asp/sedes/Valencia.asp?fichInc=6.1&ActividadId=74703
                    18&foto=reunion&IraMatricula=UIMP
    212   08/2004   Office of Research and Development Program Review, American Geophysical Union (AGU)
                    Facility, Washington, DC. Plans for Foreign Animal Disease Tier Training
    211   10/2004   Blue Ribbon Panel for NIH Strategic Plan & Research Agenda for Medical Countermeasures
                    against radiological threats, Four Points Sheraton, Ambassador Conference Room.
    210   10/2004   National Academy of Sciences. Scientific and Technological Grand Challenges for creating a
                    disaster resilient society.
    209   12/2004   Facultad de Farmacia, Universidad de Valencia, España. Patología de Enfermedades
                    Parasitarias; Sección I
    208   12/2004   Facultad de Farmacia, Universidad de Valencia, España. Patología de
                    Enfermedades Parasitarias; Sección II: sobre los Protozoarios y Sección II: sobre los Gusanos
    207   12/2004   Facultad de Farmacia, Universidad de Valencia, España. Paludismo: Cómo la patología nos
                    permite entender la patogénesis y las manifestaciones clínicas de malaria
    206   12/2004   Facultad de Farmacia, Universidad de Valencia, España. Estudios de Varios casos de Parásitos en
                    los humanos; úlceras de la amiba, Balamuthia, Paludismo en los pulmones, Schistosoma,
                    Cisticercosis, Dirofilaria, Angiostrongylus costarricenses
    205   12/2004   Facultad de Farmacia, Universidad de Valencia, España. Laboratorio de casos desconocidos
                    (Patología de Parásitos) – Un estudio de 4 casos especiales
    204   12/2004   Facultad de Farmacia, Universidad de Valencia, España. Conversación con respecto a los Casos
                    Desconocidos observados ayer en el Laboratorio.
    203   12/2004   Facultad de Farmacia, Universidad de Valencia, España. Una Introducción a Onchocerciasis de la
                    Perspectiva de un Patólogo
    202   12/2004   La ciencia y la política de Bioterrorismo
    201   12/2003   Facultad de Farmacia, Universidad de Valencia, España. Laboratorio sobre la Patología de
                    Parásitos – Un estudio de 20 casos



                                                                                                    Marty CV: p. 30
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 38 of
                                      104


    200   01/2003   Division of Emerging and Transfusion Transmitted Diseases Seminars and
                    Journal Club Review for CBER, Food and Drug Administration NIH, National
                    Institutes of Health. Bioterrorism: A Clear and Present Danger and an Analysis of
                    Potential Impact on US Blood Transfusions
    199   02/2003   NATTC, Pensacola, Florida. The Current Biological Warfare Capability of Iraq (Secret Brief) for
                    the Fleet Air Introduction and Liaison of Survival Aircrew (FAILSAFE)
    198   02/2003   Bethesda Rotary Club, Hunter’s Inn, Potomac, Maryland. Iraq, Where are we now?
    197   03/2003   Coffee Colloquium, Johns Hopkins University, Rockville. The Current Situation with Biological
                    Pathogens as Weapons and as Emerging and Reemerging Threats.
                    http://www.jhu.edu/~gazette/2003/17mar03/weekcal.html
    196   03/2003   Binford‐Dammin Society of Infectious Disease Pathologists, USCAP; March 22nd28th. Marriott
                    Wardman Park, Washington DC. The Scientific, Medical, and Policy
                    Challenges of CBRNE and the Role of the Pathologist in Countering the Threat
    195   05/2003   BioReliance Corporation, Rockville, Maryland and broadcast to Innovation Park, Scotland (via
                    Internet). Emerging Infections and Bio‐terrorism: Intertwined
                    Problems Requiring Related Responses
    194   12/2003   Facultad de Farmacia, Universidad de Valencia, España. Patología de Enfermedades
                    Parasitarias; Sección I
    193   12/2003   Facultad de Farmacia, Universidad de Valencia, España. Patología de
                    Enfermedades Parasitarias; Sección II: sobre los Protozoarios y Sección II: sobre los Gusanos
    192   12/2003   Facultad de Farmacia, Universidad de Valencia, España. Paludismo: Cómo la patología nos
                    permite entender la patogénesis y las manifestaciones clínicas de malaria
    191   12/2003   Facultad de Farmacia, Universidad de Valencia, España. Estudios de Varios casos de Parásitos en
                    los humanos; úlceras de la amiba, Balamuthia, Paludismo en los pulmones, Schistosoma,
                    Cisticercosis, Dirofilaria, Angiostrongylus costarricenses
    190   12/2003   Facultad de Farmacia, Universidad de Valencia, España. Laboratorio sobre la Patología de
                    Parásitos – Un estudio de 20 casos.
    189   12/2003   Facultad de Farmacia, Universidad de Valencia, España. Laboratorio de casos desconocidos
                    (Patología de Parásitos) – Un estudio de 4 casos especiales
    188   12/2003   Facultad de Farmacia, Universidad de Valencia, España. Conversación con respecto a los Casos
                    Desconocidos observados ayer en el Laboratorio.
    187   12/2003   Facultad de Farmacia, Universidad de Valencia, España. Una Introducción a Onchocerciasis de la
                    Perspectiva de un Patólogo
    186   01/2002   Bernhard‐Nocht‐Institut für Tropenmedizin (Bernhard‐Nocht Institute for
                    Tropical Medicine), Hamburg, Bernhard Nocht Strazza, Germany. The Clinical Course and
                    Pathology of Anthrax and what could be next
    185   02/2002   Deutsche Marine, Kopperpahler Allee, Kronshagen, Germany. Spectrum of Biological, Chemical,
                    & Radiation Threat Agents‐ individual and combined effects as concerns the US Navy ….and
                    your Navy. (Update on Navy detection, diagnostics, confirmation, prevention, & protection from
                    NBC weapons with an emphasis on Biological and Chemical weapons)
    184   08/2002   BW/BT for the American Bar Association, Willard Hotel, Washington DC. Legal Aspects of
                    Bioterrorism


                                                                                                    Marty CV: p. 31
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 39 of
                                      104


    183   08/2002   USAMRIID, Fort Detrick, Maryland. Bacterial Threat‐Tularemia, Q Fever, and Brucellosis
    182   09/2002   Grassau, Germany. Chemical, Biological, Radiation, Nuclear, and Energy (CBRNE) weapons:
                    Individual and Combined Effects. What is the threat and how do we counter it?
    181   09/2002   Grassau, Germany. Chemical, Biological, Radiation, Nuclear, and Energy (CBRNE) weapons The
                    Dimensions and Impact of an Event
    180   10/2002   Stine Haskell Research Center Haskell Lab for Health & Environmental Sciences Conference;
                    Newark, Delaware. Recent Challenges in Infectious Disease:
                    Biological Pathogens as Weapons and Emerging Endemic Threats DuPont
    179    2002     The Edward Rhodes Stitt Award Lecture; AMSUS; Kentucky International
                    Convention Center, Louisville, KY. The Role of the Pathologist in Preparing for the Emerging
                    Threat of Biological Terrorism and Biological Warfare.
    178   07/2002   Medical Seminar held at the 2nd Naval HQTRS in Trinidad‐Beni, Bolivia. Infecciones Rickettsial en
                    las Américas
    177   12/2002   Facultad de Farmacia, Universidad de Valencia, España. Patología de
                    Enfermedades Parasitarias; Sección I: sobre los Protozoarios y Sección II: sobre los Gusanos
    176   12/2002   Facultad de Farmacia, Universidad de Valencia, España. Estudios de Varios casos de Parásitos en
                    los humanos; úlceras de la amiba, Balamuthia, Paludismo en los pulmones, Schistosoma,
                    Cisticercosis, Dirofilaria, Angiostrongylus costarricenses
    175   12/2002   Facultad de Farmacia, Universidad de Valencia, España. Laboratorio sobre la Patología de
                    Parásitos – Un estudio de 20 casos
    174   12/2002   Facultad de Farmacia, Universidad de Valencia, España. Conversación con respecto a los Casos
                    Desconocidos observados ayer en el Laboratorio.
    173   12/2002   Facultad de Farmacia, Universidad de Valencia, España. Una Introducción a Onchocerciasis de la
                    Perspectiva de un Patólogo
    172    2002     Terrorismo: La Situación Actual y El Mando Práctico de un Ataque Biológico
    171   12/2002   Facultad de Farmacia, Universidad de Valencia, España. Perspectiva del Comité de Defensa de
                    Patria del E.E.U.U.
    170   04/2002   American Bar Association International Law Section, Bioterrorism
                    Subcommittee of the International Health Law Committee, Washington, DC.
                    Policy Challenges Concerning Bioterrorism
    169   05/2002   Georgetown Prep; Honors Science, Bethesda, MD. The Range of Pathogens.
    168   05/2002   Research Day, Course Directors Aileen M. Marty and Joel Lowly. The Honorable Saxby
                    Chambliss, United States Congressman “The Congressional Response To
                    Bioterrorism And Its Impact On Research And Training;” Radha Maheshwari “
                    Combined of Effects of Chemical and Biologic Agents;” Itzhak Brook: “Bacterial Infection
                    Following Ionizing Radiation: Susceptibility and Therapy;”
                    Ambassador Donald A. Mahley and Debra Krikorian PhD. “The Biological
                    Weapons Convention, the Negotiations for a Verification Protocol, and Its
                    Impact on Research and Training”. Medical Research & Material Command, US Army; Elliott
                    Kagan MD, “Bioregulators” Department of Pathology, USU.
    167   07/2002   Military Tropical Medicine, USUHS, Bethesda, Maryland. Filarial Infections (Onchocerciasis and
                    Mansonelliasis).


                                                                                                     Marty CV: p. 32
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 40 of
                                      104


    166   04/2001   Unknown Slide Conference at Yale University Medical School. New Haven Connecticut.
    165   04/2001   Grand Rounds at Yale University Medical School, New Haven, Connecticut. The Role of the
                    Laboratory in Biowarfare and Bioterrorism.
    164   04/2001   Johns Hopkins’ Nitze School of Advanced International Studies (SAIS). Understanding the
                    potential impact of a serious Bioterrorist incident on International Health and the Global
                    Economy.
    163   05/2001   Counterterrorism Office, US State Department. What is the potential impact on Human Disease
                    of Agroterrorism against crops and livestock?
    162   11/2001   Greater Washington Infectious Disease Society (GWIDS), Bethesda, Maryland. A survivor of
                    Inhalational Anthrax: The case of Ernesto Blanco: Why did he survive?
    161   11/2001   Naval War College; Newport, Rhode Island. Anthrax: The current “Plague” and what could be
                    next. An update on Chemical, Radiological, and Biological terrorism; and combined effects.
    160   11/2001   University of Pennsylvania Conference; Bethlehem, PA. History of the Development and Use of
                    Biological Weapons.
    159   11/2001   FDA, Rockville, Maryland. Hazards of biological, nuclear, radiological, high explosives, chemical,
                    kinetic energy & other unusual weapons.
    158   12/2001   Lancaster University. History of Biological Weapons; From Cavemen to the Inhalational Anthrax
                    attack.
    157   12/2001   Political Science Department; Lancaster University. Terrorism in the USA from
                    11 September through 07 December 2001: National Security, Science, Threats to Economy,
                    Society, and Humanity
    156   12/2001   Departamento de Parasitología de la Universidad de Valencia, Valencia, España. Entendiendo la
                    Patología de Enfermedades Parasíticos
    155   12/2001   Departamento de Parasitología de la Universidad de Valencia, Valencia, España. Entendiendo el
                    cuadro ostra de Paludismo por la Patología I
    154   12/2001   Departamento de Parasitología de la Universidad de Valencia, Valencia, España. Casos
                    espéciales de Enfermedades Parasíticos
    153   12/2001   Departamento de Parasitología de la Universidad de Valencia, Valencia, España. Oncocercosis:
                    Entendiendo el cuadro ostra por la Patología
    152   12/2001   Departamento de Parasitología de la Universidad de Valencia, Valencia, España. Entendiendo el
                    problema del terrorista
    151   12/2001   Departamento de Parasitología de la Universidad de Valencia, Valencia, España. Practica de la
                    Patología de Enfermedades Parasíticos
    150   01/2001   Given at Mahan Hall; Naval War College, Rhode Island. Terrorism in the World today and the
                    risk of biological agent use by terrorist
    149   03/2001   Stone Ridge School. The Good, the Bad, and Ugly. Understanding Organisms from PRIONS to
                    Helminths. Impact on Animals, Plants, and Civilization.
    148   03/2001   National Naval Medical Center and Walter Reed Army Hospital. Pathology of Biological Warfare
                    and Biological Terrorist agents. Details on the pathologic and physiologic changes to organ
                    systems caused by antipersonnel agents from viruses to helminths.



                                                                                                      Marty CV: p. 33
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 41 of
                                      104


    147   04/2001   Johns Hopkins’ Nitze School of Advanced International Studies (SAIS), Rome Building,
                    Washington, D.C. Understanding Bioterrorism and Biowarfare – Economic Implications.
    146   07/2001   Military Tropical Medicine, Bethesda, Maryland. Filarial Infections (Onchocerciasis and
                    Mansonelliasis).
    145   10/2001   Prince House, Pettit Way, Potomac, MD. Hazards of biological, nuclear, radiological, high
                    explosives, chemical, kinetic energy, & other unusual weapons; Neighborhood Data;
                    Neighborhood NBC Preparedness
    144   10/2001   Commonwealth of Pennsylvania, Department of Health; Division of Emergency Medical
                    Services system; Bethlehem, PA. NBC Warfare and the First Responders: Issues in the
                    Prevention & Management of Terrorist use of Biological, Chemical, Radiation, and Nuclear
                    Weapons
    143   11/2001   Community Lecture for Columbia, MO. 2Biological Terrorism Update
    142    2000     Preventive Medicine Department. Worms and Things beneath your Skin
    141   03/2000    United States and Canadian Association of Pathology, New Orleans, Louisiana.
                    The use of Special Stains for Detecting and Identifying Infectious Agents in Tissues.
    140   03/2000   United States and Canadian Association of Pathology, New Orleans, Louisiana. The use of new
                    technology (immunoperoxidase, molecular biology, etc.) to Identify Infectious Agents in Tissues.
    139   03/2000   United States and Canadian Association of Pathology, New Orleans, Louisiana. Ehrlichiosis.
    138   03/2000   United States and Canadian Association of Pathology, New Orleans, Louisiana. Streptococcal
                    Infections.
    137   03/2000   United States and Canadian Association of Pathology, New Orleans, Louisiana. Buruli Ulcer.
    136   03/2000   United States and Canadian Association of Pathology, New Orleans, Louisiana. Leprosy.
    135   03/2000   United States and Canadian Association of Pathology, New Orleans, Louisiana. Cysticercosis.
    134   03/2000   United States and Canadian Association of Pathology, New Orleans, Louisiana. Onchocerciasis.

    133   10/2000   The Institute for Pediatric Medical Education, Hospital Para el Niño Poblano; Asociación
                    Mexicana de Patólogo; Centro de Convenciones, Puebla, México. Tumores de tejidos blandos,
                    Curso Anual de Patología Pediátrica, Patología de Los Tumores en Niños.
    132   10/2000   The Institute for Pediatric Medical Education, Hospital Para el Niño Poblano Asociación
                    Mexicana de Patólogo; Centro de Convenciones, Puebla, México. Seudotumores infecciosos,
                    Curso Anual de Patología Pediátrica; Patología de Los Tumores en Niños.
    131   12/2000   Para La Master Internacional En Enfermedades Parasitarias Tropicales – XIV Curso Intensivo;
                    Departamento de Parasitología de la Universidad de Valencia; Valencia, España Entendiendo la
                    Patología de Enfermedades Parasíticos.
    130   12/2000   Para La Master Internacional En Enfermedades Parasitarias Tropicales – XIV Curso Intensivo;
                    Departamento de Parasitología de la Universidad de Valencia; Valencia, España. Practica de la
                    Patología de Enfermedades Parasíticos.
    129   12/2000   La Master Internacional En Enfermedades Parasitarias Tropicales – XIV Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia; Valencia, España. Entendiendo el
                    cuadro clínico de Paludismo por la Patología I




                                                                                                     Marty CV: p. 34
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 42 of
                                      104


    128   12/2000   La Master Internacional En Enfermedades Parasitarias Tropicales – XIV Curso
                    Intensivo. Departamento de Parasitología de la Universidad de Valencia;
                    Valencia, España. Entendiendo el cuadro clínico de la Ameba por la Patología II
    127   12/2000   La Master Internacional En Enfermedades Parasitarias Tropicales – XIV Curso
                    Intensivo. Departamento de Parasitología de la Universidad de Valencia;
                    Valencia, España. La Relación entre Schistosoma y los Neoplasmas: entendiendo el cuadro
                    clínico por la Patología.
    126   12/2000   La Master Internacional En Enfermedades Parasitarias Tropicales – XIV Curso
                    Intensivo. Departamento de Parasitología de la Universidad de Valencia;
                    Valencia, España. Los Equinococo: entendiendo el cuadro clínico por la Patología.
    125   12/2000   La Master Internacional En Enfermedades Parasitarias Tropicales – XIV Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia;
                    Valencia, España. Onchocerciasis: entendiendo el cuadro clínico por la Patología.
    124   12/2000   La Master Internacional En Enfermedades Parasitarias Tropicales – XIV Curso
                    Intensivo. Departamento de Parasitología de la Universidad de Valencia;
                    Valencia, España. Practica de la Patología de Enfermedades Parasíticos II
    123   07/2000   Military Tropical Medicine, Maryland. Onchocerciasis and Streptocerciais
    122   11/2000   Topics in Pathogenesis, PA. Understanding the Pathogenesis of Emerging Infectious Diseases
                    based on the tissue pathology.
    121    1999     USCAP meeting, San Francisco, California. Ehrlichia, Meningitis: Strep pneumonia,
                    Mycobacterium ulcerans.
    120    1999     USCAP meeting, San Francisco, California. Leprosy: Histoid type, Cysticercosis, Angiostrongylous
                    costaricensis, Onchocerciasis.
    119    1999     USCAP meeting, San Francisco, California. The Role of Special Stains and Special Techniques:
                    Have We Come Full Circle?
    118   07/1999   USUHS, Bethesda, Maryland. Update on Onchocerciasis and Streptocerciais Military Tropical
                    Medicine
    117   09/1999   Johns Hopkins University. The Pathologist’s Perspective on Agents of Biowarfare and
                    Bioterrorism
    116   12/1999   La Master Internacional En Enfermedades Parasitarias Tropicales – XIII Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia; Valencia, España. Entendiendo la
                    Patología de Enfermedades Parasíticos.
    115   12/1999   La Master Internacional En Enfermedades Parasitarias Tropicales – XIII Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia, Valencia, España. Practica de la
                    Patología de Enfermedades Parasíticos I.
    114   12/1999   La Master Internacional En Enfermedades Parasitarias Tropicales – XIII Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia; Valencia, España. Entendiendo el
                    cuadro clínico de Paludismo por la Patología I.
    113   12/1999   La Master Internacional En Enfermedades Parasitarias Tropicales – XIII Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia; Valencia, España. Entendiendo el
                    cuadro clínico de Paludismo por la Patología II.




                                                                                                    Marty CV: p. 35
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 43 of
                                      104


    112   12/1999   La Master Internacional En Enfermedades Parasitarias Tropicales – XIII Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia; Valencia, España. Oncocercosis:
                    Entendiendo el cuadro clínico por la Patología.
    111   12/1999   La Master Internacional En Enfermedades Parasitarias Tropicales – XIII Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia, Valencia, España. Entendiendo el
                    problema del terrorista.
    110   12/1999   La Master Internacional En Enfermedades Parasitarias Tropicales – XIII Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia,
                    Valencia, España. Practica de la Patología de Enfermedades Parasíticos II.
    109   06/1999   NNMC Pathology Department, National Naval Medical Center. Bug of the Week. Unusual and
                    Interesting Infectious Agents.
    108   05/1999   Naval School of Health Sciences, Bethesda Maryland. Threat Assessment (Classified Briefs) and
                    Medical Response to Biological Warfare and Biological Terrorism.
    107   06/1999   NNMC Infectious Disease Department, National Naval Medical Center. Pathology Bugs.
    106    1999     Infectious Disease Clinical Staff Conference. Update on Ehrlichiosis
    105   05/1998   8th Annual Anatomic Pathology Course, Washington D.C. Infectious Disease Overview.
    104   07/1998   USUHS, Bethesda, Maryland. Onchocerciasis and Streptocerciais Military Tropical Medicine.
    103   10/1998   Pasteur Institute, Paris, France. Back to the Future; How the use of new technology allows us to
                    return to older methods with greater diagnostic certainty.
    102   10/1998   International Association of Pathology; Nice, France. The use of conventional stains in Infectious
                    Disease Pathology.
    101   10/1998   International Association of Pathology, Nice, France. The differential diagnosis of a
                    Subcutaneous Nodule.
    100   06/1998   Isla Margarita, Venezuela. Patología de Enfermedades Parasitarias.
    99    06/1998   Isla Margarita, Venezuela. Casos Interesantes de la Patología de enfermedades parasitarias.
    98    12/1998   La Master Internacional En Enfermedades Parasitarias Tropicales – XII Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia; Valencia, España. Entendiendo la
                    Patología de Enfermedades Parasíticos.
    97    12/1998   La Master Internacional En Enfermedades Parasitarias Tropicales – XII Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia; Valencia, España. Practica de la
                    Patología de Enfermedades Parasíticos.
    96    12/1998   La Master Internacional En Enfermedades Parasitarias Tropicales – XI Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia;
                    Valencia, España. Entendiendo el cuadro clínico de Pladismo por la Patología I.
    95    12/1998   La Master Internacional En Enfermedades Parasitarias Tropicales – XI Curso Intensivo.
                    Departamento de Parasitología de la Universidad de Valencia;
                    Valencia, España. Entendiendo el cuadro clínico de Paludismo por la Patología II.
    94    12/1998   La Master Internacional En Enfermedades Parasitarias Tropicales – XI Curso
                    Intensivo. Departamento de Parasitología de la Universidad de Valencia;
                    Valencia, España. Oncocercosis: Entendiendo el cuadro clínico por la Patología I.




                                                                                                      Marty CV: p. 36
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 44 of
                                      104


    93   12/1998   La Master Internacional En Enfermedades Parasitarias Tropicales – XI Curso
                   Intensivo. Departamento de Parasitología de la Universidad de Valencia;
                   Valencia, España. Oncocercosis: Entendiendo el cuadro clínico por la Patología II.
    92   12/1998   La Master Internacional En Enfermedades Parasitarias Tropicales – XI Curso
                   Intensivo. Departamento de Parasitología de la Universidad de Valencia; Valencia, España.
                   Casos Clínico Representativo de la Patología de enfermedades parasitarias.
    91   01/1997   Helminthological Society of Washington. The role of the Pathologist in diagnosing and
                   understanding parasitic infections.
    90   11/1997   Emory Conference Center, Atlanta, Georgia. Clinical‐Pathologic‐Immunologic correlation of
                   Malaria, a review and update. Emerging Infections: Clinical and Pathologic Update II.
    89   11/1997   Emory Conference Center, Atlanta, Georgia. Slide Conference on Infectious Disease Pathogens,
                   Emerging Infections: Clinical and Pathologic Update II.
    88   11/1997   La Master Internacional En Enfermedades Parasitarias Tropicales – XI Curso Intensivo.
                   Departamento de Parasitología de la Universidad de Valencia; Valencia, España. Entendiendo la
                   Patología de Enfermedades Parasíticos.
    87   11/1997    La Master Internacional En Enfermedades Parasitarias Tropicales – XI Curso Intensivo.
                   Departamento de Parasitología de la Universidad de Valencia; Valencia, España. Practica de la
                   Patología de Enfermedades Parasíticos.
    86   11/1997   La Master Internacional En Enfermedades Parasitarias Tropicales – XI Curso Intensivo.
                   Departamento de Parasitología de la Universidad de Valencia;
                   Valencia, España. Entendiendo el cuadro clínico de Paludismo por la Patología.
    85   11/1997   La Master Internacional En Enfermedades Parasitarias Tropicales – XI Curso
                   Intensivo. Departamento de Parasitología de la Universidad de Valencia; Valencia, España.
                   Esquitstomsomiasis: Entendiendo el cuadro clínico por la Patología.
    84   11/1997   La Master Internacional En Enfermedades Parasitarias Tropicales ‐ XI Curso Intensivo.
                   Departamento de Parasitología de la Universidad de Valencia; Valencia, España. Enfermedad
                   hidatídica quística: Entendiendo el cuadro clínico por la Patología.
    83   11/1997   La Master Internacional En Enfermedades Parasitarias Tropicales – XI Curso Intensivo.
                   Departamento de Parasitología de la Universidad de Valencia;
                   Valencia, España. Oncocercosis: Entendiendo el cuadro clínico por la Patología.
    82   01/1997   Resident’s Conference, Bethesda Naval Hospital. Worms in tissues.
    81   01/1997   Resident’s Conference, Walter Reed Army Hospital. Worms in tissues.
    80   06/1997   Resident’s Meeting, Bethesda Naval Hospital. Unknown Slide Conference.
    79   06/1997   Resident’s Meeting, Walter Reed Army Hospital. Unknown Slide Conference.
    78   07/1997   Clinical, pathologic findings and treatment of Onchocerciasis: Military Tropical Medicine Course.

    77   10/1997   Museum Lecture. Overview of the Department of Infectious and Parasitic Disease Pathology.
    76   04/1996   Renaissance Hotel. Infectious agents from small to large; Slide conference, Anatomic Path
                   Review and update course.
    75   04/1996   Emory Conference Center, Atlanta, Georgia. Pathology of Ehrlichia and Rickettsiae; Emerging
                   Infections: Clinical and Pathologic Update.



                                                                                                    Marty CV: p. 37
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 45 of
                                      104


    74   04/1996    Emory Conference Center, Atlanta, Georgia. Helicobacter pylori and other spiral bacterial
                   infections; Emerging Infections: Clinical and Pathologic Update
    73   05/1996   Residents of Emory University Medical School. Unknown Slide conference.
    72   05/1996   Pathology Grand Rounds, Emory Medical School, Atlanta, Georgia. Pathologic Techniques
                   applied to Gastrointestinal infections.
    71   05/1996   Atlanta Society of Pathology, Atlanta, Georgia. Erythema Nodosum Leprosum, Ehrlichia,
                   Cerebral Malaria, Lipid Pseudomembranes, and other extraordinary diseases.
    70   05/1996   Centers for Disease Control, Atlanta. Lymphogranuloma Venereum, Cat Scratch Disease, and
                   other interesting Agents, slide conference.
    69   05/1996   Residents Conference, AFIP, Washington D.C. Comparative features of the teguments of
                   Cestodes and artifacts that mimic Cestode membranes.
    68   06/1996   Medical Student conference, AFIP. Epidemiology and Pathogenesis of Malaria.
    67   06/1996   Medical Student Conference, AFIP. Sexual Transmitted Disease.
    66   06/1996   Walter Reed Army Institute of Research’s Tropical Medicine Course. Onchocerciasis.
    65   11/1996   La Master Internacional En Enfermedades Parasitarias Tropicales – X Curso Intensivo.
                   Departamento de Parasitología de la Universidad de Valencia; Valencia, España. La Patología de
                   Enfermedades Parasíticos.
    64   11/1996   La Master Internacional En Enfermedades Parasitarias Tropicales – X Curso Intensivo.
                   Departamento de Parasitología de la Universidad de Valencia; Valencia, España. Practica de la
                   Patología de Enfermedades Parasíticos.
    63   11/1996   La Master Internacional En Enfermedades Parasitarias Tropicales – X Curso Intensivo.
                   Departamento de Parasitología de la Universidad de Valencia;
                   Valencia, España. Paludismo: Entendiendo el cuadro clínico por la Patología.
    62   11/1996   La Master Internacional En Enfermedades Parasitarias Tropicales – X Curso
                   Intensivo. Departamento de Parasitología de la Universidad de Valencia; Valencia, España.
                   Esquitstomsomiasis: Entendiendo el cuadro clínico por la Patología.
    61   11/1996   La Master Internacional En Enfermedades Parasitarias Tropicales – X Curso
                   Intensivo. Departamento de Parasitología de la Universidad de Valencia; Valencia, España.
                   Enfermedad hidatídica quística: entendiendo el cuadro clínico por la Patología.
    60   11/1996   La Master Internacional En Enfermedades Parasitarias Tropicales – X Curso Intensivo.
                   Departamento de Parasitología de la Universidad de Valencia;
                   Valencia, España. Oncocercosis: Entendiendo el cuadro clínico por la Patología.
    59   02/1996   Bethesda Naval Hospital, Bethesda, Maryland. Unusual Cestode infections and lesions that
                   mimic them.
    58   06/1996   Bethesda Naval Hospital. Disease of the Gastrointestinal tract.
    57   04/1996   Dept. of Dermatology, Bethesda Naval Hospital; Bethesda, Maryland.
                   Dermatologic manifestations of Onchocerciasis and zoonotic Onchocerciasis.
    56   05/1995   Unknown Slide Conference NIH Lecture.
    55   07/1995   Walter Reed Army Institute of Research’s Tropical Medicine Course. Onchocerciasis
    54   09/1996   Washington Marriot Hotel. Histopathology of Gastrointestinal Infections; New Perspectives of
                   Old and Newly Recognized Agents, Surgical Pathology of Gastrointestinal Infections.


                                                                                                    Marty CV: p. 38
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 46 of
                                      104


    53   02/1994   USUHS. Pathology of Sexually transmitted Disease.
    52   05/1994   Navy’s Medicine in the Tropic’s Course, San Juan, Puerto Rico. Zoonotic lymphatic Brugia
                   filariasis, Cutaneous Leishmaniasis, Ehrlichiosis, Chromoblastomycosis, leprosy, Onchocerciasis,
                   Myiasis, Acute Cerebral Malaria, Fasciolopsiasis, CMV in newborn.
    51   07/1994   Walter Reed Army Institute of Research’s Tropical Medicine Course. Onchocerciasis: Update
                   and review of Clinical, Pathological, Immunological and Therapeutic aspects.
    50   09/1994   Double Tree Hotel, Washington DC. Ehrlichia and Other Rickettsial Infections for the Sixth
                   Annual Course on the Pathology of Infectious Diseases.
    49   11/1994   Loyola University Medical Center; Maywood, Illinois. Unknown Slide Luncheon Seminar.
    48   11/1994   Loyola University, Grand Rounds, Chicago, Maywood, Illinois. Histopathology of Ehrlichia and
                   other Rickettsial Infection; an update.
    47   01/1993   Grand Rounds; U.S. Army Medical Department, Activity, Panamá. The Identification of
                   Metazoan Parasites in Tissue.
    46   07/1993   AFIP course on the Pathology of Infectious Diseases and AIDS, San Juan, Puerto Rico. Pathology
                   and Pathogenesis of Malaria.
    45   11/1993   ROTA, Spain. Update on the Pathology of Malaria.
    44   10/1993   La Master Internacional En Enfermedades Parasitarias Tropicales – VII Curso
                   Intensivo. Departamento de Parasitología de la Universidad de Valencia; Valencia, España. La
                   Patología de Malaria y como produce los manifiestos clínicos.
    43   02/1993   Rock Creek Forest School, Montgomery County, Maryland. The Current Economic Conditions of
                   Ghana, (a West African nation) and the Challenge of Medical Research in a Third World Nation.

    42   03/1992   The Sheraton Royal Biscayne, Key Biscayne, Florida. Introduction to the Study of Tropical
                   Diseases.
    41   04/1992   19th Annual course in Comparative Pathology; Bethesda Holiday Inn, Maryland. Comparative
                   Aspects of Metazoan Parasitic Infections.
    40   03/1992   AFIP Staff Conference. Ehrlichiosis, a new tick born infection, a case report and review of current
                   knowledge.
    39   03/1992   Pathology Review course. Approach to New Technology in Infectious Disease Pathology.
    38   07/1992   Walter Reed Army Institute of Research’s Tropical Medicine Course.
                   Onchocerciasis: Update and review of Clinical, Pathological, Immunological and Therapeutic
                   aspects.
    37   09/1992   Presented at Rock Creek Forest Elementary School as a Public Service. Worms that Infect
                   People: How children are infected and how to avoid becoming a Host.
    36   11/1992   Dufief Elementary School as a Public Service. Worms that Infect People: How children are
                   infected and how to avoid becoming a Host.
    35   01/1991   AFIP Staff Seminar, Fontainebleau Hilton, Miami Beach, Florida. The use of special stains for
                   differentiating larval cestodes from tumors, artifacts and other specific and non‐specific tissue
                   changes.
    34   01/1991   A. Burns School of Medicine, Queens Medical Center, Oahu, Hawaii. Curiosities in Geographic
                   Pathology Part I.
    33   01/1991   Saint Francis Medical Center, Oahu, Hawaii. Malaria; update and review.


                                                                                                      Marty CV: p. 39
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 47 of
                                      104


    32   01/1991   Tripler Army Medical Center, Oahu, Hawaii. Curiosities in Geographic Pathology Part II.
    31   02/1991   Kaiser Medical Center, Oahu, Hawaii. Toxoplasmosis; review and update.
    30   03/1991   Nassau County Medical Center, East Meadow, New York. Immunology and Pathogenesis of
                   Infectious Disease.
    29   04/1991   1st Annual Course on Problems in Anatomic Pathology. New Technology in Pathology as applied
                   to Infectious Disease Pathology.
    28   05/1991   Bethesda Elementary School. Prevention of Infectious diseases with an emphasis on AIDS and
                   sexually acquired diseases.
    27   07/1991   Walter Reed Army Institute of Research’s 50th Annual Tropical Medicine Course. Onchocerciasis:
                   Update and review of Clinical, Pathological, Immunological and Therapeutic aspects.
    26   11/1991   CPC conference, The Uniformed Services Medical School. Clinical Pathologic Conference on
                   Hepatitis C infection progressing to Cirrhosis and then to Hepatocellular carcinoma.
    25   05/1991   III Simposio Internacional de Patología Enfermedades Infecciosas. III Congreso Nacional de
                   Patología. Colegio de Médicos y Cirujanos. San José, Costa Rica. La Anatomopatología de Las
                   Infecciones Bacterianas.
    24   05/1991   III Simposio Internacional de Patología Enfermedades Infecciosas. III Congreso Nacional de
                   Patología. Colegio de Médicos y Cirujanos. San José, Costa Rica.
                   Casos Representativos de la Patología de las Enfermedades Bacterianas.
    23   05/1991   Escuela Autónoma de Ciencias Médicas. Abordaje a la Patología de las Enfermedades
                   Infecciosas.
    22   10/1991   Uniformed Services Medical School. Infectious Diseases from around the World; a case
                   Approach.
    21   11/1991   Dufief Elementary School. Pathogenic Worms: How People become infected and how to avoid
                   becoming a Host.
    20   04/1990   17th Annual Course in Comparative Pathology, at the Holiday Inn of Bethesda. Comparative
                   Pathology in Arthropod‐Born Diseases.
    19   05/1990   Association of Medical Technologists, Spring Meeting, Armory Place, Silver Spring, Maryland.
                   Clinical Pathology of selected Arthropod – Born Diseases found in North America.
    18   03/1990   Whooten High School. The role of the pathologist in the Understanding, Treatment and
                   Prevention of Tropical Diseases.
    17   04/1990   Henry H. Filer Middle Community School; Miami, Florida. AIDS and its impact on Infectious
                   diseases.
    16   04/1990   Bethesda Elementary School. Understanding and Prevention of Infectious diseases.
    15   05/1990   A Brief Introduction to Leprosy in Non – Human Primates. Neurology Department, Bethesda
                   Naval Hospital, Bethesda Maryland.
    14   05/1989   AFIP Annual Lectures, Crown Plaza. Immunology and Infectious Disease.
    13   10/1989   AFIP Staff Seminar. Curiosities in Geographic Pathology.
    12    1989     Pathobiology of Infectious Disease, Second Annual Course. Holiday Inn of Bethesda. Parasitic
                   and Tropical Diseases.




                                                                                                   Marty CV: p. 40
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 48 of
                                      104


    11    11/1989    Second Annual Course in Infectious, Parasitic, and Tropical Diseases, Holiday Inn of Bethesda.
                     Review and update of the Clinical, Pathological, Immunological and Therapeutic aspects of
                     disease.
    10    11/1989    Second Annual Course in Infectious, Parasitic, and Tropical Diseases, Holiday Inn of Bethesda.
                     Toxoplasmosis, Review and update of the Clinical, Pathological, Immunological and Therapeutic
                     aspects of the disease.
     9     1989      Bethesda Naval Hospital. Unusual Cases in Infectious Disease Pathology.
     8    11/1989    Quince Orchard High School. Update on the Epidemiology and Pathology of AIDS.
     7    11/1989    Quince Orchard High School. The Scope of Anatomic and Clinical Pathology.
     6     1988      Whooten High School, Bethesda Naval Hospital. AIDS in the community.
     5     1988      Bethesda Naval Hospital, 1988. Thyroiditis.
     4     1988      Bethesda Naval Hospital. Parasitic Myocarditis.
     3     1988      Bethesda Naval Hospital. The Scope of Geographic Pathology.
     2     1987      Whooten High School. The Role of the Pathologist in Health Care.
     1     1984      Marine Battalion, Washington Navy Yard. The Medical Implications of Alcoholism.

   Oral Presentations at Conferences
     Date      Title, Venue
   08/2009    People’s Republic of China: International Perspective on Communicable Disease planning for the
              Shanghai World Expo 2010, Shanghai, China. Risk Assessment for Imported and Exported Diseases.
   09/2009    World Health Organization Global Forum on Mass Gatherings National Institute of Infectious
              Diseases, Rome, Italy. Plenary Session on Mass Gathering: Report on Strategy and Modus Operandi
              of the World Health Organization Mass Gathering Advisory Group.
   05/2007    15th World Congress on Disaster and Emergency Medicine; Preparedness: Knowledge, training, and
              Networks, Amsterdam, Netherlands. Lessons incorporated from the Federal Response to Katrina –
              the impact of the 2005 hurricane season on New Policies and Plans. National Disaster Medical
              System Activation in a Public Health Response – A Tale of Hurricane Katrina
              http://pdm.medicine.wisc.edu/23‐4%20PDFs/amsterdam.pdf
   07/2007    BIOTECH CHINA – International Trade Fair & Congress for Biotechnology and Bio‐forum, Shanghai,
              China. Developing Drugs to Counter the Next Influenza Pandemic Avian Influenza: Viral Replication
              versus Host Response; utilizing our current understanding of pathology and pathogenesis of
              Influenza to dampen viral replication and balance host response for effective treatment.

   09/2007    4th International Emergency and Rescue Congress and Exhibition (INTERCON) CCH – Congress
              Center, Hamburg, Germany. Biological Incident Preparedness: The Basics Grundlagen: Biological
              disasters and terrorist attacks. Das Krankenhaus muss auf ABC Lagen vorbereitet sein!
   11/2007    2007 ACVP Annual Meeting: Savannah International Trade and Convention Center and the Westin
              Savannah Harbor Golf Resort and Spa, Savannah,
              Georgia. Pathogenesis of Ebola Infection: Focus on Non‐Human Primates Key Note Speaker.
   05/2006    5th UCLA Conference on Public Health and Disasters, Hilton Long Beach &
              Executive Meeting Center, Long Beach, California. The Federal Response to Katrina and Plans for
              improvement


                                                                                                    Marty CV: p. 41
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 49 of
                                      104


   08/2006   Nevada Prepares: 2006 Statewide Preparedness Conference at Palace Station.
             Activation of the National Disaster Medical System.
             http://www.reviewjournal.com/lvrj_home/2006/Aug‐16‐Wed‐
             2006/news/9092424.html and http://www.snahec.org/php/forms/Nevada
             PreparesPreliminaryAgenda.pdf#search=%22Nevada%20Prepares%20Aileen %20Marty%22
   12/2006   Co‐Chair for Session of the International China Biopharmaceutical Symposium. Session 4, Beijing,
             China.
   12/2006   International China Biopharmaceutical Symposium (ICBPS). The many faces of H5N1 – applying an
             understanding of pathology and pathogenesis towards the development of novel
             Biopharmaceuticals
   09/2006   Acqua Alta Conference Hamburg, Germany. A. Marty, M. Dirksen‐Fischer, P.
             Tonn, W. Marzi, and H. Moecke. Plenary V: Medical Emergency Precaution: Public Health Priorities:
             The Louisiana Experience.
             http://www.hamburgmesse.de/acquaalta/acquaalta_en/participants_program.
             php?ws=41&datum=2006‐09‐15
   01/2005   Border and Immigration/Controlled Substances AGAC Subcommittees Joint
             Conference January 26th ‐28th , 2005 Attorney’s General Border and Immigration Subcommittee
             Session Chambers Room, Scottsdale, AZ. Bioterrorism and the Law
   08/2005   Designer Bugs at the Bioterrorism Conference Sponsored by ORD for the Trainers of Emergency
             Response, Orlando, Florida.
   09/2005   International Emergency and Rescue Conference (INTERCON) Vorbereitet sein auf Katastrophen und
             Terroranschläge (Be Prepared for Disaster and Terrorist Attacks), Hamburg, Germany. A. Verstrahlte
             Patienten: Wie bereitet sich ein Krankenhaus vor? (How to prepare hospitals for patients exposed to
             radiation and radioactive materials). B. Katrina – Issues and Solutions to Managing this Disaster.
             http://www.internationalerkongress.de/themes_nachlese/referate/ref_3.php4
   09/2005   Wilton Park Conference, Wiston House, Steyning, West Sussex, UK. CBW terrorism: assessing the
             risk and calibrating the response
             http://www.wiltonpark.org.uk/documents/conferences/WP797/pdfs/WP797 prog.pdf;
             http://www.wiltonpark.org.uk/about/index.aspx ;
             http://www.wiltonpark.org.uk/documents/conferences/WP797/pdfs/WP797 prog.pdf
   07/2004   International Symposium On Bioterrorism, Major Epidemic Threats And Biosecurity for Session One
             on the Major Pathogens and Session Two on the European Response to Terrorism and Biological
             threats of all ki nds,Valencia, Spain. Understanding the System: The Response to CBRNE Threat.
             http://www.uv.es/emop9/08000000.htm)
   09/2004   “Legal Aspect of Combating Terrorism” DIILS, Defense Security Cooperation
             Agency (DSCA) Conference, Warsaw, Poland. Terrorism and the threat of
             Bioterrorism, Chemical, Nuclear, and High Explosive agents including: Threat Detection and
             Countermeasures and The Importance of understanding the Science in order to properly address the
             national and international legal Issues. http://www.dsca.osd.mil/diils/

   09/2004   “Legal Aspect of Combating Terrorism” DIILS, Defense Security Cooperation Agency (DSCA)
             Conference, Warsaw, Poland. Evaluating WMD scenarios and their legal implications.
             http://www.dsca.osd.mil/diils/



                                                                                                   Marty CV: p. 42
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 50 of
                                      104


   11/2004   Bi‐National Conference on Nuclear and Radiation Counterterrorism, LLNL.
             Hospital Management of a dirty bomb simultaneously involving Canada and the USA
   11/2004   Bi‐National Conference on Nuclear and Radiation Counterterrorism, LLNL. Creating Psychological
             Resilience to a nuclear catastrophe
   03/2003   SOT Conference; 42nd Annual Meeting; Salt Palace Convention Center, Salt Lake
             City, Utah. March 10th. Recent Challenges in Infectious Disease: Biological Pathogens as Weapons
             and Emerging Endemic Threats
   03/2002   60th Association of Teachers of Preventive Medicine (ATPM) Annual Meeting,
             Washington DC. A Multidisciplinary Approach to Teaching about Weapons of
             Mass Destruction for the Health Professions
   12/2003   Bioterrorism Conference; American Society of Tropical Medicine and Hygiene
             52nd Annual Meeting December 3rd – 7th, Philadelphia Marriott Downtown; Philadelphia,
             Pennsylvania. Bioterrorism
   09/2002   10th Annual American‐Hungarian Military Medical Conference, Grassau, Germany. Practical
             Management of a Biological Attack.
   01/2003   Wardman Tower of the Marriott Wardman Park, Hotel, Washington, DC. A. M. Marty, J. D. Rhodes
             and T. L. Moore. Legal Aspects of Bioterrorism and its impact on Health Policy American Association
             of Law Schools
   05/2003   American Bar Association, Renaissance Mayflower Hotel, Washington, DC. A. M. Marty, J. D. Rhodes
             and T. L. Moore. Legal Implications for Biological Incidents
   09/2002   First International Convention following the Terror Attacks of September 11th, 2001; CCH Congress
             Central, Hamburg, Germany. Anthrax at the Hart Building
   09/2002   First International Convention following the Terror Attacks of September 11th, 2001; CCH Congress
             Central, Hamburg, Germany. Planning of the Homeland Defense Committee
   10/2002   Unknown Slide Conference; National Institutes of Health, Pathology
             Department. Establishing the Diagnosis of Emerging and Reemerging Infections
   11/2002   Nurse Practitioner Association of Maryland Conference. The Scope of the Problem. Recent
             Challenges in Infectious Disease: Biological Pathogens as Weapons and Emerging Endemic Threats.
             Part I.
   11/2002   Nurse Practitioner Association of Maryland Conference. Ten tips for Managing a Bioterrorism Event.
             Recent Challenges in Infectious Disease: Biological Pathogens as Weapons and Emerging Endemic
             Threats. Part II.
   06/2002   The 2002 National Youth Leadership Forum on Medicine; Georgetown
             University, Washington D.C. Protecting the Homeland: A Multi‐faceted Response to Bio‐terrorism.
   02/2002   91st Annual Meeting United States and Canadian Academy of Pathology, February 23rd ‐ March 1st,
             Sheraton Chicago Hotel, Chicago, Illinois. H. Rotterdam and A. M. Marty. Tissue Diagnosis of
             Infectious Diseases
   02/2002   91st Annual Meeting United States and Canadian Academy of Pathology, February 23rd ‐ March 1st,
             Sheraton Chicago Hotel, Chicago, Illinois. Colon Cancer in a Young Woman – The Role of Infectious
             Agents in Oncogenesis Binford Dammin Society of Infectious Disease Pathologists




                                                                                                   Marty CV: p. 43
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 51 of
                                      104


   03/2001   Workshop in Infectious Disease pathology for the United States and Canadian
             Academy of Pathology; Atlanta Marriott Marquis Hotel, Atlanta, Georgia, Annual Meeting March 3rd
             ‐9th. Updates on Special Stains for Detecting and Identifying Infectious Agents in Tissues.
   03/2001   Workshop in Infectious Disease pathology for the United States and Canadian Academy of
             Pathology; Atlanta Marriott Marquis Hotel, Atlanta, Georgia, Annual Meeting March 3rd ‐9th. Back to
             the Future, when to use high‐tech and when to use low‐tech to get a definitive diagnosis.
   03/2001   Workshop in Infectious Disease pathology for the United States and Canadian Academy of
             Pathology; Atlanta Marriott Marquis Hotel, Atlanta, Georgia, Annual Meeting March 3rd ‐9th.
             Application of these techniques for the diagnosis of Ehrlichiosis, Meningitis, Skin ulcers.
   03/2001   Workshop in Infectious Disease pathology for the United States and Canadian Academy of
             Pathology; Atlanta Marriott Marquis Hotel, Atlanta, Georgia, Annual Meeting March 3rd ‐9th. Nodular
             lesions of the skin (including histoid leprosy, Cysticercosis, and onchocerciasis
   12/2001   Liverpool School of Tropical Medicine; Nuffield Lecture Theater, Special Conference. Update on
             Chemical and Biological Terrorism
   05/2001   International Trade and Finance Association 11th International Conference Washington, DC.
             Biological Terrorism on European Soil: Consequence Management – Is Europe Prepared?
   06/2001   Pathology Laboratories; FDA Meeting. R. Kyle and A. Marty. Bioterrorism training at USU
   11/2000   Hong Kong Division of the International Academy of Pathology Infectious Disease Symposium and
             Update; Hong Kong, China. The role of special stains and special techniques: Have we come full
             circle?
   11/2000   Hong Kong Division of the International Academy of Pathology Infectious Disease Symposium and
             Update; Hong Kong, China. Identification of viruses, bacteria, fungi, and parasites in tissue sections
             with recognition of their mimickers and avoiding diagnostic pitfalls.
   11/2000   Hong Kong Division of the International Academy of Pathology Infectious
             Disease Symposium and Update; Hong Kong, China. Slide Conference on
             Infectious Disease Part I includes 5 different sections on infections and the role of infectious agents in
             causing neoplasms and other secondary complications.
   11/2000   Hong Kong Division of the International Academy of Pathology Infectious
             Disease Symposium and Update; Hong Kong, China. Slide Conference on Infectious Disease Part II
             includes 4 different sections on emerging infectious agents.
   11/2000   Hong Kong Division of the International Academy of Pathology Infectious Disease Symposium and
             Update; Hong Kong, China. Symposium IA: Pathogenesis of Malaria using our new understanding to
             develop new treatment modalities.
   11/2000   Hong Kong Division of the International Academy of Pathology Infectious Disease Symposium and
             Update; Hong Kong, China. Symposium IB:
             Gastrointestinal Pathogens‐ techniques for rapid diagnosis.
   11/2000   Hong Kong Division of the International Academy of Pathology Infectious Disease Symposium and
             Update; Hong Kong, China. Symposium II: Infections of Emerging Importance and Infections of the
             Immunocompromised Host.
   10/1999   Digestive Diseases Division Conference and Department of Medicine Conference; USUHS, Bethesda,
             Maryland. Emerging and Re‐emerging Pathogens of the GI tract: A Pathologist’s view
   11/1999   Southern Medical Association 93rd Annual Scientific Assembly; Dallas Convention Center; Dallas,
             Texas. Grand Rounds Chaired by Peter Kragel: Naeglaria: Discussion of the Autopsy findings and


                                                                                                         Marty CV: p. 44
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 52 of
                                      104


               Clinicopathologic features Southern Medical Association 93rd Annual Scientific Assembly; Dallas
               Convention Center; Dallas, Texas. Grand Rounds Chaired by Peter Kragel: Purulent, Gram Stain
               Negative Meningitis: Discussion of Purulent, Gram Stain Negative Meningitis, Differential Diagnostic
               Considerations. Discussion of the Pathologic Features of Listeria Meningitis.
   11/1999     Southern Medical Association 93rd Annual Scientific Assembly; Dallas
               Convention Center; Dallas, Texas. Dessert With the Expert Discussion of Buruli Ulcer: An Emerging
               Infection, Leprosy: Can the “WHO” Bring it under control? Filarial Diseases: New Detection and
               Control Methods, Preventing a Biological Warfare/Terrorism Catastrophe, Ehrlichiosis in America.
   11/1999     Southern Medical Association 93rd Annual Scientific Assembly; Dallas Convention Center; Dallas,
               Texas. Laboratory and Pathologic Perspectives on Agents of Biowarfare and Bio Terrorism.
   11/1999     Southern Medical Association 93rd Annual Scientific Assembly Joint Meeting of
               Emergency Medicine and Military Medicine and Surgery: Medical Response to Terrorism, Part II;
               Dallas Convention Center; Dallas, Texas. Biological Agents: If they are used as Weapons, What will
               you do?
   03/1999     Continuing Education Conference for NNMC Clinical Staff, National Naval Medical Center. Malaria:
               The diagnosis of peripheral smears
   05/1998     NIH Resident’s Conference, Bethesda, Maryland. Unknown Slide Conference.
   11/1997      Immigration and Naturalization Services Conference, Hagerstown, Maryland.
               Understanding Malaria clinical‐pathologic correlation, treatment, and prevention.
   10/1995     European Conference on Tropical Medicine, Hamburg, Germany. Emerging and Reemerging
               Pathogens of the Gastrointestinal tract in the Tropics.
   11/1995     Armed Forces Institute of Pathology. Staff Conference. The histopathological diagnosis of
               gastrointestinal pathogens.
   05/1994     AFIP conference. Could it be a Fluke? A brief lecture on two cases of patients with F. hepatica
               infection.
   09/1992     XIX International Congress of the International Academy of Pathology, Palacio de Congresos in
               Madrid, Spain. Pathologic XIX International Conference of the International Association of
               Pathologists, Madrid Spain. Establishing the diagnosis of Ehrlichioses using histopathologic,
               Immunohistologic, and Electron microscopic techniques.
   02/1991      3rd Annual Course in Infectious and Parasitic Disease in the Tropics and in the U.S., University of
               Alabama, Birmingham, Alabama. Pathology and Pathogenesis of Malaria.


   Works in Progress
   No        Due Date     Authors, Title, Venue
      3        2017       Dengue Research – Drug Development
      2        2016       Rapid Comprehensive Review of the World Literature and Active Studies on The Five
                          Keys to Safer Food
      1        2016       Editorial Committee for Special Edition of Journal: The Prehospital and Disaster
                          Medicine on: Mass Gathering Medicine



                                                                                                          Marty CV: p. 45
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 53 of
                                      104


    FUNDED RESEARCH
    2014              Not-A-Flu Efficacy, – together with Juan Acuna and Juan Carlos Zevallos et. al–
                      Supported by Leon Medical Centers; Not yet active– pending FDA approval
    2014              Periodontal Disease and Cardiovascular Disease -Academic Research Enhancement
                      Award Program R 15 – together with Juan Carlos Zevallos et. al– Not yet funded –
                      pending NIH judgement
    2010‐2011         Food Safety – Does Health Promotion Training Make a difference? (PI)
    2003              Comparing NBC preparedness in Europe and the USA” from
                      Executive Aide Institute for European, Russian and Eurasian Studies,
                      George Washington University (PI)
    2001‐2002         WW/Distance Education/WMD” 2002 (PI)
    2002              Interference with adhesion and internalization of potential BW agents (Ebola) by
                      the aerosol route.” (Co-PI)
    2001‐2002         Genetic and Histochemical Markers of Helicobacter pylori-related Gastric 2001
                      Carcinogenesis (Co-PI)
    2001              Mechanisms and Treatment Strategies of Lung Injury induced by Exposure to fine
                      Desert and Beach Sand Particles –( Co PI)
    1993‐1999         WHO Filariasis Project – (Co PI)

                               12. PROFESSIONAL HONORS, PRIZES AND FELLOWSHIPS


   Date    Honor
   2018    Letter of Appreciation from Dean Carolyn Runowicz for excellence in Teaching Graduate
           Certificate course
   2018    Appointed as Co-Lead for the workforce on Education and competencies subgroup for the
           President of the United States, PACCARB
   2017    Letter of Appreciation from Dean Carolyn Runowicz for excellence in Teaching Graduate
           Certificate course
   2015    FIU World’s Ahead Faculty Award winner for 2015 in recognition for sustained excellence in
           teaching, research, and service. Thursday, 24 September 2015
   2015    Honored and listed as one of the 100 Inspiring Women in STEM Awards by Insight into Diversity
           September 2015
   2015    Finalist, Health Care Heroes, Miami Chamber of Commerce. 19 May, 2015
   2015    RESOLUTION 15-036, The School Board of Miami-Dade County, Florida, Recognizing Dr. AILEEN
           M. MARTY, Ceremony held 15 April, 2015 at the Office of School Board Members; School Board
           Administration Building (SBAB) auditorium at 1450 N.E. 2nd Avenue, Miami, FL 33132.
           http://www.dadeschools.net/schoolboard/agenda/h14.pdf
   2015    Miami Dade School Board Administration; Recognition; 15 April 2015
   2015    HON. MARIO DIAZ-BALART of Florida in the House of Representatives. Thursday, March 26, 2015
           Honored Aileen Marty in Recognition of Women’s History Month. See: Congressional Record
           114th Congress, 1st Session; Issue: Vol. 161, No. 51 — Daily Edition March 26, 2015
           https://www.congress.gov/congressional-record/2015/3/26/extensions-of-remarks-
           section/article/e425-5




                                                                                                   Marty CV: p. 46
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 54 of
                                      104


   2015   Hall of Fame Award from University of Miami School of Medicine Medical Alumni Association
          Awards http://alumni.med.miami.edu/awards/hall-of-fame-award/ (pre meeting 25 January
          2015; award on 7 March 2015)
   2015   Letter of Appreciation and Recognition of Receiving the “Company of Women Award”, from Sally
          A. Heyman, Country Commissioner Miami Dade County Board of County Commissioners, Stephen
          P Clark Center 111 NW First Street Suite 220 Miami, Florida, 33128; 17 March 2015
   2015   In the Company of Women award given at the 27th Annual in the Company of Women Awards
          Ceremony presented by Macy’s, emceed by WPLG Channel 10 Meteorologist Betty Davis, at the
          Coral Gables Country Club.
   2014   The awards — and rewards — of gratitude: Miami Herald Award. “A real lifeguard
          See http://www.miamiherald.com/opinion/op-ed/from-our-
          inbox/article4169973.html#storylink=cpy (and http://www.elnuevoherald.com/opinion-es/opin-
          col-blogs/daniel-shoer-roth/article4069187.html) 26 November 2014
   2014   Letter of Appreciation from Florida Governor Richard Lynn Scott
   2013   Letter of Appreciation from the Provost for Medical Media Work for FIU
   2013   New Member Award, Admissions Committee, Tuesday 19 March 2013
   2013   Certificate of Appreciation for presentation at the Clinical Research Retreat February 14th, 2013

   2010   National Intelligence Council Certificate of Exceptional Service: Office of the Director of National.
   2010   Outstanding Contributions to the National Intelligence Council and exceptional service to the
          Intelligence Community.
   2009   National Center for Medical Intelligence Challenge Coin for Outstanding Performance
   2006   Plenary speaker. Acqua Alta Conference Hamburg, Germany. A. Marty, M. Dirksen Fischer, P.
          Tonn, W. Marzi, and H. Moecke. Plenary V: Medical Emergency Precaution:
          Public Health Priorities: The Louisiana Experience
   2005   Undersecretary’s Achievement Award, Department of Homeland Security.
   2004   Homeland Security Challenge Coin for Meritorious Service
   2004   Bernadette Award for Career Achievements’ Excellence, Lourdes Academy
   2003   University of Miami Miller School of Medicine Distinguished Alumnus
   2003   Uniformed Service University Challenge Coin for Outstanding Performance
   2003   Global War on Terrorism Service Medal
   2003   Uniformed Services University of the Health Sciences, Challenge Coin, for Outstanding
          Performance, Duty, and Service
   2002   Edward Rhodes Stitt Award as the Outstanding Laboratory Pathologist in the field of laboratory
          medicine for the Association of Military Surgeons of the United States.
   2002   Meritorious Service Medal for Contributions following the Events of 9/11.
   2002   National Defense Service Medal
   2001   Joint Meritorious Unit Award
   2000   Scholar of Highest Distinction. Graduation from Naval War College
   2000   Directors Award for Academic Excellence
   2000   McGinnis Family Award for the Academic Excellence, Professional Achievement and Civil Affairs,
          Naval War College


                                                                                                        Marty CV: p. 47
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 55 of
                                      104


   1999     Commendation, Naval War College
   1999     Naval Unit Commendation
   1999     Commendation, Valencia College of Pharmacy, Valencia University, EU.
   1997     Joint Service Commendation Medal
   1994     Appreciation, USN Tropical Medicine Course, San Juan, PR.
   1993     Appreciation and Commendation, Armed Forces Institute of Pathology.
   1992     Navy Rifle Marksmanship Ribbon
   1991     Outstanding Hispanic Professional.
   1991     Joint Service Achievement Medal, Armed Forces Institute of Pathology.
   1991     Joint Meritorious Unit Award
   1991     National Defense Service Medal
   1991     Navy Pistol Marksmanship Ribbon
   1986     Naval Unit Commendation
   1984     Commendation, Naval Shipyard, Washington DC.
   1979     Naval Flight Officer Insignia
   1978     Health Professional Scholarship Program.


   TEACHING
    Teaching    People learn best when they practice what they learn and when they are given the
   Philosophy   opportunity and the wherewithal to understand and experience the relevance of the
                concepts that they are learning. I believe firmly in interactive learning. The students must
                see cases, they must be presentenced with real world problems, and apply what they are
                learning to arrive at solutions. I believe in field experience, traveling to the scene of the
                crime or to the home of a patient, or to the endemic area of diseases to truly grasp the
                issues (from a pathophysiologic, clinical, treatment, prevention, and socioeconomic
                perspective). My students are given practical exercises. Students must be able to present
                their thoughts rapidly, logically, and reasonably in front of audiences, thus I assure that my
                students each provides presentations in front of their peers. For examinations, I believe in
                the use of “the multiple choice with explanation” testing method – this method more fairly
                analyze the thinking of the individual students while allowing for testing in a wide range of
                areas during a time limited exam.



      Educational Expert developed, coordinated, ran, and instructed at multiple national and international
       graduate, undergraduate, and professional courses on Tropical Medicine, CBRN, Infectious Diseases,
       and Pathology nationally and internationally. In addition, she developed online training courses and
       innovative distance learning programs at general and classified levels.
      Laboratory Inspector and Team Leader for College of American Pathologists (CAP) nationally, and for
       United Nations Monitoring, Verification and Inspection Commission (UNMOVIC) internationally. Lead
       the CAP team inspecting United States Army Medical Research Institute for infectious diseases
       (USAMRIID) and many other northeast laboratories for CAP compliance.


                                                                                                         Marty CV: p. 48
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 56 of
                                      104




         Date               Course Information                         Role             Where
     2016- Present   Pathology and Medical Histology        Course Director,    FIU – Herbert Wertheim
                     BMS 6130                               Professor           College of Medicine
      2016-2018      One-Health: An African Experience      Course Director,    FIU – Honors College
                                                            Professor
                     Gastrointestinal Immunology –          Lecturer            FIU – Herbert Wertheim
                     Medical Students – 2nd year BMS                            College of Medicine
                     6634
      2011-2015      Pathology and Infectious Diseases      VIRIDEPTS Leader,   FIU – Herbert Wertheim
                     – Medical Students 1st year            Lecturer            College of Medicine
                     Respiratory Infections – Medical       Lecturer
                     Students – 2nd year
                     Gastrointestinal Immunology –          Lecturer
                     Medical Students – 2nd year
                     Hematologic Infections – Medical       Lecturer
                     Students – 2nd year
                     Rheumatology and Muscular              Lecturer
                     Infections – Medical Students –
                     2nd year
                     On-line Course on Tropical             Lecturer, and Co-
                     Medicine –Medical Students -4th        Director
                     year
        2003‐        Zanvyl Krieger School of Arts and      Course Director     Medical and Scientific
        2004         Sciences, Johns Hopkins University                         Aspects of Biological
                                                                                Agents
        1997‐        8 credit graduate level courses              Course        US Navy National Naval
        2003         The Scientific, Domestic and              Developer and    Medical Center (NNMC)
                     International Policy Challenges of          Director       and Uniformed Service
                     Weapons of Mass Destruction and                            University, and Joint
                     Terror                                                     Military Intelligence
                     Part I: The Emerging Threat of                             College
                     Biological Weapons and
                     Bioterrorism
                     Part II: Nuclear, Radiological, High
                     Explosives and Toxic Chemical
                     Agents.




                                                                                                Marty CV: p. 49
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 57 of
                                      104


     2001present   Advancement of Military Medicine         Course Developer      Lippincott Williams &
                   accreditation program on WMD                                   Wilkins in collaboration
                   (see http://                                                   with Medantic
                   www.wmddemo.com/LWW/WMD                                        Technology, Uniformed
                   Login.cfm)                                                     Services University of the
                                                                                  Health Sciences (USUHS),
                                                                                  and Henry M. Jackson
                                                                                  Foundation
       1999‐       Medical School Pathology               Laboratory Instructor   F. Edward Hébert School
       2001                                                                       of Medicine
       1999‐       Emerging Infectious Diseases             Pathology Advisor     Uniformed Services
       2001        Program                                                        University
       1999‐       Medical and Laboratory Defense         Course Developer and    Naval War College
       2003        against Agents of Biological                 Director
                   Terrorism and Biowarfare
       1999‐       Educational Small Group sessions            Coordinator        F. Edward Hébert School
       2000        and CPC sessions for Medical                                   of Medicine
                   Students
        1999       Microbiology                           Medical Director        National Navy Medical
                                                                                  Center
       1990‐       Military Tropical Medicine Course          Lecturer and        Navy Medicine
       2003                                                  Field Instructor     Manpower,
                                                                                  Personnel, Training and
                                                                                  Education Command
                                                                                  (NAVMED MPT)
       1990‐       Tropical Infectious Disease                   Director         US Armed Forces Institute
       1997        Pathology                                                      of Pathology
        1996       Review of Anatomic Pathology                Co‐Director        US Armed Forces Institute
                                                                                  of Pathology
        1994       Short Course on Navy's Medicine              Professor         Dominican Republic and
                   in the Tropics: Received a letter of                           Puerto Rico
                   appreciation.
        1994       Pathology of Infectious Diseases            Co‐Director        Holiday Inn, Bethesda,
                                                                                  Maryland
       1993‐       Problems in Anatomic Pathology              Co‐Director        Marriott, Washington, DC
       1997        for Residents
        1993       Pathology of Infectious Diseases            Co‐Director        US Armed Forces Institute
                   and AIDS                                                       of Pathology, Puerto Rico
       1992‐       Problems in Anatomic Pathology                 Chair           US Armed Forces Institute
       1993                                                                       of Pathology
       1992‐       Infectious Diseases in the Tropics          Co‐director        US Armed Forces Institute
       1993                                                                       of Pathology

                                                                                                    Marty CV: p. 50
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 58 of
                                      104


             1990‐       Problems in Pathology                    Vice Chairman and Co‐ US Armed Forces Institute
             1992                                                        director       of Pathology
             1997‐       Microbiology                             Medical Director      US Navy National Naval
             1998                                                                       Medical Center
             1990‐       Pathology Review                                Director       US Armed Forces Institute
             1997                                                                       of Pathology
             1989        Infectious Diseases                          Coordinator       US Armed Forces Institute
                                                                                        of Pathology


   MENTORING (SCHOLARS AND STUDENTS)

               Chairman of Research Committees Chaired PhD program for Tom Geisbert for his PhD on
                  Emerging Infectious Disease; mentored and assisted in the doctoral training of Tom Geisbert,
                  Julie Pavlin, Maria Victoria Periago, Keith Steele, Mentored for Masters Training: Joey Wang,
                  Richard DeVito, Elizabeth Buckley.
              Mentoring Graduate Students: Mentored Ximena Marincic Sanchez, CCRC (Capstone Project on
                  mass Gathering during 2014 Brazil World Cup)

    Visiting Scholars
        No     Date    Name, Affiliation, Project Title, Papers
    2          1990        Michel Huerre, Institute Pasteur; Unite d’Histopathologie, Unites des Bacteries et Toxines;
                           (1) Ehrlichiosis, (2) Toxoplasmoses
    1          1989        Brian O.L. Duke, Onchocerciasis

    Postdoctoral Fellows
        No     Date    Name, Affiliation, Project Title, Papers
    1      2001 Koichi Katsura, LTCOL, Japanese Ground Forces; Japan’s Defense against WMD
    Notable Graduate Students
        No     Date    Name (Major), Project Title, Accolades, Publications
    5          1999    Kristi L. Koenig, Mass Casualties, Dire ofctor Public Health Preparedness
    4          2000    John Jackocks, Science and Policy of BT and BW; Professor Georgetown
    3          2000    Richard DeVito, WMD studies; GS‐15, National Security Agency
    2          2001    Joey Wang, Bioterrorism; GS‐15, US Missile Defense Agency
    1          2001    Andrea Meyerhoff, Bioterrorism, Medical Countermeasures, FDA, now private practice


    Professional Societies
    Alpha Epsilon Delta Honor Society                       International Association of Emergency Managers
    American Medical Association                            International Infectious Disease Society
    American Society for Microbiology (ASM)                 International Leprosy Association



                                                                                                           Marty CV: p. 51
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 59 of
                                      104



    American Society of Clinical Pathology              Latin American Pathology Foundation
    American Society of Tropical Medicine and           International Association of Emergency Managers
    Hygiene                                             Miami Medical Forum
    Association Military Surgeons of United states      Naval War College Foundation
    Beta-Beta-Beta Honor Society                        Phi Kappa Phi Honor Society
    Binford‐Dammin Society‐ Infectious Disease          Washington Society of Cytology
    Delta Theta Mu Honor Society                        Washington Society of Forensic Pathology
    Friends of the AFIP                                 Washington Society of Pathology
    Helminthological Society of Washington D.C          World Affairs council
    Infectious Disease Society of America               World Assoc for Disaster & Emergency Medicine
   Business, Management, Budgets


    Management Philosophy and Style
    Provide an environment that helps employees be interested in their job. Be aware of the work environment,
    be involved and pay attention to changes so that I can sense and prevent problems early before they
    become serious both in the workplace, among the customers, and in the national and international
    economic environment. Cultivate a pro‐employee attitude and style which tells employees they are
    important and valued. Treat employees the way I would like to be treated; provide employees with every
    avenue to success. Lead by example and earn the confidence and respect of the employees. Lead without
    micromanaging. Create a healthy team environment, make cooperation the road to promotion and
    bonuses. Encourage “brain‐storming” and reward innovation. Provide opportunities for training,
    advancement, and success.
    Business Development
    Produced business proposals, developed bid/no bid analysis by reviewing and defining the opportunity,
    strategic relevance, analyses special concerns, needs of the consumer/customer, analysis of the
    competition, analysis of teaming opportunities and methods, develop win strategy, determine pricing,
    determine technical skills needed and asses if skills are available within the team, and build the business
    case.
    2007         Biological Threat Reduction Integrating Contract (value 4 billion dollars), Successful bid
    2006         NBAF Proposal, successful to the next to last competitor, lost bid to Kansas State
    2005        NBACC Proposal, successful bid, developed program
    2010‐       Sales and Marketing, Emerging Infectious Diseases diagnostics & treatment consultation, Food
                Safety Consultation
    2010 ‐      Academia – Board for Washington DC schools
    2005‐       Marketing and Business Development for BOHS
    2010


   OTHER PROFESSIONAL ACTVITIES AND PUBLIC SERVICE

                                                                                                       Marty CV: p. 52
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 60 of
                                      104


          Date       Information
    2016              Miami-Dade Medical Reserve Corps Volunteer for ZIKA response;
                      http://www.miamidademrc.org/
    2014              Bystander Training Project; served as lecturer for CDC project
    2014-Present      Volunteer BDS Exercise Main Post Office April 29, 2014 Miami Dade Medical Reserve Corp
    2014              Mass Prophylaxis Points of Dispensing (POD) Exercise; Florida Department of Health in
                      Miami-Dade County and Cities Readiness Initiative; Miami, Florida
    2013-Present      Miami Dade Costal Cleanup
    2011              Academia – Creating Better Public Education for Washington DC
    1992‐1999        Dozier for the National Museum of Medicine, Washington DC
    1997             Staff Coordinator, Combined Federal Campaign
    1995‐2000        Sponsor for children of the Andes (a not for profit, volunteer medical services organization
                     based in Silver Springs, Maryland)
    1988‐1995        Sponsor for Operation Smile (a non‐profit, volunteer medical services organization that
                     provides reconstructive surgery to indigent children and young adults in developing nations)

    1989‐1993        The Connection Resource Bank, Montgomery County Public Schools
    1978‐1981        Museum of Science Lecture Series, Miami Florida

   Broadcasts and other media related work (TV, Radio, Newspapers)
    #      Date    Information
    175    2019    South Florida Doctor son Guard against measles outbreak 19 Feb 2019
                   https://www.nbcmiami.com/news/local/Measles-Warning-South-Florida-CDC-506058281.html
                   and https://www.facebook.com/BaptistHealthSF/videos/536097706885583/
    174    2018    Mielitis Flácida Aguda o M-F-A cuyos casos en niños aumentaron en Florida. On Request by María
                   José Martínez; Florida Correspondent; Thursday 18 Oc 2018
    173    2018    Updates on Health, Pollution of Cuban waters, TV Marti, 4201 NW 77th Ave Miami 33166 09 Oct
    172    2018    Ebola in The Congo, Dr Marty Reporting from Africa regarding Ebola outbreak in Bikoro Health
                   Zone, Equateur Province, 19 May 2018; TV
    171    2018    Case Examination: TV interview - forensic exam; Interview with Aquí y Ahora/ Univision re:
                   forensics – How we identify bodies
    170    2017    Media Inquiry ZIKA in Florida organized by Bill Lucia for Government Executive Media Group |
                   Atlantic Media; www.routefifty.com Topic how last year's Zika response went, and how it might
                   influence future efforts to fight Zika in Florida and elsewhere.
    169    2016    Univision 23; Interview Microbes in the Environment; 03 Oct 2016; and Germs Testing and
                   cultures and 10 Nov 2016
    168    2016    Zika interview for HWCOM television show, 7 Sept 2016
    167    2016    Mosquito Diseases in Florida, NPR broadcast 24 Aug
    166    2016    Time for Congress to Act: Addressing the Public Health Threat of Zika Virus, Op Ed, 23 Aug 2016




                                                                                                     Marty CV: p. 53
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 61 of
                                      104


    165   2016   Impact of Zika Virus on Adult Neurprogenitor Cells of Brain; Fernand Amandi Show News-Radio
                 610 WIOD guest hotline at 954-989-1154, Bendixen & Amandi International (B&A)
                 Communications, B&A 22 August 9405 NW 41 Street Miami Florida 33178
    164   2016   Immunization Awareness, Radio Show Univsion, 9 August 9405 NW 41 Street Miami Florida 33178
    163   2016   Al Punto, Florida 4 Aug, Contact: Azul Alvarez Univision, 9405 NW 41 Street Miami Florida 33178
    162   2016   Explaining Zika; Contigo en la Comunidada Ashley Lapadula, Univision, 9405 NW 41 Street Miami
                 Florida 33178
    161   2016   Explaining the 27 July 2016 DEPARTMENT OF HEALTH DAILY ZIKA UPDATE: 17 NEW TRAVEL-
                 RELATED CASES Entrevista Viernes Julio 28 Arantxa Loizaga, anchor; Univision, 9405 NW 41 Street
                 Miami Florida 33178
    160   2016   ZIKA and Risks, Radio Caracol; July 25, at 8:30 AM
    159   2016   Entrevista Viernes Julio 22 Arantxa Loizaga, anchor; Univision, 9405 NW 41 Street Miami Florida
                 33178
    158   2016   Mosquitos and Human Health, NBC 6 News, 5 July 2016
    157   2016   Zika Expert Panel, Chanel 23 Univision Studios, Newsport, 8551 NW 30th Terrace, Doral FL
    156   2016   Human- Animal Interface 28 June, 2016 Univision Doral Newsport 8551 NW 30 Terrace. Miami, Fl.
                 33122
    155   2016   UNIVISION INTERVIEW on ZIKA; Noticias 23 Anchor Ambrosio Hernandez and Fusion’s award
                 winning host and correspondent Mariana Atencio
    154   2015   Everyday Health: How to Tell the Difference Between Chikungunya and RA “When joint pain
                 lingers, you might assume it is arthritis. But if you've traveled internationally, it could be a
                 mosquito-borne disease. As the disease spreads, we’re going to find people who didn’t travel to a
                 place that is known to have it,” predicts Aileen Marty, MD, a professor and director of the Health
                 Travel Medicine Program and Vaccine Clinic at Florida International University. 10 April 2015
                 http://www.everydayhealth.com/news/how-tell-difference-between-chikungunya-ra/
    153   2015   Aljazeera America: Ebola outbreak continues internationally Florida International University
                 professor and infectious disease specialist Dr. Aileen Marty discusses the deadly epidemic. March
                 2015 http://america.aljazeera.com/content/ajam/watch.html
    152   2015   CNN en Español: Dr. Aileen Marty interview ON MICROBE GENES: Los humanos tenemos genes de
                 bacterias - Cada persona alberga un kilo de bacterias 19 March 2015
    151   2015   Memories and Merrymaking Highlight Miller School Medical Alumni Weekend: 23rd University of
                 Miami Alumni Hall of Fame Award. The prestigious honor is presented to alumni at least 10 years
                 post-graduation who have achieved national or international recognition for an outstanding
                 contribution in academic, research or societal aspects of medicine. This year’s recipient is Aileen
                 M. Marty, M.D. ’82, professor of infectious diseases in the Department of Medicine at the Florida
                 International University Herbert Wertheim College of Medicine 10 March 2015
                 http://med.miami.edu/news/memories-and-merrymaking-highlight-miller-school-medical-
                 alumni-weekend
    150   2015   FIU Student Media FIUSM.com: Professor of medicine recognized as one of top influential females
                 in South Florida http://fiusm.com/2015/03/03/professor-of-medicine-recognized-as-one-of-top-
                 influential-females-in-south-florida/ 03 March 2015



                                                                                                     Marty CV: p. 54
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 62 of
                                      104


    149   2015   Miami-Dade Parks and Recreation celebrates influential South Florida women 26 February 2015
                 http://www.miamiherald.com/news/local/community/miami-dade/article11271173.html
    148   2015   Ebola fighting doc named one of 10 outstanding women leaders 24 Feb 2015
                 http://news.fiu.edu/2015/02/ebola-fighting-doc-named-one-of-10-outstanding-women-
                 leaders/85269
    147   2015   Al Jazeera America: A deeper look at hospital dangers – Part 1 and Part 2
                 Florida International University’s Dr. Aileen Marty weighs in on the conversation about the rise of
                 drug-resistant bacteria infections in hospitals across the nation. 21 Feb 2015
                 http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/4587722.7183/AJAM_02-21-
                 2015_23.21.37.mp4
    146   2015   Everyday Health: Worried About Avian Flu? Get the Facts: Bird flu has infected humans in parts of
                 the world. Find out how much of a threat it poses here. 19 Feb 2015
                 http://www.everydayhealth.com/news/worried-about-avian-flu-get-facts/
    145   2015   The Miami Herald: Friends and Neighbors: Ten women to receive In the Company of Women
                 awards
                 http://www.miamiherald.com/news/local/community/miami-dade/community-
                 voices/article10640927.html#storylink=cpy 18 February 2015
    144   2015   MSNBC: The Rundown With Jose Diaz-Balart: José Díaz-Balart talks with Dr. Aileen Marty about
                 the discovery of a highly-aggressive strain of HIV in Cuba. 17 February 2015
                 http://www.msnbc.com/jose-diaz-balart/watch/new-strain-of-hiv-discovered-in-cuba-
                 400331331702
    143   2015   The Miami Herald: Vaccination rate leaves Miami-Dade at risk 14 February 2015
                 http://www.miamiherald.com/news/local/community/miami-dade/article10305317.html
    142   2015   The Miami Herald: Experts: Vaccine benefits outweigh rare risks 14 Feb 2015
                 http://www.miamiherald.com/news/local/community/miami-dade/article10305605.html
    141   2015   FIU News: Love Bugs: A kiss is NOT just a Kiss 14 Feb 2015
                 http://news.fiu.edu/2015/02/love-bugs-a-kiss-is-not-just-a-kiss-2/84901
    140   2015   FP Foreign Policy: Ebola's Toll Was Horrific. It Could Have Been Much Worse
                 Aileen Marty, a professor of infectious diseases at Florida International University who treated
                 patients infected with the virus in Nigeria, said initial coverage of ...
                 https://foreignpolicy.com/2015/02/11/epidemic-ebola-pentagon-obama-outbreak-africa/ 11 Feb
                 2015
    139   2015   Dagsavisin (Norwegian Newspaper) Obama ber foreldre vaksinere Barack Obama ber amerikanske
                 foreldre vaksinere barna sine. Et meslingutbrudd i Disneyland har nå spredd seg over hele landet.
                 Dette er svært alvorlig, og all grunn til bekymring, sier lege Aileen Marty ved Florida International
                 University til Dagsavisen 05 Feb 2015 http://www.dagsavisen.no/verden/obama-ber-foreldre-
                 vaksinere-1.314993
    138   2015   FIU News: Measles: 7 common symptoms, and 1 pretty sure way to avoid it 04 Feb 2015
                 http://news.fiu.edu/2015/02/measles-7-common-symptoms-and-1-pretty-sure-way-to-avoid-
                 it/84592




                                                                                                       Marty CV: p. 55
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 63 of
                                      104


    137   2015   2 Eyes Watching: Measles: Symptoms & Treatment. 03 February 2015 “Near means within 50 feet
                 or entering a room where the measles person had been in — even two hours after the infected
                 person left the room,” said Dr. Aileen M. Marty, professor of infectious diseases at the Herbert
                 Wertheim College of Medicine and member of the WHO Advisory Group on Mass Gathering
                 http://2eyeswatching.com/2015/02/04/measles-symptoms-treatment/
    136   2015   Live Science.com: Measles: Symptoms & Treatment 03 February 2015 09:49pm ET.
                 http://www.livescience.com/49688-measles-symptoms-treatment.html
    135   2015   610 WIOD Radio The Rick Sanchez Show Podcast » 2-2 Dr. Aileen Marty M.D. Should we or
                 shouldn't vaccinate our kids? Dr. Aileen Marty, M.D. joins Rick Sanchez to talk vaccines. Anti-
                 Vaccine Controversy (Audio)
                 http://www.wiod.com/media/podcast-the-rick-sanchez-show-podcast-RickSanchez/22-dr-aileen-
                 marty-md-25781337/#ixzz3Wv289xLZ
    134   2015   WEBLOG DO FRAGA: Five things you need to know about the Chikungunya virus: We asked Dr.
                 Aileen Marty, professor of infectious diseases at the Herbert Wertheim College of Medicine, to
                 help us answer five common questions about Chikungunya Monday, 02 February 2015
                 http://weblogdofraga.blogspot.com/search?updated-max=2015-02-21T13:55:00Z
    133   2015   FIU Magazine: Cuban-American Ebola fighter goes where others fear to tread 23 Jan 2015
                 http://news.fiu.edu/2015/01/cuban-american-ebola-fighter-goes-where-others-fear-to-
                 tread/84025
    132   2015   Health.Com: What You Should Know About the Chikungunya Virus” Aileen Marty, MD, professor
                 of infectious diseases at Florida International University, emphasized the risks of the virus, which
                 isn’t usually life-threatening. “It’s gone pandemic; it’s a worldwide problem,”22 January 2015
                 http://news.health.com/2015/01/22/what-you-should-know-about-the-chikungunya-virus/
    131   2015   Quality Health: The 5 Most Germ-Ridden Public Places: Shopping cart handle can be loaded with
                 traces of saliva, bacteria, and even fecal matter. But the germ fest doesn’t stop there: More
                 danger awaits in the produce aisle, where the ready-to-serve salad mixes, produce, and fruits can
                 contain parasites, bacteria (including salmonella and E. coli), and viruses that occurred either
                 during the growing or food handling processes, explains Aileen M. Marty MD, FACP, Professor of
                 Infectious Diseases at Herbert Wertheim College of Medicine at Florida International University in
                 Miami. "Clean your vegetables and fruits [including pre-washed salad mixes and produce], even if
                 they say 'ready-to-eat,'" Marty advises
                 http://www.qualityhealth.com/colds-infections-articles/coming-clean-about-5-most-germ-ridden-
                 public-places 19 January 2015
    130   2014   FIU News: Editors’ Picks: Our 14 favorite stories of 2014. 10. 30 December 2014 Professor helps
                 lead effort to contain Ebola in Nigeria http://news.fiu.edu/2014/12/editors-picks-our-14-favorite-
                 stories-of-2014/83795
    129   2014   Live Science Ear Infections: Symptoms and Treatment. 18 December 2014 10:15pm ET
                 http://www.livescience.com/34720-ear-infections-symptoms-and-treatment.html
    128   2014   Health.com: 5 Ways You're Washing Your Hands Wrong. “Skin forms a nice barrier between us
                 and the bugs,” says Aileen Marty, MD, a professor of infectious diseases at Florida International




                                                                                                      Marty CV: p. 56
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 64 of
                                      104


                 University in Miami. 11 December 2014 http://news.health.com/2014/12/11/hand-washing-
                 wash-your-hands-how-to/
    127   2014   The Miami Herald: The awards — and rewards — of gratitude 26 November 2014 9:25 PM
                 http://www.miamiherald.com/opinion/op-ed/from-our-inbox/article4169973.html
    126   2014   CNN: How to avoid Ebola quarantines. Aileen Marty is a medical doctor and a professor of
                 infectious disease at FIU's Herbert Wertheim College of Medicine. She writes the following: The
                 panic response in much of the United States, as health workers and others have returned from
                 Ebola-stricken West Africa… http://www.cnn.com/2014/11/06/opinion/marty-ebola-
                 quarantine/index.html?iref=allsearch 06 November, 2014
    125   2014   WGN Radio. Infectious disease specialist Dr. Aileen Marty addresses Ebola concerns
                 POSTED 4:36 PM, 15 October 2014, http://wgnradio.com/2014/10/15/infectious-disease-
                 specialist-dr-aileen-marty-addresses-ebola-concerns/
    124   2014   GeoSure Global: Ebola: We need 21st Century solutions. Aileen Marty, a medical doctor and a
                 professor of infectious disease at FIU's Herbert Wertheim College of Medicine, writes: We live in
                 an age and in a country, where virtually everyone has a smart phone and access to rapid, reliable
                 data. Why are we instigating third world, 20th century solutions to the problem. Aileen M. Marty,
                 M.D., Michael Becker and Dr. Donald Pardew http://geosureglobal.com/2014/11/01/ebola-we-
                 need-21st-century-solutions-11-1-14/
    123   2014   Medhelp.org/ Infectious Diseases: Information, Symptoms, Treatments and Resource A Florida
                 doctor shares her experience working in Nigeria’s outbreak Med Help: A Florida doctor shares her
                 experience working in Nigeria’s outbreak http://www.medhelp.org/infectious-
                 diseases/articles/Ebola-From-the-Front-Lines/1650?camp=nl_2014_11_19
    122   2014   Channel 10, Local 10.com: FIU professor returns from Nigeria trip to fight Ebola; Dr. Aileen Marty
                 speaks to FIU medical students abthe out dangers of deadly disease. 01 October 2014
                 http://www.local10.com/news/fiu-professor-returns-from-nigeria-trip-to-fight-ebola/28352788
    121   2014   Channel 4 CBS: South Florida Preparing As Ebola Arrives In U.S. 01 October 2014
                 http://miami.cbslocal.com/2014/10/01/south-florida-preparing-as-ebola-arrives-in-u-s/
    120   2014   Channel 7 News: Local hospitals prepared for Ebola should disease spread
                 http://www.wsvn.com/story/26682112/local-hospitals-prepared-for-ebola-should-disease-spread
                 01 October 214
    119   2014   WWGN Radio: Dr. Aileen Marty explains Ebola and whether or not we should worry
                 http://wgnradio.com/2014/10/01/dr-aileen-marty-explains-ebola-and-whether-we-should-
                 worry/ 01 October 2014
    118   2014   The New York Times: Recognizing Ebola Is the Key to Prevention 02 Oct 2014
                 http://www.nytimes.com/roomfordebate/2014/10/02/how-to-stop-the-spread-of-
                 ebola/recognizing-ebola-is-the-key-to-prevention
    117   2014    WLRN: An FIU Doctor's Experience With The Ebola Outbreak. 02 October 2014
                  http://wlrn.org/post/fiu-doctors-experience-ebola-outbreak
    116   2014   Fusion: How scared should we be about Ebola in the U.S.?
                 http://fusion.net/video/20084/how-scared-should-we-be-about-ebola-in-the-u-s/
    115   2014   Channel 7 News: WSVN: South Florida officials prepared for potential Ebola outbreak


                                                                                                    Marty CV: p. 57
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 65 of
                                      104


                 http://www.wsvn.com/story/26719079/south-florida-officials-prepared-for-potential-ebola-
                 outbreak
    114   2014   The Miami Herald: After Ebola scare in South Florida, mayor says test results negative
                 http://www.miamiherald.com/news/local/community/miami-dade/article2522088.html 05
                 October 2014
    113   2014   Second Opinion TV: Episode number: 1112 Topics: Infectious Disease Transcript: Ebola
                 http://secondopinion-tv.org/episode/ebola Second Week October 2014
    112   2014   The Guardian: Dallas Ebola patient in critical condition as two Europeans recover
                 http://www.theguardian.com/world/2014/oct/04/dallas-ebola-patient-could-face-charges-two-
                 aid-workers-recover-europe
    111   2014   Dallas News Powered by Dallas Daily News: Medical experts go over what-ifs in Dallas Ebola case.
                 08 October 2014 11:40 PM
                 http://www.dallasnews.com/news/metro/20141008-medical-experts-go-over-what-ifs-in-dallas-
                 ebola-case.ece
    110   2014   7 News: WSVN.com Ebola in America. Ebola Epidemic: FIU’s infectious disease and expert Dr.
                 Aileen Marty talks about guidelines for screening for Ebola at Miami International Airport. Airport
                 Screening will begin at 5 US airports.
                 http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/4053234.3746/WSVN_10-
                 08-2014_17.04.19.mp4
    119   2014   Telemundo: Ébola en EE.UU: FIU’s infectious disease and expert Dr. Aileen Marty talks about the
                 recent cases of Ebola and screening guidelines airports should take.
                 http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/4053258.5392/WSCV_10-
                 08-2014_18.07.23.mp4
    118   2014   WNYC: Answers to Ebola Questions for New Yorkers
                 http://www.wnyc.org/story/should-i-wear-mask-and-gloves-subway-answers-new-yorkers-ebola-
                 questions/
    117   2014   WNYC: Your Ebola Freak-Out Level: Professor of infectious diseases at Florida International
                 University and the director of its Health Travel Medicine Program and Vaccine Clinic, Aileen
                 Marty, on the latest efforts to contain Ebola - in West Africa, Dallas, and Madrid, and what the
                 medical and aide priorities should be. Tuesday, 07 Oct 2014
                 http://www.wnyc.org/story/your-ebola-freak-out-level/
    116   2014   Channel 4 CBS: Ebola Latest: How Concerned Should Americans Be? Dr. Aileen Marty sits down
                 with CBS4's Eliott Rodriguez to explain the risks Americans could be facing with the spread of
                 Ebola.
                 http://miami.cbslocal.com/video/10649227-ebola-latest-how-concerned-should-americans-be/
    115   2014   FIU News: 5 things we learned from the Ebola Reddit AMA 07 October 2014
                 http://news.fiu.edu/2014/10/5-things-we-learned-from-the-ebola-reddit-ama/81861
    114   2014   Channel 4 CBS: Politics And Public Fear Drive Ebola Scare In Miami-Dade October 6, 2014 6:20 PM
                 http://miami.cbslocal.com/2014/10/06/politics-and-public-fear-drive-ebola-scare-in-miami-dade/
    113   2014   Reddit AMA (Ask Me Anything) with Dr. Aileen Marty 03 October 2014




                                                                                                     Marty CV: p. 58
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 66 of
                                      104


                 http://www.reddit.com/r/IAmA/comments/2i6t4g/i_am_a_doctor_infectious_diseases_specialist
                 _who/
    112   2014   MSN News: How Nigeria contained its Ebola outbreak
                 http://www.msn.com/en-ca/news/world/how-nigeria-contained-its-ebola-outbreak/ar-BB7gsll
    111   2014   The Sacramento Bee: West African boy screened for Ebola in Miami; disease called unlikely
                 http://www.sacbee.com/2014/10/05/6762944/west-african-boy-screened-for.html
    110   2014   Modern Health Care: How labs test for Ebola. 10 October 2014
                 http://www.modernhealthcare.com/article/20141010/NEWS/310109962/how-labs-test-for-ebola
    109   2014   The Daily Mail Online: W.H.O. doctor warns of future Ebola outbreaks if drastic changes aren't
                 made to check travelers http://www.dailymail.co.uk/news/article-2790154/w-h-o-doctor-warns-
                 future-ebola-outbreaks-drastic-changes-aren-t-check-travelers.html 12 October 2014
    108   2014   The Dallas Morning News: Probe launched into the how nurse was exposed to Ebola
                 http://www.dallasnews.com/news/metro/20141012-probe-launched-into-how-nurse-was-
                 exposed-to-ebola.ece 12 October 2014
    107   2014   Fox Business: AP Exclusive: About 70 hospital staff members were involved the in care of Dallas
                 Ebola patient http://www.foxbusiness.com/markets/2014/10/14/ap-exclusive-about-70-hospital-
                 staff-members-were-involved-in-care-dallas-ebola/ October 14, 2014 Associated Press
    106   2014   NJTV news: NJ Politicians Debate Ebola Precautions http://www.njtvonline.org/news/video/nj-
                 politicians-debate-ebola-precautions/
    105   2014   El Nuevo Herald: Jorge Ramos Ávalos: La doctora del ébola 10/13/2014 5:00 PM
                 http://www.elnuevoherald.com/opinion-es/article2702527.html
    104   2014   Fusion (Univision Beta-ABC Disney Joint Venture) beta: How Ebola spreads: A lack of preparedness
                 October 14, 2014
                 http://fusion.net/story/21795/how-ebola-spreads-a-lack-of-preparedness/
    104   2014   Fusion (Univision Beta-ABC Disney Joint Venture): Dr. Aileen Marty tells Fusion what she saw
                 fighting Ebola in Nigeria. Fusion’s Jorge Ramos talks to Dr. Aileen Marty about what she saw from
                 the front lines of the Ebola battle in Nigeria. Dr. Marty is a professor of Infectious Diseases at
                 Florida International University. http://fusion.net/video/20107/dr-aileen-marty-tells-fusion-what-
                 she-saw-fighting-ebola-in-nigeria/ 07 October 2015
    102   2014   El Nuevo Herald, CUBA: Médicos cubanos en África no serán repatriados si contraen el ébola
                 http://www.elnuevoherald.com/noticias/mundo/america-latina/cuba-es/article2765233.html
    101   2014   ABC News: Ebola Patient Cared for by 70 Hospital Staffers
                 http://abcnews.go.com/Health/wireStory/70-hospital-staffers-cared-ebola-patient-
                 26174462?page=2
    100   2014   Huffington Post, Healthy Living: About 70 Hospital Staffers Cared For Dallas Ebola Patient, Records
                 Show. 13 October 2014
                 http://www.huffingtonpost.com/2014/10/13/ebola-patient-hospital-staffers_n_5979800.html
    99    2014   Channel 5 NBCDFW: Ebola Patient Thomas Duncan Cared for By 76 Hospital Staffers
                 http://www.nbcdfw.com/news/health/Ebola-Patient-Thomas-Duncan-Cared-for-By-76-Hospital-
                 Staffers-279188041.html



                                                                                                     Marty CV: p. 59
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 67 of
                                      104


    98   2014   Click2.houston.com Texas Nurses Association supports Ebola-infected nurse in Dallas
                http://www.click2houston.com/news/texas-nurses-association-supports-ebolainfected-nurse-in-
                dallas/29115954
    97   2014   Univision: Amenaza Viral Dr. Aileen Marty, a professor of infectious diseases at Florida
                International University discusses her time in West Africa treating and combating Ebola.
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/4061827.8987/WLTV_10-12-
                2014_16.47.12.mp4
    96   2014   Fox Business News Channel: The Willis Report: Ebola Getting Even Deadlier Professor of infectious
                diseases at Florida International University Dr. Aileen Marty talks about Ebola screening
                processes.
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/4069905.5188/FBN_10-14-
                2014_17.00.42.mp4
    95   2014   Telemundo: Un Nuevo Día: Noticias de última hora: Ébola Professor of infectious diseases at
                Florida International University Dr. Aileen Marty talks about safety precautions when dealing
                handling patients with Ebola.
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/4069914.3596/WSCV_10-
                15-2014_07.23.14.mp4
    94   2014   Telemundo: Ébola FIU’s infectious disease expert Dr. Aileen Marty says, that Ebola viruses can
                survive for several days on common objects.
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/4073041.2358/WSCV_10-
                16-2014_06.38.14.mp4
    93   2014   Fox News Latino: Rick Sanchez: Ebola vaccine could soon be on the way October 16, 2014
                http://latino.foxnews.com/latino/opinion/2014/10/16/ebola-vaccine-could-soon-be-on-way/
    92   2014   Channel 4 CBS: As Gov. Scott Slams CDC Over Ebola, Airports Prepare For Threat
                October 17, 2014 6:30 PM http://miami.cbslocal.com/2014/10/17/gov-scott-slams-cdc-over-
                ebola-response-in-florida/
    91   2014   850 WFTL Radio Fort Lauderdale Interviews Dr. Marty on Ebola: WFTL Miami Broadcasts Live
                Town Hall On Ebola Scare October 24, ,2014 at 1:50 PM (PT)
                http://www.allaccess.com/net-news/archive/story/134808/wftl-miami-broadcasts-live-town-hall-
                on-ebola-scar
    90   2014   Univisión: Salud Es Vida: La Plaga del Miedo; FIU infectious disease expert discusses the facts
                about Ebola
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/4093066.3567/WLTV_10-
                22-2014_18.13.46.mp4
    89   2014   Reddit Infectious disease expert and 2013 TEDxFIU speaker Doctor Aileen Marty participated in a
                Reddit AMA (Ask Me Anything) earlier this month where she answered questions about Ebola.
                Reddit AMAs are public discussion forums that give the Reddit community a chance to ask an
                expert anything on a specific subject/life experience. See Blog What we learned about Ebola from
                October 17,,2014 by Eduardo Merill at http://tedxfiu.com/what-we-learned-about-ebola/1289




                                                                                                  Marty CV: p. 60
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 68 of
                                      104


    88   2014   Baptist Health South Florida: Ebola Preparedness: FIU Expert Stresses Vigilance, Education and
                Training https://baptisthealth.net/baptist-health-news/ebola-preparedness-fiu-expert-stresses-
                vigilance-education-and-training-video/
    87   2014   FIU News: Where are they now? Past TEDxFIU speakers check in
                http://news.fiu.edu/2014/10/where-are-they-now-past-tedxfiu-speakers-check-
                in/82418?utm_source=News+@+FIU+Subscribers&utm_campaign=49d424967f-
                FIU_News_April_1_2013&utm_medium=email&utm_term=0_a91c244dfa-49d424967f-85514325
    86   2014   Radio; News/Talk/Sports WFTL-A (850): Miami Broadcasts Live Town Hall On Ebola Scare - See
                more at: http://www.allaccess.com/net-news/archive/story/134808/wftl-miami-broadcasts-live-
                town-hall-on-ebola-scar#sthash.lKOd3OIG.dpuf
                http://www.allaccess.com/net-news/archive/story/134808/wftl-miami-broadcasts-live-town-
                hall-on-ebola-scar
    85   2014   FIU News: FIU in D.C. update: FIU Ebola expert visits White House
                http://news.fiu.edu/2014/10/fiu-in-d-c-update-fiu-ebola-expert-visits-white-house/82441
    84   2014   POTUS event; Meet with President Barack Obama and other US HCW who managed Ebola
                Patients; Messaging Event at The White House 10.29.2014; Southeast Gate at 15th Street and
                Alexander Hamilton Place NW, located immediately south of the U.S. Treasury. 2-minute walk to
                the East Wing entry
    83   2014   FIU News: Professor helps lead effort to contain Ebola in Nigeria
                http://news.fiu.edu/2014/09/professor-helps-lead-effort-to-contain-ebola-in-nigeria/81234
    82   2014   Reuters: Nigeria checking South African national as suspected Ebola case
                http://www.reuters.com/article/2014/09/11/health-ebola-nigeria-idUSL5N0RC2J720140911
    81   2014   News 24 Africa: Ebola: South African quarantined in Nigeria
                http://www.news24.com/Africa/News/Ebola-Nigeria-checking-South-African-national-20140911
    80   2014   Reuters: Ebola sparks economic contagion
                http://in.reuters.com/video/2014/09/11/ebola-sparks-economic-contagion?videoId=342396516
    79   2014   Reuters: South African quarantined in Nigeria tests negative for Ebola
                http://af.reuters.com/article/topNews/idAFKBN0H715M20140912
    78   2014   All Africa: West Africa: More Health Workers Needed to Fight Ebola
                http://allafrica.com/stories/201409130141.html
    77   2014   The New Age Online: SA woman quarantined in Nigeria tests negative for Ebola
                http://thenewage.co.za/137519-10-53-Pistorius_has_not_damaged_Paralympi
    76   2014   Star Africa: Nigeria: Quarantined S/African tests negative for Ebola
                http://en.starafrica.com/news/nigeria-quarantined-safrican-tests-negative-for-ebola.html
    75   2014   Prensa Latina: Detectan en Lagos a sudafricana sospechosa de padecer virus de Ébola
                http://www.prensa-
                latina.cu/index.php?option=com_content&task=view&idioma=1&id=3071541&Itemid=1
    74   2014   Yabiladi: Nigéria : Une passagère d'un vol de Royal Air Maroc présentant des symptômes d'Ebola
                sème la panique
                http://www.yabiladi.com/articles/details/29407/nigeria-passagere-d-un-royal-maroc.html
    73   2014   Medias: Fausse alerte Ebola sur un vol Casablanca-Lagos-Johannesburg?


                                                                                                Marty CV: p. 61
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 69 of
                                      104


                http://www.medias24.com/SOCIETE/14324-Fausse-alerte-Ebola-sur-un-vol-Casablanca-Lagos-
                Johannesburg.html
    72   2014   The Miami Herald: FIU professor returns from Ebola mission in Nigeria.
                http://www.miamiherald.com/news/local/community/miami-dade/article2206777.html
    71   2014   Sun Sentinel: FIU doctor returns after Ebola mission in Nigeria
                http://www.sun-sentinel.com/sfl-fiu-ebola-doctor-returns-20140923,0,7782773.story
    70   2014   Channel 7 WSVN.com Ebola Outbreak
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/3999496.6471/WSVN_09-
                22-2014_12.08.04.mp4
    69   2014   CBS 4: Ebola Outbreak
                FIU professor who went to West Africa to combat the Ebola outbreak, is back in Miami and
                talking about what she saw and what else is needed in that region.
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/3999765.2597/WFOR_09-
                22-2014_12.11.27.mp4
    68   2014   Telemundo: Ébola sigue infectando
                Dr. Aileen Maria Marty, a professor of infectious diseases at Florida International University, went
                to Nigeria to help out with the recent Ebola outbreak.
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/4009165.4604/WNJU_09-
                23-2014_18.39.52.mp4
    67   2014   Fox Weekly TM: FIU Professor Returns After Ebola Trip
                http://www.foxweekly.com/2014/09/23/health-life/fiu-professor-returns-after-ebola-trip.html
    66   2014   NBC News: Obama Commits Troops to Combat Ebola
                NBC'S Kerry Sanders spoke to Florida International University’s Dr. Aileen Marty now back from
                Africa where she was combating Ebola.
                http://www.nbcnews.com/watch/nightly-news/obama-commits-troops-to-combat-ebola-
                331619395877
    65   2014   FIU News: Back from West Africa, FIU doctor calls for resources and training to fight Ebola
                http://news.fiu.edu/2014/09/back-from-west-africa-fiu-doctor-calls-for-resources-and-training-
                to-fight-ebola/81346
    64   2014   Archdiocese of Miami: Lourdes alum returns from Ebola intervention in Nigeria
                http://www.miamiarch.org/ip.asp?op=Article_1492316515242
    63   2014   America Magazine: Ebola Prognosis: Not Good
                http://americamagazine.org/issue/ebola-prognosis-not-good
    62   2014   Catholic Philly.com U.S. doctor gives assessment of Ebola crisis after trip to West Africa
                http://catholicphilly.com/2014/09/news/national-news/u-s-doctor-gives-assessment-of-ebola-
                crisis-after-trip-to-west-africa/
    61   2014   The Catholic Courier U.S. doctor gives assessment of Ebola crisis after trip to West Africa
                http://www.catholiccourier.com/news/world-nation/us-doctor-gives-assessment-of-ebola-crisis-
                after-trip-to-west-africa/
    60   2014   The Miami Times: FIU doctor calls for more help in fighting Ebola
                http://miamitimesonline.com/news/2014/sep/25/fiu-doctor-calls-more-help-fighting-ebola/


                                                                                                     Marty CV: p. 62
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 70 of
                                      104


    59   2014   Univisión: Epidemia de Ébola
                FIU professor, Dr. Marty, who went to west Africa to combat the Ebola outbreak, is back in Miami
                and talking about what she saw and what else is needed in that region.
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/4014054.5909/WLTV_09-
                24-2014_23.52.45.mp4
    58   2014   América TeVé Entrevista con la Doctora Aileen Marty que trabajo con la OMS en Nigeria
                https://www.youtube.com/watch?v=OsMDQXrT2fg&list=UUSDLVU18_B695NFSU1TTZTg
    57   2014   MSNBC: UN hosts special meeting on Ebola outbreak
                http://www.msnbc.com/jose-diaz-balart/watch/un-hosts-special-meeting-on-ebola-outbreak-
                333392451892?utm_content=buffer619c6&utm_medium=social&utm_source=twitter.com&utm
                _campaign=buffer
    56   2014   The Miami Herald FIU doctor says education key to stopping Ebola
                http://www.miamiherald.com/living/health-fitness/article2282197.html
    55   2014   The Republic (news Columbus Indiana): FIU doctor returns from Nigeria, working to contain
                Ebola; urges more screening for travelers
                http://www.therepublic.com/view/story/f8f2d612552a43098616f2aafb2de7db/FL--FIU-Doctor-
                Ebola
    54   2014   Channel 7 News Miami WSVN.com FIU doctor preps to aid in Ebola outbreak
                http://www.wsvn.com/story/26176990/fiu-doctor-preps-to-aid-in-ebola-outbreak
    53   2014   FIU doctor preps to aid in Ebola outbreak
                http://www.wsvn.com/story/26176990/fiu-doctor-preps-to-aid-in-ebola-outbreak
    52   2014   The Miami Herald: FIU disease expert tapped for Ebola mission in Africa
                http://www.miamiherald.com/2014/08/03/4270520/fiu-disease-expert-tapped-for.html
    51   2014   El Nuevo Herald: La figura del día: Aileen María Marty
                http://www.elnuevoherald.com/2014/08/03/1813306/la-figura-del-dia-aileen-maria.html
    50   2014   Fox News Latino: South Florida Doctor Prepares To Aid In Ebola Outbreak As Virus Spreads In
                Africa
                http://latino.foxnews.com/latino/health/2014/08/04/south-florida-doctor-prepares-to-aid-in-
                ebola-outbreak-as-virus-spreads-in/
    49   2014   NBC News Cuban American Doctor Tapped To Help Fight Africa Ebola Epidemic
                http://www.nbcnews.com/storyline/ebola-virus-outbreak/cuban-american-doctor-tapped-help-
                fight-africa-ebola-epidemic-n172606
    48   2014   CNBC 25 Ebola virus: 'Horrible way to die' and no vaccine
                http://www.cnbc.com/id/101887615
    47   2014   Univision Cuban American Doctor Tapped To Help Fight Africa Ebola Epidemic
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/3823313.7119/WLTV_08-
                04-2014_23.17.55.mp4
    46   2014   CBS 4 FIU Professor Tapped To Help With Ebola Outbreak
                http://miami.cbslocal.com/2014/08/03/fiu-professor-tapped-to-help-with-ebola-outbreak/
    45   2014   CBS 4 FIU Expert To Join Ebola War In Africa http://miami.cbslocal.com/2014/08/06/fiu-expert-
                to-join-ebola-war-in-africa/


                                                                                                  Marty CV: p. 63
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 71 of
                                      104


    44   2014   Local 10.com FIU doctor set to travel to Africa to help with Ebola outbreak
                http://www.local10.com/news/fiu-doctor-set-to-travel-to-africa-to-help-with-ebola-
                outbreak/27340572
    43   2014   MSNBC: FL doctor headed to Nigeria for Ebola mission
                http://www.msnbc.com/jos--d-az-balart/watch/fl-doctor-headed-to-nigeria-for-ebola-mission-
                315625027573
    42   2014   FIU News: FIU doctor tapped to combat Ebola outbreak
                http://news.fiu.edu/2014/08/fiu-doctor-tapped-to-combat-ebola-outbreak/79984
    41   2014   Univisión: Los Síntomas del Ébola
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/3834381.7553/WLTV_08-
                07-2014_18.36.35.mp4
    40   2014   América TeVé: Famosa Doctora cubana viajara a Nigeria para tratar el virus de Ébola
                https://www.youtube.com/watch?v=F3cZAR2bQc8&list=UUSDLVU18_B695NFSU1TTZTg
    39   2014   Huffington Post WHO Declares Ebola Outbreak A Public Health Emergency
                http://live.huffingtonpost.com/r/highlight/who-ebola-outbreak-is-a-public-health-
                emergency/53e4e4fd78c90a9169000039
    38   2014   Telemundo Doctora hispana encargada de combatir el Ébola
                http://enfoque.msnlatino.telemundo.com/uncategorized/doctora-hispana-encargada-de-
                combatir-el-ebola/
    37   2014   Mega TV: Estados Unidos Decreta Máxima Alerta Sanitaria por el Ébola
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/3845646.819/WSBS_08-08-
                2014_20.05.32.mp4
    36   2014   Al Jazeera A deeper look: Ebola https://ajam.app.boxcn.net/s/amz7mv4l3meu69swotq1
    35   2014   WLRN: How A South Florida Doctor Is Helping Ebola Victims
                http://wlrn.org/post/how-south-florida-doctor-helping-ebola-victims
    34   2014   Channel 6 NBC: FIU Doctor Headed to Africa to Fight Ebola
                http://www.nbcmiami.com/news/local/FIU-Doctor-Headed-to-Africa-to-Fight-Ebola-
                271436691.html
    33   2014   CNN: U.S. doctor risks life to fight Ebola. CNN'S Alina Machado speaks with Dr. Aileen Marty, who
                is traveling to West Africa to help fight the Ebola outbreak.
                http://www.cnn.com/video/data/2.0/video/health/2014/08/15/erin-dnt-machado-american-
                ebola-doctor.cnn.html
    32   2014   The Washington Times: FIU doctor joins team working to contain Ebola
                A doctor who teaches at Florida International University’s medical school will be joining an
                international team of experts working to contain an outbreak of the Ebola virus in West Africa.
                http://www.washingtontimes.com/news/2014/aug/16/fiu-doctor-joins-team-working-to-contain-
                ebola/
    31   2014   Channel 4 CBS: FIU Expert Joins Ebola War In Africa
                http://miami.cbslocal.com/2014/08/16/fiu-expert-joins-ebola-war-in-africa/
    30   2014   Channel 5 NBC South Florida Doctor Fighting Ebola in Nigeria



                                                                                                  Marty CV: p. 64
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 72 of
                                      104


                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/3879336.1786/WPTV_08-
                20-2014_05.20.13.mp4
    29   2014   Channel 6 NBC Miami South Florida Doctor Heads to Nigeria to Treat Ebola Patients
                http://www.nbcmiami.com/news/local/South-Florida-Doctor-Heads-to-Nigeria-to-Treat-Ebola-
                Patients-272164121.html
    28   2014   Dengue Aileen Marty as a Guest on “A Tu Salud” hosted by Emmy-award winning, South Florida
                broadcast journalist Ileana Varela (Associate Director, Marketing and Public Relations); Univision
                America studios in Coral Gables 17 July, 2014
    27   2014   FIU News Outbreak: High school students play disease detectives at FIU College of Medicine
                http://news.fiu.edu/2014/07/outbreak-high-school-students-play-disease-detectives-at-fiu-
                college-of-medicine/79214?utm_source=rss&utm_medium=rss&utm_campaign=outbreak-high-
                school-students-play-disease-detectives-at-fiu-college-of-medicine
    26   2014   Aileen Marty on Chikungunya; for Al Jazeera America; Chikungunya Virus Mosquito-Borne Disease
                Turns Up In U.S
                http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/3697042.5486/AJAM_06-
                17-2014_08.50.19.mp4 16 June 2014
    25   2014   Chikungunya spreading in the Americas, Aileen Marty as a Guest on “A Tu Salud” hosted by
                Emmy-award winning, South Florida broadcast journalist Ileana Varela (Associate Director,
                Marketing and Public Relations); Univision America studios in Coral Gables; 15, June 2014
    24   2014   Aileen Marty as a guest on Univisión Televisión on “Alerta en la Florida por posible contagio con
                el virus del MERS” 14 May, 2014
                http://noticias.univision.com/video/437461/2014-05-14/noticiero-univision/videos/los-
                portadores-vendrian-de-medio-oriente?refPath=/videos/
    23   2014   Healthline Chikungunya Virus Outbreak Likely in the U.S., Say Experts
                http://www.healthline.com/health-news/chikungunya-likely-in-united-states-050714
    22   2014   Measles Outbreaks, Aileen Marty as a Guest on “A Tu Salud” hosted by Emmy-award winning,
                South Florida broadcast journalist Ileana Varela (Associate Director, Marketing and Public
                Relations); Univision America studios in Coral Gables; 04 May 2014
    21   2014   Shigella in South Florida, Aileen Marty as a Guest on “A Tu Salud” hosted by Emmy-award
                winning, South Florida broadcast journalist Ileana Varela (Associate Director, Marketing and
                Public Relations); Univision America studios in Coral Gables; 29 April 2014
    20   2014   Ebola in West Africa, Aileen Marty as a Guest on “A Tu Salud” hosted by Emmy-award winning,
                South Florida broadcast journalist Ileana Varela (Associate Director, Marketing and Public
                Relations); Univision America studios in Coral Gables; 09 April 2014
    19   2014   Running Restaurant.com “Beware of Germs on the Menu”
                http://www.runningrestaurants.com/articles/beware-of-germs-on-the-menu
    18   2014   FIU News: 4th International Tropical Medicine Conference held at FIU
                Tropical disease experts from around the world gathered at the 4th International Tropical
                Medicine Conference at FIU http://news.fiu.edu/2014/03/4th-international-tropical-medicine-
                conference-held-at-fiu/74972 March 2014 by Ileana Varela
    17   2014   FIU News: FIU, Health Department par,tner to prepa are medical response to an outbreak


                                                                                                   Marty CV: p. 65
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 73 of
                                      104


                 South Florida. http://news.fiu.edu/2014/02/fiu-health-department-partner-to-prepare-medical-
                 response-to-an-outbreak/74028 Feb 05 2014 by Ileana Varela
    16   2013    The Germiest Places in Restaurants. The Telegram November 3, ,2013
                 http://www.herkimertelegram.com/article/20131103/NEWS/311039962/10112/LIFESTYLE
    15   2013    Oral Hygiene and Cardiovascular Disease, Aileen Marty as a Guest on “A Tu Salud” hosted by
                 Emmy-award winning, South Florida broadcast journalist Ileana Varela (Associate Director,
                 Marketing and Public Relations); Univision America studios in Coral Gables; 28 July, 2013
    14   2013    MERS-CoV and H7N9 Univision America studios in Coral Gables for “A Tu Salud” hosted by Emmy-
                 award winning, South Florida broadcast journalist Ileana Varela (Associate Director, Marketing
                 and Public Relations); which airs Sunday mornings at 10 on Univision América Miami 1140 AM,
                 Univision America studios in Coral Gables;; Tuesday 28, May 2013
    13   2013    Examining Germs in our Environment. Dr. Chago Show on Telemundo. WSCV - Telemundo (in
                 Spanish) FIU professor Dr. Aileen Marty talks about the dangers of germs that lurk in unsuspecting
                 places.
                 http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/1883079.8683/WSCV_05-
                 04-2013_11.14.11.mp4 Broadcast 04 May 2013
    12   2013    CONFIRMAN ATAQUE CON GAS NERVIOSO. QUE ES Y QUE EFECTO HACE. Syria and Chemical
                 Weapons – What is really happening? Actualidad Radio on nerve gas use in Syria Wednesday,
                 March 20, 2013
    11   2013    12th Myths of Summer. Seawater and wound healing. MSN Health at MSN.com Healthy Living
                 page MSN Healthy Living (online) http://medicine.fiu.edu/news-and-media/2012/3/hwcom-in-
                 the-news-june-2013.html http://healthyliving.msn.com/health-wellness/12-myths-of-summer
    10   2013    Cholera – an Update for “A Tu Salud” which airs Sunday mornings at 10 on Univision América
                 Miami 1140 AM, taped at Univision America studios in Coral Gables; Tuesday January 2013
     9   2012    Fungal Meningitis in the USA from Poorly regulated US Pharmacies. Alerta en EEUU por aumento
                 de brotes de meningitis y salmonella. Univisión http://www.youtube.com/watch?v=762Jpwvo5qE
     8   2002    Satellite Broadcast on Smallpox. Recognition and Response: USAMRIID, and Veterans
                 Administration Broadcast. 06 Nov 2002 available on the web at:
                 http://www.biomedtraining.org/cgi‐bin/find_site.pl
     7   2002    Veterans Administration: Bioterrorism Agents II: The Role of the Laboratory. 10 April, 2002
                 http://www.va.gov/OCA/testimony/hvac/soi/14no01FM.asp
                 http://www1.va.gov/opa/feature/Speeches/docs/janss02.pdf
     6   2001,   Veterans Administration Satellite Broadcast: Anthrax and Plague: The Role of the
         2002    Laboratory. 27 November, 2001 2002 (See: The Statement of The Honorable
                 Frances M. Murphy, M.D., M.P.H. Deputy Under Secretary for Health, Department of
                 Veterans Affairs; Before the House Committee on Veterans' Affairs Subcommittee on
                 Oversight and Investigations on VA's Role in Educating Health Care Professionals to Diagnose and
                 Treat Casualties of Weapons of Mass Destruction November 14, 2001 available at the URL:
                 http://www.va.gov/OCA/testimony/14no01FM_usa.htm)
     5   2001    USAMRIID ‐ Laboratory and Anatomic aspects of the Anthrax Episode of Bioterrorism. 28
                 November, 2001 (re‐aired December 2001).


                                                                                                    Marty CV: p. 66
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 74 of
                                      104


     4    2001     ARD German Television: Bioterrorism. 17 September, 2001 (re‐aired October and November
                   2001)
     3    2001     Web Broadcast: FDA Biological Warfare and Terrorism Medical Issues and
                   Response. Rockville, Maryland 19 Nov 2001Spanish Nacional Televisión: Interview:
                   Ántrax en los Estados Unidos 2001 ‐ El problema de los terrorista. Aired December from Valencia,
                   7:00 pm ‐ 7:15 pm. 3 de Diciembre, 2001
     2    2001     British Television and Radio, Biological Terrorism ‐ The Anthrax Incident of 2001; Liverpool; Special
                   Broadcast; 06 Dec 2001
     1    2000     USAMRIID, Mortuary Aspects of Biowarfare and Bioterrorism. 28 September 2000. 15 minutes of
                   airtime; re‐aired October 2000; Video available for purchase.

   Broadcasts
    #     Date     Information
    14    2013     MERS-CoV and H7N9 Univision America studios in Coral Gables for “A Tu Salud” which airs Sunday
                   mornings at 10 on Univision América Miami 1140 AM, taped at Univision America studios in Coral
                   Gables; Tuesday May 2013
    13    2013     Examining Germs in our Environment. Dr. Chago Show on Telemundo. WSCV - Telemundo (in
                   Spanish) FIU professor Dr. Aileen Marty talks about the dangers of germs that lurk in unsuspecting
                   places.http://s3.amazonaws.com/TVEyesMediaCenter/UserContent/52138/1883079.8683/WSCV
                   _05-04-2013_11.14.11.mp4 Broadcast 04 May 2013
    12    2013     CONFIRMAN ATAQUE CON GAS NERVIOSO. QUE ES Y QUE EFECTO HACE. Syria and Chemical
                   Weapons – What is really happening? Actualidad Radio on nerve gas use in Syria Wednesday,
                   March 20, 2013
    11    2013     Seawater and wound healing. MSN Health at MSN.com Healthy Living page
    10    2013     Cholera – an Update for “A Tu Salud” which airs Sunday mornings at 10 on Univisión América
                   Miami 1140 AM, taped at Univision America studios in Coral Gables; Tuesday January 2013
     9    2012     Fungal Meningitis in the USA from Poorly regulated US Pharmacies. Alerta en EEUU por aumento
                   de brotes de meningitis y salmonella. Univisión http://www.youtube.com/watch?v=762Jpwvo5qE
     8    2002     Satellite Broadcast on Smallpox. Recognition and Response: USAMRIID, and Veterans
                   Administration Broadcast. 06 Nov 2002 available on the web at:
                   http://www.biomedtraining.org/cgi‐bin/find_site.pl
     7    2002     Veterans Administration: Bioterrorism Agents II: The Role of the Laboratory. 10 April, 2002
                   http://www.va.gov/OCA/testimony/hvac/soi/14no01FM.asp
                   http://www1.va.gov/opa/feature/Speeches/docs/janss02.pdf
     2    2001     British Television and Radio, Biological Terrorism ‐ The Anthrax Incident of 2001; Liverpool; Special
                   Broadcast; 06 Dec 2001
     1    2000     USAMRIID, Mortuary Aspects of Biowarfare and Bioterrorism. 28 September 2000. 15 minutes of
                   airtime; re‐aired October 2000; Video available for purchase.

   Faculty Advisor Groups
   No       Date       Editorial Board


                                                                                                         Marty CV: p. 67
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 75 of
                                      104


     2       2013       Faculty Advisor for: Military Medical Interest Group (MMIG)
     1       2013       Faculty Advisor for: Infectious Disease Interest Group (IDIG), Medical Student organization

    Faculty Committees at Florida International University
    No         Date          Editorial Board (No of articles reviewed)
     5         2015-         Development Team for Faculty Handbook
      4      2013- TBD       Faculty Senate for Florida International University (alternate to Dr. Sheldon Cherry)
      3      2012 - TBD      Curriculum Committee at FIU HWCOM
      2      2012 - TBD      Library Committee at FIU HWCOM
      1     2012 - 2014      Admissions Committee at FIU HWCOM and as of 2013 Vice-Chair for the Admissions
                             Committee at FIU HWCOM

     Journal Reviews
      No      Date     Reviewing Duties: (Pre‐publication reviewed & approved for publication)
     Reviewed journal articles on Pathology, Counterterrorism, Infectious Diseases, Chemical and Biological
     agents and weapons, policy, and history included are some notable articles:
     39       2007 Understanding Insurgency and State Response: Does Historical Context Matter? A
                    Look Back at France and Algeria. RUSI Trench Gascoigne Prize Essay
                    Competition 2007; Royal United Services Institute for Defence and Security Studies

     38       2005     Secretary’s Handbook to National Disasters, Department of Homeland Security
     37       2004     The National Response Plan, Science and Technology and Health Sections
     21to     2001     Reviewed and Edited all articles in Clinics of Laboratory Medicine, Sept 2001 edition
     36
     20       2001     Botulinum toxin as a biological Weapon: Medical and public health Management.
                       JAMA
     19       1999     Induction of histamine release in parasitized individuals by somatic and cuticular antigens
                       from Onchocerca volvulus. Am J Trop Med Hyg
     18       1996     A case of myospherulosis occurring in the perirenal adipose tissue. Pathol Res Pract.

     17       1995 Stage-specific and species cross-reactive antibody responses in experimental Onchocerca
                   infections of cattle. AM J Trop Med Hyg
     16      1995 Laboratory-associated infections and biosafety Clin Microbiol Rev
     15      1995 Differences in sequestration of parasitized erythrocytes in the cerebrum and cerebellum
                  in human cerebral malaria Am J Trop Med Hyg
     14      1993 Human immune responses to the Plasmodium falciparum ring-infected erythrocyte
                  surface antigen (pf155/RESA) after a decrease in malaria transmission in Madagascar.
                  American J of Trop Med Hyg
     13      1992 Low frequency of anti-Plasmodium falciparum circumsporozoite repeat antibodies and
                  rate of high malaria transmission in endemic areas of Rondonia State in northwestern
                  Brazil Am J Trop Med Hyg

                                                                                                         Marty CV: p. 68
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 76 of
                                      104


     12      1991   Polyclonal B-lymphocyte stimulation in human malaria and its association with ongoing
                    parasitemia Am J Trop Med Hyg
     11      1991   Microvascular sequestration of parasitized erythrocytes in human falciparum malaria: a
                    pathological study. Am J Trop Med Hyg
     10      1991   Acridine Orange fluorescent microscopy and the detection of malaria in populations with
                    low density parasitemia. Am J Trop Med Hyg
     9       1990   Cerebral malaria in children: clinical implications of cytoadherence
     8       1990   Host Reactions for Malaria-infected erythrocytes Am J Trop Med Hyg
     7       1990   An ABC-ELISA for malaria serology in the field, Am J Trop Med Hyg
     6       1990   Specific and cross-reacting antibodies in human responses to Onchocerca volvulus and
                    Dracunculus medinensis infections.
     5       1989   Mechanisms of splenic control of murine malaria: cellular reactions of the spleen in lethal
                    (strain 17XL) Plasmodium yoelii malaria in BALB/c mice, and the consequences of pre-
                    infective splenectomy
     4       1989   Homing in on helminths. Am J Trop Med Hyg
     3       1989   A general system of resistance to malaria infection in Anopheles gambiae controlled by
                    two main genetic loci Am J Trop Med Hyg
     2       1989   Suppression of Cell-mediated immune response to malaria antigens in pregnant Gambian
                    women; Am J Trop Med Hyg
     1       1989   Comparison of thick Films, in vitro culture and DNA hybridization probes for detecting
                    Plasmodium falciparum malaria, AM J Trop Med Hyg

     Liaison/ Representative for National and International Planning Committees
     2016-2019        PACCARB meeting organizational committee
     2010             World Health Organization
     2008             Member of Committee developing and participating in Workshop on Pedagogic
                      Methods to train personnel for Disaster Management, for the World Health
                      Association for Disaster and Emergency Medicine
     2003‐2006        Grant Reviews, for Department of Homeland Security
     2003‐2006        Review Proposals for University Centers of Excellence for DHS
     2003‐2006        Consequence Management and Counterterrorism Policy Initiatives for DHS
     2003‐2006        Programs on Humanitarian Assistance and Consequence management for DHS

     Academic Conference Committees
     2015            Faculty Senate, FIU
     2003            President of Faculty Senate, USUHS
     2001‐2003       Faculty Senate, USUHS
     2001‐2003       Homeland Security Committee, USUHS
     1997‐2003       Emerging Infectious Disease PhD Program Advisory and Admissions Group, USUHS

     1996             Binford‐Damin Infectious Disease Society, Workshop Director


                                                                                                      Marty CV: p. 69
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 77 of
                                      104


     1990‐1997        Educational Committee, AFIP

     Other Services
      Date
     2017     FIU-Florida Department of Health’s Florida Advanced Surgical Transport Team (FIU/FAST) on-
              site surgical and critical care and transport MISSION to Guatemala, Operation Promise
     2016     Metrolab Fight the Bite Project Kick-off; Research, Development and Deployment of Projects,
              Programs and Protocols to eliminate and Address the Impacts of Climate-related Diseases
              (including Zika). Impact of globalization, urbanization and climate change on public health and
              in our fast paced, dynamic Miami-Dade County; Dec 15, 2016
     2016     Miami-Dade County Town Hall Meeting to Prevent Underage Drinking
     2016     Conference call on the Zika response for Bill Nelson U.S. Senator, Florida; Amy Pope, Deputy
              Homeland Security Advisor and Deputy Assistant to the President National Security Council,
              The White House; Wednesday, August 31, 2016 12:30 p.m. to 1:00 p.m. EST
     2016     FIU Board of Trustees Health Affairs Committee Meeting Thursday, 1 Sept 2016, FIU HWCOM
              activities to combat Zika
     2016     Zika in Brazil, Miami-Dade County’s Beacon Council

     2016     Outbreak Response Exercise, Seminole Tribe of Florida, FIU-HWCOM, Special Course; 19 June
              2016
     2016     FIU-Florida Department of Health’s Florida Advanced Surgical Transport Team (FIU/FAST) on-
              site surgical and critical care and transport exercise. Modesto Maidique Campus, Field, 10:00
              AM to 1:00 PM 29 April 2016
     2016     FIU-FAST Earthquake Management Exercise, Georgia 17 Feb to 22 Feb 2016 Depart from
              Homestead Feb 17th between 1500 and 1630 in C-130, arrive Hunter Airforce Base, prepare
              FIU FAST Tent, Table Top Exercise, Field Exercise, Helicopter Training
     2016     Lecture and Demonstration on Outbreak Management, OLLA, April 2016, 5525 SW 84th Street
     2015     Judge for Mater Middle/High Science Fair Mater Academy Charter Middle/High School 7901
              Northwest 103 Street Hialeah Gardens, Fl. 33016
     2014     Subject Mater Expert providing answers at National Security Council Meeting Special Session
              on Ebola, held at National Defense University, 30 October 2014
     2014     Case Development and Mentoring for National Youth Leadership Forum - Friday, June 27, 2014

     2007‐    Biological Threat Reduction Integrating Contract (BTRIC), proposal development
     2008
     2006‐    National Bio and Agro‐Defense Facility, proposal development
     2007
     2004-    National Institutes of Health Strategic Plan and Research Agenda for medical Countermeasures
     2005     Against Radiological and Nuclear Threats; member of the development team
     2004‐    National biodefense Analysis and Countermeasures Center, Proposal for development
     2005


                                                                                                      Marty CV: p. 70
Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 78 of
                                      104


     2004‐   Red Team Planner, TOPOFF‐3 Full‐Scale Interagency and International exercise; finalized on 4‐8
     2005    April 2005 with Five Venues: USA (Connecticut, New Jersey), United Kingdom, and Canada.
             Primary Role: Simulated Biological Attack in Union and Middlesex Counties New Jersey.
      2002   President, Faculty Senate, USUHS – elected, but retired prior to accepting
     2002‐   Subject Matter Expert on NBC for IITRI
     2003
      2002   Team Leader for Medical Aspects of Force Protection J34 Conference
      2003   Advisory team (with T. Lindsey Moore Ph.D.) for Samuel Horton PE, Legislative Assistant and
             Emily A. Jarvis Ph.D
      2002   Team Leader for Medial Aspects of Force Protection, Antiterrorism Force Protection (S) Tyson
             Corner, Virginia March 12‐14, 2002.
      2002   EPIC Product Advisory Board For IITRI, 1750 Tyson Boulevard, Suite 1300 Mclean, VA 22102; 18
             March, 2002.
     1991‐   Representative for International Leprosy Association at the Pan American Health Organization
     1994    and World Health Organization meetings
     1999‐   Executive Committee, Emerging Infectious Diseases (EID) program
     2001
     1990‐   Co‐Director, Task force on "Education Intramural." Education Committee, US Armed Forces
     1996    Institute of Pathology
     1990‐   Joint Committee on AIDS Research and Education (JCARE), US Armed Forces Institute of
     1997    Pathology Interdepartmental "Unusual Case" Conference Group
      1996   Judge, Pathology, Washington Society of Pathology Residents Conference
     1988‐   AFIP Interdepartmental "Unusual Case" Conference Group
     1997
      1994   Judge, Third Annual Connor‐Zimmermann Awards 23, Georgetown University Medical Center




                                                                                                   Marty CV: p. 71
     Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 79 of
       Interim Guidance on Management of Coronavirus Disease
                                           104

       2019 (COVID-19) in Correctional and Detention Facilities

  This interim guidance is based on what is currently known about the transmission and severity of corona-
  virus disease 2019 (COVID-19) as of March 23, 2020.
  The US Centers for Disease Control and Prevention (CDC) will update this guidance as needed and as
  additional information becomes available. Please check the following CDC website periodically for updated
  interim guidance: https://www.cdc.gov/coronavirus/2019-ncov/index.html.
  This document provides interim guidance specific for correctional facilities and detention centers during the
  outbreak of COVID-19, to ensure continuation of essential public services and protection of the health and
  safety of incarcerated and detained persons, staff, and visitors. Recommendations may need to be revised as
  more information becomes available.

                                              Who is the intended audience
  In this guidance                            for this guidance?
  • Who is the intended audience for this
                                              This document is intended to
    guidance?
                                              provide guiding principles for
  • Why is this guidance being issued?        healthcare and non-healthcare
  • What topics does this guidance            administrators of correctional
    include?                                  and detention facilities
                                              (including but not limited
  • Definitions of Commonly Used Terms        to federal and state prisons,
  • Facilities with Limited Onsite            local jails, and detention centers),
    Healthcare Services                       law enforcement agencies that
                                              have custodial authority for detained populations (i.e., US
  • COVID-19 Guidance for Correctional        Immigration and Customs Enforcement and US Marshals
    Facilities                                Service), and their respective health departments, to assist in
  • Operational Preparedness                  preparing for potential introduction, spread, and mitigation
                                              of COVID-19 in their facilities. In general, the document uses
  • Prevention
                                              terminology referring to correctional environments but can also
  • Management                                be applied to civil and pre-trial detention settings.
  • Infection Control                         This guidance will not necessarily address every possible
  • Clinical Care of COVID-19 Cases           custodial setting and may not use legal terminology specific
  • Recommended PPE and PPE Training          to individual agencies’ authorities or processes. The guidance
                                              may need to be adapted based on individual facilities’
    for Staff and Incarcerated/Detained
                                              physical space, staffing, population, operations, and
    Persons
                                              other resources and conditions. Facilities should contact
  • Verbal Screening and Temperature          CDC or their state, local, territorial, and/or tribal public health
    Check Protocols for Incarcerated/         department if they need assistance in applying these principles
    Detained Persons, Staff, and Visitors     or addressing topics that are not specifically covered in this
                                              guidance.




                                                            cdc.gov/coronavirus
CS 316182-A   03/27/2020                                                                                Exhibit B
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 80 of
                                        104
Why is this guidance being issued?
Correctional and detention facilities can include custody, housing, education, recreation, healthcare, food
service, and workplace components in a single physical setting. The integration of these components presents
unique challenges for control of COVID-19 transmission among incarcerated/detained persons, staff, and
visitors. Consistent application of specific preparation, prevention, and management measures can help
reduce the risk of transmission and severe disease from COVID-19.
• Incarcerated/detained persons live, work, eat, study, and recreate within congregate environments,
  heightening the potential for COVID-19 to spread once introduced.
• In most cases, incarcerated/detained persons are not permitted to leave the facility.
• There are many opportunities for COVID-19 to be introduced into a correctional or detention facility,
  including daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and
  systems, to court appearances, and to outside medical visits; and visits from family, legal representatives,
  and other community members. Some settings, particularly jails and detention centers, have high turnover,
  admitting new entrants daily who may have been exposed to COVID-19 in the surrounding community or
  other regions.
• Persons incarcerated/detained in a particular facility often come from a variety of locations, increasing the
  potential to introduce COVID-19 from different geographic areas.
• Options for medical isolation of COVID-19 cases are limited and vary depending on the type and size of
  facility, as well as the current level of available capacity, which is partly based on medical isolation needs for
  other conditions.
• Adequate levels of custody and healthcare staffing must be maintained to ensure safe operation of the
  facility, and options to practice social distancing through work alternatives such as working from home or
  reduced/alternate schedules are limited for many staff roles.
• Correctional and detention facilities can be complex, multi-employer settings that include government
  and private employers. Each is organizationally distinct and responsible for its own operational, personnel,
  and occupational health protocols and may be prohibited from issuing guidance or providing services to
  other employers or their staff within the same setting. Similarly, correctional and detention facilities may
  house individuals from multiple law enforcement agencies or jurisdictions subject to different policies and
  procedures.
• Incarcerated/detained persons and staff may have medical conditions that increase their risk of severe
  disease from COVID-19.
• Because limited outside information is available to many incarcerated/detained persons, unease and
  misinformation regarding the potential for COVID-19 spread may be high, potentially creating security and
  morale challenges.
• The ability of incarcerated/detained persons to exercise disease prevention measures (e.g., frequent
  handwashing) may be limited and is determined by the supplies provided in the facility and by security
  considerations. Many facilities restrict access to soap and paper towels and prohibit alcohol-based hand
  sanitizer and many disinfectants.
• Incarcerated persons may hesitate to report symptoms of COVID-19 or seek medical care due to co-pay
  requirements and fear of isolation.
CDC has issued separate COVID-19 guidance addressing healthcare infection control and clinical care of
COVID-19 cases as well as close contacts of cases in community-based settings. Where relevant, commu-
nity-focused guidance documents are referenced in this document and should be monitored regularly for
updates, but they may require adaptation for correctional and detention settings.

                                                          2
   Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 81 of
                                                       104
This guidance document provides additional recommended best practices specifically for correctional and
detention facilities. At this time, different facility types (e.g., prison vs. jail) and sizes are not differ-
entiated. Administrators and agencies should adapt these guiding principles to the specific needs
of their facility.

What topics does this guidance include?
The guidance below includes detailed recommendations on the following topics related to COVID-19 in correc-
tional and detention settings:
√ Operational and communications preparations for COVID-19
√ Enhanced cleaning/disinfecting and hygiene practices
√ Social distancing strategies to increase space between individuals in the facility
√ How to limit transmission from visitors
√ Infection control, including recommended personal protective equipment (PPE) and potential alternatives
  during PPE shortages
√ Verbal screening and temperature check protocols for incoming incarcerated/detained individuals, staff,
  and visitors
√ Medical isolation of confirmed and suspected cases and quarantine of contacts, including considerations
  for cohorting when individual spaces are limited
√ Healthcare evaluation for suspected cases, including testing for COVID-19
√ Clinical care for confirmed and suspected cases
√ Considerations for persons at higher risk of severe disease from COVID-19

Definitions of Commonly Used Terms
Close contact of a COVID-19 case—In the context of COVID-19, an individual is considered a close contact
if they a) have been within approximately 6 feet of a COVID-19 case for a prolonged period of time or b)
have had direct contact with infectious secretions from a COVID-19 case (e.g., have been coughed on). Close
contact can occur while caring for, living with, visiting, or sharing a common space with a COVID-19 case.
Data to inform the definition of close contact are limited. Considerations when assessing close contact include
the duration of exposure (e.g., longer exposure time likely increases exposure risk) and the clinical symptoms
of the person with COVID-19 (e.g., coughing likely increases exposure risk, as does exposure to a severely ill
patient).
Cohorting—Cohorting refers to the practice of isolating multiple laboratory-confirmed COVID-19 cases
together as a group, or quarantining close contacts of a particular case together as a group. Ideally, cases
should be isolated individually, and close contacts should be quarantined individually. However, some
correctional facilities and detention centers do not have enough individual cells to do so and must consider
cohorting as an alternative. See Quarantine and Medical Isolation sections below for specific details about
ways to implement cohorting to minimize the risk of disease spread and adverse health outcomes.
Community transmission of COVID-19—Community transmission of COVID-19 occurs when individuals
acquire the disease through contact with someone in their local community, rather than through travel to an
affected location. Once community transmission is identified in a particular area, correctional facilities and
detention centers are more likely to start seeing cases inside their walls. Facilities should consult with local
public health departments if assistance is needed in determining how to define “local community” in the
context of COVID-19 spread. However, because all states have reported cases, all facilities should be vigilant
for introduction into their populations.

                                                        3
   Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 82 of
                                                           104
Confirmed vs. Suspected COVID-19 case—A confirmed case has received a positive result from a COVID-19
laboratory test, with or without symptoms. A suspected case shows symptoms of COVID-19 but either has not
been tested or is awaiting test results. If test results are positive, a suspected case becomes a confirmed case.
Incarcerated/detained persons—For the purpose of this document, “incarcerated/detained persons”
refers to persons held in a prison, jail, detention center, or other custodial setting where these guidelines are
generally applicable. The term includes those who have been sentenced (i.e., in prisons) as well as those held
for pre-trial (i.e., jails) or civil purposes (i.e, detention centers). Although this guidance does not specifically
reference individuals in every type of custodial setting (e.g., juvenile facilities, community confinement facil-
ities), facility administrators can adapt this guidance to apply to their specific circumstances as needed.
Medical Isolation—Medical isolation refers to confining a confirmed or suspected COVID-19 case (ideally
to a single cell with solid walls and a solid door that closes), to prevent contact with others and to reduce the
risk of transmission. Medical isolation ends when the individual meets pre-established clinical and/or testing
criteria for release from isolation, in consultation with clinical providers and public health officials (detailed
in guidance below). In this context, isolation does NOT refer to punitive isolation for behavioral infractions
within the custodial setting. Staff are encouraged to use the term “medical isolation” to avoid confusion.
Quarantine—Quarantine refers to the practice of confining individuals who have had close contact with
a COVID-19 case to determine whether they develop symptoms of the disease. Quarantine for COVID-19
should last for a period of 14 days. Ideally, each quarantined individual would be quarantined in a single cell
with solid walls and a solid door that closes. If symptoms develop during the 14-day period, the individual
should be placed under medical isolation and evaluated for COVID-19. If symptoms do not develop,
movement restrictions can be lifted, and the individual can return to their previous residency status within
the facility.
Social Distancing—Social distancing is the practice of increasing the space between individuals and
decreasing the frequency of contact to reduce the risk of spreading a disease (ideally to maintain at least 6 feet
between all individuals, even those who are asymptomatic). Social distancing strategies can be applied on an
individual level (e.g., avoiding physical contact), a group level (e.g., canceling group activities where individuals
will be in close contact), and an operational level (e.g., rearranging chairs in the dining hall to increase
distance between them). Although social distancing is challenging to practice in correctional and detention
environments, it is a cornerstone of reducing transmission of respiratory diseases such as COVID-19.
Additional information about social distancing, including information on its use to reduce the spread of other
viral illnesses, is available in this CDC publication.
Staff—In this document, “staff” refers to all public sector employees as well as those working for a private
contractor within a correctional facility (e.g., private healthcare or food service). Except where noted, “staff”
does not distinguish between healthcare, custody, and other types of staff including private facility operators.
Symptoms—Symptoms of COVID-19 include fever, cough, and shortness of breath. Like other respiratory
infections, COVID-19 can vary in severity from mild to severe. When severe, pneumonia, respiratory failure,
and death are possible. COVID-19 is a novel disease, therefore the full range of signs and symptoms, the
clinical course of the disease, and the individuals and populations most at risk for disease and complications
are not yet fully understood. Monitor the CDC website for updates on these topics.

Facilities with Limited Onsite Healthcare Services
Although many large facilities such as prisons and some jails usually employ onsite healthcare staff and have
the capacity to evaluate incarcerated/detained persons for potential illness within a dedicated healthcare
space, many smaller facilities do not. Some of these facilities have access to on-call healthcare staff or
providers who visit the facility every few days. Others have neither onsite healthcare capacity nor onsite
medical isolation/quarantine space and must transfer ill patients to other correctional or detention facilities
or local hospitals for evaluation and care.

                                                          4
   Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 83 of
                                                         104
The majority of the guidance below is designed to be applied to any correctional or detention facility, either
as written or with modifications based on a facility’s individual structure and resources. However, topics
related to healthcare evaluation and clinical care of confirmed and suspected COVID-19 cases and their close
contacts may not apply directly to facilities with limited or no onsite healthcare services. It will be especially
important for these types of facilities to coordinate closely with their state, local, tribal, and/or territorial
health department when they encounter confirmed or suspected cases among incarcerated/detained persons
or staff, in order to ensure effective medical isolation and quarantine, necessary medical evaluation and care,
and medical transfer if needed. The guidance makes note of strategies tailored to facilities without onsite
healthcare where possible.
Note that all staff in any sized facility, regardless of the presence of onsite healthcare services, should observe
guidance on recommended PPE in order to ensure their own safety when interacting with confirmed and
suspected COVID-19 cases. Facilities should make contingency plans for the likely event of PPE shortages
during the COVID-19 pandemic.

COVID-19 Guidance for Correctional Facilities
Guidance for correctional and detention facilities is organized into 3 sections: Operational Preparedness,
Prevention, and Management of COVID-19. Recommendations across these sections can be applied simulta-
neously based on the progress of the outbreak in a particular facility and the surrounding community.
• Operational Preparedness. This guidance is intended to help facilities prepare for potential COVID-19
  transmission in the facility. Strategies focus on operational and communications planning and personnel
  practices.
• Prevention. This guidance is intended to help facilities prevent spread of COVID-19 from outside the
  facility to inside. Strategies focus on reinforcing hygiene practices, intensifying cleaning and disinfection
  of the facility, screening (new intakes, visitors, and staff), continued communication with incarcerated/
  detained persons and staff, and social distancing measures (increasing distance between individuals).
• Management. This guidance is intended to help facilities clinically manage confirmed and suspected
  COVID-19 cases inside the facility and prevent further transmission. Strategies include medical isolation
  and care of incarcerated/detained persons with symptoms (including considerations for cohorting),
  quarantine of cases’ close contacts, restricting movement in and out of the facility, infection control
  practices for individuals interacting with cases and quarantined contacts or contaminated items, intensified
  social distancing, and cleaning and disinfecting areas visited by cases.

Operational Preparedness
Administrators can plan and prepare for COVID-19 by ensuring that all persons in the facility know the
symptoms of COVID-19 and how to respond if they develop symptoms. Other essential actions include
developing contingency plans for reduced workforces due to absences, coordinating with public health and
correctional partners, and communicating clearly with staff and incarcerated/detained persons about these
preparations and how they may temporarily alter daily life.

Communication & Coordination
√ Develop information-sharing systems with partners.
      ο Identify points of contact in relevant state, local, tribal, and/or territorial public health departments
        before cases develop. Actively engage with the health department to understand in advance which
        entity has jurisdiction to implement public health control measures for COVID-19 in a particular
        correctional or detention facility.
      ο Create and test communications plans to disseminate critical information to incarcerated/detained
        persons, staff, contractors, vendors, and visitors as the pandemic progresses.

                                                         5
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 84 of
                                                   104
     ο Communicate with other correctional facilities in the same geographic area to share information
       including disease surveillance and absenteeism patterns among staff.
     ο Where possible, put plans in place with other jurisdictions to prevent confirmed and suspected
       COVID-19 cases and their close contacts from being transferred between jurisdictions and facilities
       unless necessary for medical evaluation, medical isolation/quarantine, clinical care, extenuating
       security concerns, or to prevent overcrowding.
     ο Stay informed about updates to CDC guidance via the CDC COVID-19 website as more information
       becomes known.
√ Review existing pandemic flu, all-hazards, and disaster plans, and revise for COVID-19.
     ο Ensure that physical locations (dedicated housing areas and bathrooms) have been identified
       to isolate confirmed COVID-19 cases and individuals displaying COVID-19 symptoms, and to
       quarantine known close contacts of cases. (Medical isolation and quarantine locations should be
       separate). The plan should include contingencies for multiple locations if numerous cases and/
       or contacts are identified and require medical isolation or quarantine simultaneously. See Medical
       Isolation and Quarantine sections below for details regarding individual medical isolation and
       quarantine locations (preferred) vs. cohorting.
     ο Facilities without onsite healthcare capacity should make a plan for how they will ensure that
       suspected COVID-19 cases will be isolated, evaluated, tested (if indicated), and provided necessary
       medical care.
     ο Make a list of possible social distancing strategies that could be implemented as needed at different
       stages of transmission intensity.
     ο Designate officials who will be authorized to make decisions about escalating or de-escalating
       response efforts as the epidemiologic context changes.
√ Coordinate with local law enforcement and court officials.
     ο Identify lawful alternatives to in-person court appearances, such as virtual court, as a social
       distancing measure to reduce the risk of COVID-19 transmission.
     ο Explore strategies to prevent over-crowding of correctional and detention facilities during a
       community outbreak.
√ Post signage throughout the facility communicating the following:
     ο For all: symptoms of COVID-19 and hand hygiene instructions
     ο For incarcerated/detained persons: report symptoms to staff
     ο For staff: stay at home when sick; if symptoms develop while on duty, leave the facility as soon
       as possible and follow CDC-recommended steps for persons who are ill with COVID-19 symptoms
       including self-isolating at home, contacting their healthcare provider as soon as possible to
       determine whether they need to be evaluated and tested, and contacting their supervisor.
     ο Ensure that signage is understandable for non-English speaking persons and those with low literacy,
       and make necessary accommodations for those with cognitive or intellectual disabilities and those
       who are deaf, blind, or low-vision.

Personnel Practices
√ Review the sick leave policies of each employer that operates in the facility.
     ο Review policies to ensure that they actively encourage staff to stay home when sick.
     ο If these policies do not encourage staff to stay home when sick, discuss with the contract company.
     ο Determine which officials will have the authority to send symptomatic staff home.


                                                      6
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 85 of
                                                104
√ Identify staff whose duties would allow them to work from home. Where possible, allowing
   staff to work from home can be an effective social distancing strategy to reduce the risk of
   COVID-19 transmission.
      ο Discuss work from home options with these staff and determine whether they have the supplies and
        technological equipment required to do so.
      ο Put systems in place to implement work from home programs (e.g., time tracking, etc.).
√ Plan for staff absences. Staff should stay home when they are sick, or they may need to stay home to
  care for a sick household member or care for children in the event of school and childcare dismissals.
      ο Allow staff to work from home when possible, within the scope of their duties.
      ο Identify critical job functions and plan for alternative coverage by cross-training staff where possible.
      ο Determine minimum levels of staff in all categories required for the facility to function safely. If
        possible, develop a plan to secure additional staff if absenteeism due to COVID-19 threatens to bring
        staffing to minimum levels.
      ο Consider increasing keep on person (KOP) medication orders to cover 30 days in case of healthcare
        staff shortages.
√ Consider offering revised duties to staff who are at higher risk of severe illness with COVID-19.
  Persons at higher risk may include older adults and persons of any age with serious underlying medical
  conditions including lung disease, heart disease, and diabetes. See CDC’s website for a complete list, and
  check regularly for updates as more data become available to inform this issue.
      ο Facility administrators should consult with their occupational health providers to determine whether
        it would be allowable to reassign duties for specific staff members to reduce their likelihood of
        exposure to COVID-19.
√ Offer the seasonal influenza vaccine to all incarcerated/detained persons (existing population
  and new intakes) and staff throughout the influenza season. Symptoms of COVID-19 are similar to
  those of influenza. Preventing influenza cases in a facility can speed the detection of COVID-19 cases and
  reduce pressure on healthcare resources.
√ Reference the Occupational Safety and Health Administration website for recommendations
  regarding worker health.
√ Review CDC’s guidance for businesses and employers to identify any additional strategies the facility can
  use within its role as an employer.

Operations & Supplies
√ Ensure that sufficient stocks of hygiene supplies, cleaning supplies, PPE, and medical supplies
  (consistent with the healthcare capabilities of the facility) are on hand and available, and have
  a plan in place to restock as needed if COVID-19 transmission occurs within the facility.
      ο Standard medical supplies for daily clinic needs
      ο Tissues
      ο Liquid soap when possible. If bar soap must be used, ensure that it does not irritate the skin and
        thereby discourage frequent hand washing.
      ο Hand drying supplies
      ο Alcohol-based hand sanitizer containing at least 60% alcohol (where permissible based on security
        restrictions)
      ο Cleaning supplies, including EPA-registered disinfectants effective against the virus that causes
        COVID-19

                                                       7
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 86 of
                                                   104
     ο Recommended PPE (facemasks, N95 respirators, eye protection, disposable medical gloves, and
       disposable gowns/one-piece coveralls). See PPE section and Table 1 for more detailed information,
       including recommendations for extending the life of all PPE categories in the event of shortages, and
       when face masks are acceptable alternatives to N95s.
      ο Sterile viral transport media and sterile swabs to collect nasopharyngeal specimens if COVID-19
        testing is indicated
√ Make contingency plans for the probable event of PPE shortages during the COVID-19
  pandemic, particularly for non-healthcare workers.
      ο See CDC guidance optimizing PPE supplies.
√ Consider relaxing restrictions on allowing alcohol-based hand sanitizer in the secure setting
  where security concerns allow. If soap and water are not available, CDC recommends cleaning hands
  with an alcohol-based hand sanitizer that contains at least 60% alcohol. Consider allowing staff to carry
  individual-sized bottles for their personal hand hygiene while on duty.
√ Provide a no-cost supply of soap to incarcerated/detained persons, sufficient to allow frequent
  hand washing. (See Hygiene section below for additional detail regarding recommended frequency and
  protocol for hand washing.)
      ο Provide liquid soap where possible. If bar soap must be used, ensure that it does not irritate the skin
        and thereby discourage frequent hand washing.
√ If not already in place, employers operating within the facility should establish a respiratory
  protection program as appropriate, to ensure that staff and incarcerated/detained persons
  are fit tested for any respiratory protection they will need within the scope of their
  responsibilities.
√ Ensure that staff and incarcerated/detained persons are trained to correctly don, doff, and
  dispose of PPE that they will need to use within the scope of their responsibilities. See Table 1
  for recommended PPE for incarcerated/detained persons and staff with varying levels of contact with
  COVID-19 cases or their close contacts.

Prevention
Cases of COVID-19 have been documented in all 50 US states. Correctional and detention facilities can
prevent introduction of COVID-19 from the community and reduce transmission if it is already inside by
reinforcing good hygiene practices among incarcerated/detained persons, staff, and visitors (including
increasing access to soap and paper towels), intensifying cleaning/disinfection practices, and implementing
social distancing strategies.
Because many individuals infected with COVID-19 do not display symptoms, the virus could be present
in facilities before cases are identified. Both good hygiene practices and social distancing are critical in
preventing further transmission.

Operations
√ Stay in communication with partners about your facility’s current situation.
      ο State, local, territorial, and/or tribal health departments
      ο Other correctional facilities
√ Communicate with the public about any changes to facility operations, including visitation
  programs.




                                                         8
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 87 of
                                                 104
√ Restrict transfers of incarcerated/detained persons to and from other jurisdictions and
   facilities unless necessary for medical evaluation, medical isolation/quarantine, clinical care,
   extenuating security concerns, or to prevent overcrowding.
     ο Strongly consider postponing non-urgent outside medical visits.
     ο If a transfer is absolutely necessary, perform verbal screening and a temperature check as outlined in
       the Screening section below, before the individual leaves the facility. If an individual does not clear
       the screening process, delay the transfer and follow the protocol for a suspected COVID-19 case—
       including putting a face mask on the individual, immediately placing them under medical isolation,
       and evaluating them for possible COVID-19 testing. If the transfer must still occur, ensure that
       the receiving facility has capacity to properly isolate the individual upon arrival. Ensure that staff
       transporting the individual wear recommended PPE (see Table 1) and that the transport vehicle is
       cleaned thoroughly after transport.
√ Implement lawful alternatives to in-person court appearances where permissible.
√ Where relevant, consider suspending co-pays for incarcerated/detained persons seeking
  medical evaluation for respiratory symptoms.
√ Limit the number of operational entrances and exits to the facility.

Cleaning and Disinfecting Practices
√ Even if COVID-19 cases have not yet been identified inside the facility or in the surrounding
  community, begin implementing intensified cleaning and disinfecting procedures according to
  the recommendations below. These measures may prevent spread of COVID-19 if introduced.
√ Adhere to CDC recommendations for cleaning and disinfection during the COVID-19 response. Monitor
  these recommendations for updates.
     ο Several times per day, clean and disinfect surfaces and objects that are frequently touched, especially
       in common areas. Such surfaces may include objects/surfaces not ordinarily cleaned daily (e.g.,
       doorknobs, light switches, sink handles, countertops, toilets, toilet handles, recreation equipment,
       kiosks, and telephones).
     ο Staff should clean shared equipment several times per day and on a conclusion of use basis (e.g.,
       radios, service weapons, keys, handcuffs).
     ο Use household cleaners and EPA-registered disinfectants effective against the virus that causes
       COVID-19 as appropriate for the surface, following label instructions. This may require lifting
       restrictions on undiluted disinfectants.
     ο Labels contain instructions for safe and effective use of the cleaning product, including precautions
       that should be taken when applying the product, such as wearing gloves and making sure there is
       good ventilation during use.
√ Consider increasing the number of staff and/or incarcerated/detained persons trained and
  responsible for cleaning common areas to ensure continual cleaning of these areas throughout
  the day.
√ Ensure adequate supplies to support intensified cleaning and disinfection practices, and have a
  plan in place to restock rapidly if needed.




                                                      9
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 88 of
                                        104
Hygiene
√ Reinforce healthy hygiene practices, and provide and continually restock hygiene supplies
  throughout the facility, including in bathrooms, food preparation and dining areas, intake
  areas, visitor entries and exits, visitation rooms and waiting rooms, common areas, medical,
  and staff-restricted areas (e.g., break rooms).
√ Encourage all persons in the facility to take the following actions to protect themselves and
  others from COVID-19. Post signage throughout the facility, and communicate this information
  verbally on a regular basis. Sample signage and other communications materials are available on
  the CDC website. Ensure that materials can be understood by non-English speakers and those with low
  literacy, and make necessary accommodations for those with cognitive or intellectual disabilities and those
  who are deaf, blind, or low-vision.
      ο Practice good cough etiquette: Cover your mouth and nose with your elbow (or ideally with a
        tissue) rather than with your hand when you cough or sneeze, and throw all tissues in the trash
        immediately after use.
      ο Practice good hand hygiene: Regularly wash your hands with soap and water for at least 20
        seconds, especially after coughing, sneezing, or blowing your nose; after using the bathroom; before
        eating or preparing food; before taking medication; and after touching garbage.
      ο Avoid touching your eyes, nose, or mouth without cleaning your hands first.
      ο Avoid sharing eating utensils, dishes, and cups.
      ο Avoid non-essential physical contact.
√ Provide incarcerated/detained persons and staff no-cost access to:
      ο Soap—Provide liquid soap where possible. If bar soap must be used, ensure that it does not irritate
        the skin, as this would discourage frequent hand washing.
      ο Running water, and hand drying machines or disposable paper towels for hand washing
      ο Tissues and no-touch trash receptacles for disposal
√ Provide alcohol-based hand sanitizer with at least 60% alcohol where permissible based on
  security restrictions. Consider allowing staff to carry individual-sized bottles to maintain hand hygiene.
√ Communicate that sharing drugs and drug preparation equipment can spread COVID-19 due to
  potential contamination of shared items and close contact between individuals.

Prevention Practices for Incarcerated/Detained Persons
√ Perform pre-intake screening and temperature checks for all new entrants. Screening
  should take place in the sallyport, before beginning the intake process, in order to identify and
  immediately place individuals with symptoms under medical isolation. See Screening section below for
  the wording of screening questions and a recommended procedure to safely perform a temperature check.
  Staff performing temperature checks should wear recommended PPE (see PPE section below).
      ο If an individual has symptoms of COVID-19 (fever, cough, shortness of breath):
           Require the individual to wear a face mask.
           Ensure that staff who have direct contact with the symptomatic individual wear recommended PPE.
           Place the individual under medical isolation (ideally in a room near the screening location,
            rather than transporting the ill individual through the facility), and refer to healthcare staff for
            further evaluation. (See Infection Control and Clinical Care sections below.)
           Facilities without onsite healthcare staff should contact their state, local, tribal, and/or territorial
            health department to coordinate effective medical isolation and necessary medical care.

                                                        10
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 89 of
                                                   104
     ο If an individual is a close contact of a known COVID-19 case (but has no COVID-19
       symptoms):
            Quarantine the individual and monitor for symptoms two times per day for 14 days. (See
             Quarantine section below.)
            Facilities without onsite healthcare staff should contact their state, local, tribal, and/or
             territorial health department to coordinate effective quarantine and necessary medical care.
√ Implement social distancing strategies to increase the physical space between incarcerated/
  detained persons (ideally 6 feet between all individuals, regardless of the presence of
  symptoms). Strategies will need to be tailored to the individual space in the facility and the needs of the
  population and staff. Not all strategies will be feasible in all facilities. Example strategies with varying
  levels of intensity include:
      ο Common areas:
            Enforce increased space between individuals in holding cells, as well as in lines and waiting areas
             such as intake (e.g., remove every other chair in a waiting area)
      ο Recreation:
            Choose recreation spaces where individuals can spread out
            Stagger time in recreation spaces
            Restrict recreation space usage to a single housing unit per space (where feasible)
      ο Meals:
            Stagger meals
            Rearrange seating in the dining hall so that there is more space between individuals (e.g.,
             remove every other chair and use only one side of the table)
            Provide meals inside housing units or cells
      ο Group activities:
            Limit the size of group activities
            Increase space between individuals during group activities
            Suspend group programs where participants are likely to be in closer contact than they are in
             their housing environment
            Consider alternatives to existing group activities, in outdoor areas or other areas where
             individuals can spread out
      ο Housing:
            If space allows, reassign bunks to provide more space between individuals, ideally 6 feet or more
             in all directions. (Ensure that bunks are cleaned thoroughly if assigned to a new occupant.)
            Arrange bunks so that individuals sleep head to foot to increase the distance between them
            Rearrange scheduled movements to minimize mixing of individuals from different housing areas
      ο Medical:
            If possible, designate a room near each housing unit to evaluate individuals with COVID-19
             symptoms, rather than having them walk through the facility to be evaluated in the medical
             unit. If this is not feasible, consider staggering sick call.
            Designate a room near the intake area to evaluate new entrants who are flagged by the intake
             screening process for COVID-19 symptoms or case contact, before they move to other parts of
             the facility.


                                                       11
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 90 of
                                               104
√ Communicate clearly and frequently with incarcerated/detained persons about changes to their
   daily routine and how they can contribute to risk reduction.
√ Note that if group activities are discontinued, it will be important to identify alternative forms
  of activity to support the mental health of incarcerated/detained persons.
√ Consider suspending work release programs and other programs that involve movement of
  incarcerated/detained individuals in and out of the facility.
√ Provide up-to-date information about COVID-19 to incarcerated/detained persons on a regular
  basis, including:
      ο Symptoms of COVID-19 and its health risks
      ο Reminders to report COVID-19 symptoms to staff at the first sign of illness
√ Consider having healthcare staff perform rounds on a regular basis to answer questions about
  COVID-19.

Prevention Practices for Staff
√ Remind staff to stay at home if they are sick. Ensure that staff are aware that they will not be able to
  enter the facility if they have symptoms of COVID-19, and that they will be expected to leave the facility as
  soon as possible if they develop symptoms while on duty.
√ Perform verbal screening (for COVID-19 symptoms and close contact with cases) and
  temperature checks for all staff daily on entry. See Screening section below for wording of screening
  questions and a recommended procedure to safely perform temperature checks.
      ο In very small facilities with only a few staff, consider self-monitoring or virtual monitoring (e.g.,
        reporting to a central authority via phone).
      ο Send staff home who do not clear the screening process, and advise them to follow CDC-
        recommended steps for persons who are ill with COVID-19 symptoms.
√ Provide staff with up-to-date information about COVID-19 and about facility policies on a
  regular basis, including:
      ο Symptoms of COVID-19 and its health risks
      ο Employers’ sick leave policy
      ο If staff develop a fever, cough, or shortness of breath while at work: immediately put on a
        face mask, inform supervisor, leave the facility, and follow CDC-recommended steps for persons who
        are ill with COVID-19 symptoms.
      ο If staff test positive for COVID-19: inform workplace and personal contacts immediately, and
        do not return to work until a decision to discontinue home medical isolation precautions is made.
        Monitor CDC guidance on discontinuing home isolation regularly as circumstances evolve rapidly.
      ο If a staff member is identified as a close contact of a COVID-19 case (either within
        the facility or in the community): self-quarantine at home for 14 days and return to work if
        symptoms do not develop. If symptoms do develop, follow CDC-recommended steps for persons who
        are ill with COVID-19 symptoms.
√ If a staff member has a confirmed COVID-19 infection, the relevant employers should inform
  other staff about their possible exposure to COVID-19 in the workplace, but should maintain
  confidentiality as required by the Americans with Disabilities Act.
      ο Employees who are close contacts of the case should then self-monitor for symptoms (i.e., fever,
        cough, or shortness of breath).


                                                       12
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 91 of
                                                104
√ When feasible and consistent with security priorities, encourage staff to maintain a distance of
   6 feet or more from an individual with respiratory symptoms while interviewing, escorting, or
   interacting in other ways.
√ Ask staff to keep interactions with individuals with respiratory symptoms as brief as possible.

Prevention Practices for Visitors
√ If possible, communicate with potential visitors to discourage contact visits in the interest of
  their own health and the health of their family members and friends inside the facility.
√ Perform verbal screening (for COVID-19 symptoms and close contact with cases) and
  temperature checks for all visitors and volunteers on entry. See Screening section below for
  wording of screening questions and a recommended procedure to safely perform temperature checks.
      ο Staff performing temperature checks should wear recommended PPE.
      ο Exclude visitors and volunteers who do not clear the screening process or who decline screening.
√ Provide alcohol-based hand sanitizer with at least 60% alcohol in visitor entrances, exits, and
  waiting areas.
√ Provide visitors and volunteers with information to prepare them for screening.
      ο Instruct visitors to postpone their visit if they have symptoms of respiratory illness.
      ο If possible, inform potential visitors and volunteers before they travel to the facility that they should
        expect to be screened for COVID-19 (including a temperature check), and will be unable to enter the
        facility if they do not clear the screening process or if they decline screening.
      ο Display signage outside visiting areas explaining the COVID-19 screening and temperature check
        process. Ensure that materials are understandable for non-English speakers and those with low
        literacy.
√ Promote non-contact visits:
      ο Encourage incarcerated/detained persons to limit contact visits in the interest of their own health
        and the health of their visitors.
      ο Consider reducing or temporarily eliminating the cost of phone calls for incarcerated/detained
        persons.
      ο Consider increasing incarcerated/detained persons’ telephone privileges to promote mental health
        and reduce exposure from direct contact with community visitors.
√ Consider suspending or modifying visitation programs, if legally permissible. For example,
  provide access to virtual visitation options where available.
      ο If moving to virtual visitation, clean electronic surfaces regularly. (See Cleaning guidance below for
        instructions on cleaning electronic surfaces.)
      ο Inform potential visitors of changes to, or suspension of, visitation programs.
      ο Clearly communicate any visitation program changes to incarcerated/detained persons, along with
        the reasons for them (including protecting their health and their family and community members’
        health).
      ο If suspending contact visits, provide alternate means (e.g., phone or video visitation) for
        incarcerated/detained individuals to engage with legal representatives, clergy, and other individuals
        with whom they have legal right to consult.
   NOTE: Suspending visitation would be done in the interest of incarcerated/detained persons’ physical
   health and the health of the general public. However, visitation is important to maintain mental health.

                                                       13
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 92 of
                                                        104
   If visitation is suspended, facilities should explore alternative ways for incarcerated/detained persons to
   communicate with their families, friends, and other visitors in a way that is not financially burdensome
   for them. See above suggestions for promoting non-contact visits.
√ Restrict non-essential vendors, volunteers, and tours from entering the facility.

Management
If there has been a suspected COVID-19 case inside the facility (among incarcerated/detained persons, staff,
or visitors who have recently been inside), begin implementing Management strategies while test results
are pending. Essential Management strategies include placing cases and individuals with symptoms under
medical isolation, quarantining their close contacts, and facilitating necessary medical care, while observing
relevant infection control and environmental disinfection protocols and wearing recommended PPE.

Operations
√ Implement alternate work arrangements deemed feasible in the Operational Preparedness section.
√ Suspend all transfers of incarcerated/detained persons to and from other jurisdictions and
  facilities (including work release where relevant), unless necessary for medical evaluation,
  medical isolation/quarantine, care, extenuating security concerns, or to prevent overcrowding.
      ο If a transfer is absolutely necessary, perform verbal screening and a temperature check as outlined in
        the Screening section below, before the individual leaves the facility. If an individual does not clear
        the screening process, delay the transfer and follow the protocol for a suspected COVID-19 case—
        including putting a face mask on the individual, immediately placing them under medical isolation,
        and evaluating them for possible COVID-19 testing. If the transfer must still occur, ensure that the
        receiving facility has capacity to appropriately isolate the individual upon arrival. Ensure that staff
        transporting the individual wear recommended PPE (see Table 1) and that the transport vehicle is
        cleaned thoroughly after transport.
√ If possible, consider quarantining all new intakes for 14 days before they enter the facility’s
  general population (SEPARATELY from other individuals who are quarantined due to contact
  with a COVID-19 case). Subsequently in this document, this practice is referred to as routine intake
  quarantine.
√ When possible, arrange lawful alternatives to in-person court appearances.
√ Incorporate screening for COVID-19 symptoms and a temperature check into release planning.
      ο Screen all releasing individuals for COVID-19 symptoms and perform a temperature check. (See
        Screening section below.)
            If an individual does not clear the screening process, follow the protocol for a suspected
             COVID-19 case—including putting a face mask on the individual, immediately placing them
             under medical isolation, and evaluating them for possible COVID-19 testing.
            If the individual is released before the recommended medical isolation period is complete,
             discuss release of the individual with state, local, tribal, and/or territorial health departments
             to ensure safe medical transport and continued shelter and medical care, as part of release
             planning. Make direct linkages to community resources to ensure proper medical isolation and
             access to medical care.
            Before releasing an incarcerated/detained individual with COVID-19 symptoms to a community-
             based facility, such as a homeless shelter, contact the facility’s staff to ensure adequate time for
             them to prepare to continue medical isolation, or contact local public health to explore alternate
             housing options.



                                                       14
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 93 of
                                                 104
√ Coordinate with state, local, tribal, and/or territorial health departments.
     ο When a COVID-19 case is suspected, work with public health to determine action. See Medical
       Isolation section below.
     ο When a COVID-19 case is suspected or confirmed, work with public health to identify close contacts
       who should be placed under quarantine. See Quarantine section below.
     ο Facilities with limited onsite medical isolation, quarantine, and/or healthcare services should
       coordinate closely with state, local, tribal, and/or territorial health departments when they
       encounter a confirmed or suspected case, in order to ensure effective medical isolation or quarantine,
       necessary medical evaluation and care, and medical transfer if needed. See Facilities with Limited
       Onsite Healthcare Services section.

Hygiene
√ Continue to ensure that hand hygiene supplies are well-stocked in all areas of the facility.
  (See above.)
√ Continue to emphasize practicing good hand hygiene and cough etiquette. (See above.)

Cleaning and Disinfecting Practices
√ Continue adhering to recommended cleaning and disinfection procedures for the facility at
  large. (See above.)
√ Reference specific cleaning and disinfection procedures for areas where a COVID-19 case has
  spent time (below).

Medical Isolation of Confirmed or Suspected COVID-19 Cases
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities with Limited Onsite Healthcare Services, or without sufficient space to implement
effective medical isolation, should coordinate with local public health officials to ensure that
COVID-19 cases will be appropriately isolated, evaluated, tested (if indicated), and given care.
√ As soon as an individual develops symptoms of COVID-19, they should wear a face mask (if it
  does not restrict breathing) and should be immediately placed under medical isolation in a
  separate environment from other individuals.
√ Keep the individual’s movement outside the medical isolation space to an absolute minimum.
     ο Provide medical care to cases inside the medical isolation space. See Infection Control and Clinical
       Care sections for additional details.
     ο Serve meals to cases inside the medical isolation space.
     ο Exclude the individual from all group activities.
     ο Assign the isolated individual a dedicated bathroom when possible.
√ Ensure that the individual is wearing a face mask at all times when outside of the medical
  isolation space, and whenever another individual enters. Provide clean masks as needed. Masks
  should be changed at least daily, and when visibly soiled or wet.
√ Facilities should make every possible effort to place suspected and confirmed COVID-19 cases
  under medical isolation individually. Each isolated individual should be assigned their own
  housing space and bathroom where possible. Cohorting should only be practiced if there are no other
  available options.




                                                     15
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 94 of
                                        104
     ο If cohorting is necessary:
            Only individuals who are laboratory confirmed COVID-19 cases should be placed under
             medical isolation as a cohort. Do not cohort confirmed cases with suspected cases or
             case contacts.
            Unless no other options exist, do not house COVID-19 cases with individuals who have an
             undiagnosed respiratory infection.
            Ensure that cohorted cases wear face masks at all times.
√ In order of preference, individuals under medical isolation should be housed:
      ο Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
      ο Separately, in single cells with solid walls but without solid doors
      ο As a cohort, in a large, well-ventilated cell with solid walls and a solid door that closes fully. Employ
        social distancing strategies related to housing in the Prevention section above.
      ο As a cohort, in a large, well-ventilated cell with solid walls but without a solid door. Employ social
        distancing strategies related to housing in the Prevention section above.
      ο As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars),
        preferably with an empty cell between occupied cells. (Although individuals are in single cells in
        this scenario, the airflow between cells essentially makes it a cohort arrangement in the context of
        COVID-19.)
      ο As a cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with
        bars), preferably with an empty cell between occupied cells. Employ social distancing strategies
        related to housing in the Prevention section above.
      ο Safely transfer individual(s) to another facility with available medical isolation capacity in one of the
        above arrangements
        (NOTE—Transfer should be avoided due to the potential to introduce infection to another facility;
        proceed only if no other options are available.)
   If the ideal choice does not exist in a facility, use the next best alternative.
√ If the number of confirmed cases exceeds the number of individual medical isolation spaces
  available in the facility, be especially mindful of cases who are at higher risk of severe illness
  from COVID-19. Ideally, they should not be cohorted with other infected individuals. If cohorting is
  unavoidable, make all possible accommodations to prevent transmission of other infectious diseases to
  the higher-risk individual. (For example, allocate more space for a higher-risk individual within a shared
  medical isolation space.)
      ο Persons at higher risk may include older adults and persons of any age with serious underlying
        medical conditions such as lung disease, heart disease, and diabetes. See CDC’s website for a
        complete list, and check regularly for updates as more data become available to inform this issue.
      ο Note that incarcerated/detained populations have higher prevalence of infectious and chronic
        diseases and are in poorer health than the general population, even at younger ages.
√ Custody staff should be designated to monitor these individuals exclusively where possible.
  These staff should wear recommended PPE as appropriate for their level of contact with the individual
  under medical isolation (see PPE section below) and should limit their own movement between different
  parts of the facility to the extent possible.
√ Minimize transfer of COVID-19 cases between spaces within the healthcare unit.




                                                         16
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 95 of
                                              104
√ Provide individuals under medical isolation with tissues and, if permissible, a lined no-touch
   trash receptacle. Instruct them to:
     ο Cover their mouth and nose with a tissue when they cough or sneeze
     ο Dispose of used tissues immediately in the lined trash receptacle
     ο Wash hands immediately with soap and water for at least 20 seconds. If soap and water are not
       available, clean hands with an alcohol-based hand sanitizer that contains at least 60% alcohol (where
       security concerns permit). Ensure that hand washing supplies are continually restocked.
√ Maintain medical isolation until all the following criteria have been met. Monitor the CDC
  website for updates to these criteria.
   For individuals who will be tested to determine if they are still contagious:
           The individual has been free from fever for at least 72 hours without the use of fever-reducing
            medications AND
           The individual’s other symptoms have improved (e.g., cough, shortness of breath) AND
           The individual has tested negative in at least two consecutive respiratory specimens collected at
            least 24 hours apart
   For individuals who will NOT be tested to determine if they are still contagious:
           The individual has been free from fever for at least 72 hours without the use of fever-reducing
            medications AND
           The individual’s other symptoms have improved (e.g., cough, shortness of breath) AND
           At least 7 days have passed since the first symptoms appeared
   For individuals who had a confirmed positive COVID-19 test but never showed symptoms:
     ο At least 7 days have passed since the date of the individual’s first positive COVID-19 test AND
     ο The individual has had no subsequent illness
√ Restrict cases from leaving the facility while under medical isolation precautions, unless
  released from custody or if a transfer is necessary for medical care, infection control, lack of
  medical isolation space, or extenuating security concerns.
     ο If an incarcerated/detained individual who is a COVID-19 case is released from custody during their
       medical isolation period, contact public health to arrange for safe transport and continuation of
       necessary medical care and medical isolation as part of release planning.

Cleaning Spaces where COVID-19 Cases Spent Time
Thoroughly clean and disinfect all areas where the confirmed or suspected COVID-19 case spent
time. Note—these protocols apply to suspected cases as well as confirmed cases, to ensure
adequate disinfection in the event that the suspected case does, in fact, have COVID-19. Refer to
the Definitions section for the distinction between confirmed and suspected cases.
     ο Close off areas used by the infected individual. If possible, open outside doors and windows to
       increase air circulation in the area. Wait as long as practical, up to 24 hours under the poorest air
       exchange conditions (consult CDC Guidelines for Environmental Infection Control in Health-Care
       Facilities for wait time based on different ventilation conditions), before beginning to clean and
       disinfect, to minimize potential for exposure to respiratory droplets.
     ο Clean and disinfect all areas (e.g., cells, bathrooms, and common areas) used by the infected
       individual, focusing especially on frequently touched surfaces (see list above in Prevention section).



                                                      17
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 96 of
                                             104
√ Hard (non-porous) surface cleaning and disinfection
      ο If surfaces are dirty, they should be cleaned using a detergent or soap and water prior to disinfection.
      ο For disinfection, most common EPA-registered household disinfectants should be effective. Choose
        cleaning products based on security requirements within the facility.
           Consult a list of products that are EPA-approved for use against the virus that causes COVID-19.
            Follow the manufacturer’s instructions for all cleaning and disinfection products (e.g.,
            concentration, application method and contact time, etc.).
           Diluted household bleach solutions can be used if appropriate for the surface. Follow the
            manufacturer’s instructions for application and proper ventilation, and check to ensure the
            product is not past its expiration date. Never mix household bleach with ammonia or any other
            cleanser. Unexpired household bleach will be effective against coronaviruses when properly
            diluted. Prepare a bleach solution by mixing:
               - 5 tablespoons (1/3rd cup) bleach per gallon of water or
               - 4 teaspoons bleach per quart of water
√ Soft (porous) surface cleaning and disinfection
      ο For soft (porous) surfaces such as carpeted floors and rugs, remove visible contamination if present
        and clean with appropriate cleaners indicated for use on these surfaces. After cleaning:
           If the items can be laundered, launder items in accordance with the manufacturer’s instructions
            using the warmest appropriate water setting for the items and then dry items completely.
           Otherwise, use products that are EPA-approved for use against the virus that causes COVID-19
            and are suitable for porous surfaces.
√ Electronics cleaning and disinfection
      ο For electronics such as tablets, touch screens, keyboards, and remote controls, remove visible
        contamination if present.
           Follow the manufacturer’s instructions for all cleaning and disinfection products.
           Consider use of wipeable covers for electronics.
           If no manufacturer guidance is available, consider the use of alcohol-based wipes or spray
            containing at least 70% alcohol to disinfect touch screens. Dry surfaces thoroughly to avoid
            pooling of liquids.
   Additional information on cleaning and disinfection of communal facilities such can be found on CDC’s
   website.
√ Ensure that staff and incarcerated/detained persons performing cleaning wear recommended
  PPE. (See PPE section below.)
√ Food service items. Cases under medical isolation should throw disposable food service items in the
  trash in their medical isolation room. Non-disposable food service items should be handled with gloves
  and washed with hot water or in a dishwasher. Individuals handling used food service items should clean
  their hands after removing gloves.
√ Laundry from a COVID-19 cases can be washed with other individuals’ laundry.
      ο Individuals handling laundry from COVID-19 cases should wear disposable gloves, discard after each
        use, and clean their hands after.
      ο Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.
      ο Launder items as appropriate in accordance with the manufacturer’s instructions. If possible,
        launder items using the warmest appropriate water setting for the items and dry items completely.

                                                       18
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 97 of
                                                      104
     ο Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible,
       consider using a bag liner that is either disposable or can be laundered.
√ Consult cleaning recommendations above to ensure that transport vehicles are thoroughly cleaned
  after carrying a confirmed or suspected COVID-19 case.

Quarantining Close Contacts of COVID-19 Cases
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities without onsite healthcare capacity, or without sufficient space to implement effective
quarantine, should coordinate with local public health officials to ensure that close contacts of
COVID-19 cases will be effectively quarantined and medically monitored.
√ Incarcerated/detained persons who are close contacts of a confirmed or suspected COVID-19 case
  (whether the case is another incarcerated/detained person, staff member, or visitor) should be
  placed under quarantine for 14 days (see CDC guidelines).
      ο If an individual is quarantined due to contact with a suspected case who is subsequently tested
        for COVID-19 and receives a negative result, the quarantined individual should be released from
        quarantine restrictions.
√ In the context of COVID-19, an individual (incarcerated/detained person or staff) is considered
  a close contact if they:
      ο Have been within approximately 6 feet of a COVID-19 case for a prolonged period of time OR
      ο Have had direct contact with infectious secretions of a COVID-19 case (e.g., have been coughed on)
   Close contact can occur while caring for, living with, visiting, or sharing a common space with a COVID-19
   case. Data to inform the definition of close contact are limited. Considerations when assessing close
   contact include the duration of exposure (e.g., longer exposure time likely increases exposure risk) and
   the clinical symptoms of the person with COVID-19 (e.g., coughing likely increases exposure risk, as does
   exposure to a severely ill patient).
√ Keep a quarantined individual’s movement outside the quarantine space to an absolute
  minimum.
      ο Provide medical evaluation and care inside or near the quarantine space when possible.
      ο Serve meals inside the quarantine space.
      ο Exclude the quarantined individual from all group activities.
      ο Assign the quarantined individual a dedicated bathroom when possible.
√ Facilities should make every possible effort to quarantine close contacts of COVID-19 cases
  individually. Cohorting multiple quarantined close contacts of a COVID-19 case could transmit
  COVID-19 from those who are infected to those who are uninfected. Cohorting should only be practiced if
  there are no other available options.
      ο If cohorting of close contacts under quarantine is absolutely necessary, symptoms of all individuals
        should be monitored closely, and individuals with symptoms of COVID-19 should be placed under
        medical isolation immediately.
      ο If an entire housing unit is under quarantine due to contact with a case from the same housing unit,
        the entire housing unit may need to be treated as a cohort and quarantine in place.
      ο Some facilities may choose to quarantine all new intakes for 14 days before moving them to the
        facility’s general population as a general rule (not because they were exposed to a COVID-19 case).
        Under this scenario, avoid mixing individuals quarantined due to exposure to a COVID-19 case with
        individuals undergoing routine intake quarantine.


                                                      19
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 98 of
                                                     104
     ο If at all possible, do not add more individuals to an existing quarantine cohort after the 14-day
       quarantine clock has started.
√ If the number of quarantined individuals exceeds the number of individual quarantine spaces
  available in the facility, be especially mindful of those who are at higher risk of severe illness
  from COVID-19. Ideally, they should not be cohorted with other quarantined individuals. If cohorting
  is unavoidable, make all possible accommodations to reduce exposure risk for the higher-risk individuals.
  (For example, intensify social distancing strategies for higher-risk individuals.)
√ In order of preference, multiple quarantined individuals should be housed:
      ο Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
      ο Separately, in single cells with solid walls but without solid doors
      ο As a cohort, in a large, well-ventilated cell with solid walls, a solid door that closes fully, and at least 6
        feet of personal space assigned to each individual in all directions
      ο As a cohort, in a large, well-ventilated cell with solid walls and at least 6 feet of personal space
        assigned to each individual in all directions, but without a solid door
      ο As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars),
        preferably with an empty cell between occupied cells creating at least 6 feet of space between
        individuals. (Although individuals are in single cells in this scenario, the airflow between cells
        essentially makes it a cohort arrangement in the context of COVID-19.)
      ο As a cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with
        bars), preferably with an empty cell between occupied cells. Employ social distancing strategies
        related to housing in the Prevention section to maintain at least 6 feet of space between individuals
        housed in the same cell.
      ο As a cohort, in individuals’ regularly assigned housing unit but with no movement outside the unit
        (if an entire housing unit has been exposed). Employ social distancing strategies related to housing
        in the Prevention section above to maintain at least 6 feet of space between individuals.
      ο Safely transfer to another facility with capacity to quarantine in one of the above arrangements
   (NOTE—Transfer should be avoided due to the potential to introduce infection to another facility;
   proceed only if no other options are available.)
√ Quarantined individuals should wear face masks if feasible based on local supply, as source
  control, under the following circumstances (see PPE section and Table 1):
      ο If cohorted, quarantined individuals should wear face masks at all times (to prevent transmission
        from infected to uninfected individuals).
      ο If quarantined separately, individuals should wear face masks whenever a non-quarantined
        individual enters the quarantine space.
      ο All quarantined individuals should wear a face mask if they must leave the quarantine space for any
        reason.
      ο Asymptomatic individuals under routine intake quarantine (with no known exposure to a COVID-19
        case) do not need to wear face masks.
√ Staff who have close contact with quarantined individuals should wear recommended PPE if
  feasible based on local supply, feasibility, and safety within the scope of their duties (see PPE
  section and Table 1).
      ο Staff supervising asymptomatic incarcerated/detained persons under routine intake quarantine
        (with no known exposure to a COVID-19 case) do not need to wear PPE.


                                                         20
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 99 of
                                            104
√ Quarantined individuals should be monitored for COVID-19 symptoms twice per day, including
   temperature checks.
      ο If an individual develops symptoms, they should be moved to medical isolation immediately and
        further evaluated. (See Medical Isolation section above.)
      ο See Screening section for a procedure to perform temperature checks safely on asymptomatic close
        contacts of COVID-19 cases.
√ If an individual who is part of a quarantined cohort becomes symptomatic:
      ο If the individual is tested for COVID-19 and tests positive: the 14-day quarantine clock for the
        remainder of the cohort must be reset to 0.
      ο If the individual is tested for COVID-19 and tests negative: the 14-day quarantine clock for
        this individual and the remainder of the cohort does not need to be reset. This individual can return
        from medical isolation to the quarantined cohort for the remainder of the quarantine period.
      ο If the individual is not tested for COVID-19: the 14-day quarantine clock for the remainder of
        the cohort must be reset to 0.
√ Restrict quarantined individuals from leaving the facility (including transfers to other
  facilities) during the 14-day quarantine period, unless released from custody or a transfer is
  necessary for medical care, infection control, lack of quarantine space, or extenuating security
  concerns.
√ Quarantined individuals can be released from quarantine restrictions if they have not
  developed symptoms during the 14-day quarantine period.
√ Meals should be provided to quarantined individuals in their quarantine spaces. Individuals
  under quarantine should throw disposable food service items in the trash. Non-disposable food service
  items should be handled with gloves and washed with hot water or in a dishwasher. Individuals handling
  used food service items should clean their hands after removing gloves.
√ Laundry from quarantined individuals can be washed with other individuals’ laundry.
      ο Individuals handling laundry from quarantined persons should wear disposable gloves, discard after
        each use, and clean their hands after.
      ο Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.
      ο Launder items as appropriate in accordance with the manufacturer’s instructions. If possible,
        launder items using the warmest appropriate water setting for the items and dry items completely.
      ο Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible,
        consider using a bag liner that is either disposable or can be laundered.

Management of Incarcerated/Detained Persons with COVID-19 Symptoms
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities without onsite healthcare capacity or without sufficient space for medical isolation
should coordinate with local public health officials to ensure that suspected COVID-19 cases will be
effectively isolated, evaluated, tested (if indicated), and given care.
√ If possible, designate a room near each housing unit for healthcare staff to evaluate individuals
  with COVID-19 symptoms, rather than having them walk through the facility to be evaluated in
  the medical unit.
√ Incarcerated/detained individuals with COVID-19 symptoms should wear a face mask and
  should be placed under medical isolation immediately. Discontinue the use of a face mask if it
  inhibits breathing. See Medical Isolation section above.

                                                      21
 Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 100 of
                                                   104
√ Medical staff should evaluate symptomatic individuals to determine whether COVID-19 testing
  is indicated. Refer to CDC guidelines for information on evaluation and testing. See Infection Control
  and Clinical Care sections below as well.
√ If testing is indicated (or if medical staff need clarification on when testing is indicated),
  contact the state, local, tribal, and/or territorial health department. Work with public health
  or private labs as available to access testing supplies or services.
      ο If the COVID-19 test is positive, continue medical isolation. (See Medical Isolation section above.)
      ο If the COVID-19 test is negative, return the individual to their prior housing assignment unless they
        require further medical assessment or care.

Management Strategies for Incarcerated/Detained Persons without COVID-19 Symptoms
√ Provide clear information to incarcerated/detained persons about the presence of COVID-19
  cases within the facility, and the need to increase social distancing and maintain hygiene
  precautions.
      ο Consider having healthcare staff perform regular rounds to answer questions about COVID-19.
      ο Ensure that information is provided in a manner that can be understood by non-English speaking
        individuals and those with low literacy, and make necessary accommodations for those with
        cognitive or intellectual disabilities and those who are deaf, blind, or low-vision.
√ Implement daily temperature checks in housing units where COVID-19 cases have been
  identified, especially if there is concern that incarcerated/detained individuals are not
  notifying staff of symptoms. See Screening section for a procedure to safely perform a temperature
  check.
√ Consider additional options to intensify social distancing within the facility.

Management Strategies for Staff
√ Provide clear information to staff about the presence of COVID-19 cases within the facility, and
  the need to enforce social distancing and encourage hygiene precautions.
      ο Consider having healthcare staff perform regular rounds to answer questions about COVID-19 from
        staff.
√ Staff identified as close contacts of a COVID-19 case should self-quarantine at home for 14 days
  and may return to work if symptoms do not develop.
      ο See above for definition of a close contact.
      ο Refer to CDC guidelines for further recommendations regarding home quarantine for staff.

Infection Control
Infection control guidance below is applicable to all types of correctional facilities. Individual
facilities should assess their unique needs based on the types of exposure staff and incarcerated/
detained persons may have with confirmed or suspected COVID-19 cases.
√ All individuals who have the potential for direct or indirect exposure to COVID-19 cases or
  infectious materials (including body substances; contaminated medical supplies, devices,
  and equipment; contaminated environmental surfaces; or contaminated air) should follow
  infection control practices outlined in the CDC Interim Infection Prevention and Control
  Recommendations for Patients with Suspected or Confirmed Coronavirus Disease 2019
  (COVID-19) in Healthcare Settings. Monitor these guidelines regularly for updates.



                                                       22
 Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 101 of
                                                     104
    ο Implement the above guidance as fully as possible within the correctional/detention context. Some
       of the specific language may not apply directly to healthcare settings within correctional facilities
       and detention centers, or to facilities without onsite healthcare capacity, and may need to be adapted
       to reflect facility operations and custody needs.
      ο Note that these recommendations apply to staff as well as to incarcerated/detained individuals who
        may come in contact with contaminated materials during the course of their work placement in the
        facility (e.g., cleaning).
√ Staff should exercise caution when in contact with individuals showing symptoms of a
  respiratory infection. Contact should be minimized to the extent possible until the infected individual
  is wearing a face mask. If COVID-19 is suspected, staff should wear recommended PPE (see PPE section).
√ Refer to PPE section to determine recommended PPE for individuals persons in contact with
  confirmed COVID-19 cases, contacts, and potentially contaminated items.

Clinical Care of COVID-19 Cases
√ Facilities should ensure that incarcerated/detained individuals receive medical evaluation and
  treatment at the first signs of COVID-19 symptoms.
      ο If a facility is not able to provide such evaluation and treatment, a plan should be in place to safely
        transfer the individual to another facility or local hospital.
      ο The initial medical evaluation should determine whether a symptomatic individual is at higher risk
        for severe illness from COVID-19. Persons at higher risk may include older adults and persons of any
        age with serious underlying medical conditions such as lung disease, heart disease, and diabetes. See
        CDC’s website for a complete list, and check regularly for updates as more data become available to
        inform this issue.
√ Staff evaluating and providing care for confirmed or suspected COVID-19 cases should follow
  the CDC Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus
  Disease (COVID-19) and monitor the guidance website regularly for updates to these
  recommendations.
√ Healthcare staff should evaluate persons with respiratory symptoms or contact with a
  COVID-19 case in a separate room, with the door closed if possible, while wearing recommended
  PPE and ensuring that the suspected case is wearing a face mask.
      ο If possible, designate a room near each housing unit to evaluate individuals with COVID-19
        symptoms, rather than having them walk through the facility to be evaluated in the medical unit.
√ Clinicians are strongly encouraged to test for other causes of respiratory illness (e.g.,
  influenza).
√ The facility should have a plan in place to safely transfer persons with severe illness from
  COVID-19 to a local hospital if they require care beyond what the facility is able to provide.
√ When evaluating and treating persons with symptoms of COVID-19 who do not speak English,
  using a language line or provide a trained interpreter when possible.

Recommended PPE and PPE Training for Staff and Incarcerated/Detained Persons
√ Ensure that all staff (healthcare and non-healthcare) and incarcerated/detained persons
  who will have contact with infectious materials in their work placements have been trained
  to correctly don, doff, and dispose of PPE relevant to the level of contact they will have with
  confirmed and suspected COVID-19 cases.



                                                       23
 Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 102 of
                                                   104
    ο Ensure that staff and incarcerated/detained persons who require respiratory protection (e.g., N95s)
       for their work responsibilities have been medically cleared, trained, and fit-tested in the context of
       an employer’s respiratory protection program.
      ο For PPE training materials and posters, please visit the CDC website on Protecting Healthcare
        Personnel.
√ Ensure that all staff are trained to perform hand hygiene after removing PPE.
√ If administrators anticipate that incarcerated/detained persons will request unnecessary PPE,
  consider providing training on the different types of PPE that are needed for differing degrees
  of contact with COVID-19 cases and contacts, and the reasons for those differences (see Table 1).
  Monitor linked CDC guidelines in Table 1 for updates to recommended PPE.
√ Keep recommended PPE near the spaces in the facility where it could be needed, to facilitate
  quick access in an emergency.
√ Recommended PPE for incarcerated/detained individuals and staff in a correctional facility will
  vary based on the type of contact they have with COVID-19 cases and their contacts (see Table 1). Each
  type of recommended PPE is defined below. As above, note that PPE shortages are anticipated in
  every category during the COVID-19 response.
      ο N95 respirator
     See below for guidance on when face masks are acceptable alternatives for N95s. N95 respirators should
     be prioritized when staff anticipate contact with infectious aerosols from a COVID-19 case.
      ο Face mask
      ο Eye protection—goggles or disposable face shield that fully covers the front and sides of the face
      ο A single pair of disposable patient examination gloves
     Gloves should be changed if they become torn or heavily contaminated.
      ο Disposable medical isolation gown or single-use/disposable coveralls, when feasible
           If custody staff are unable to wear a disposable gown or coveralls because it limits access to their
            duty belt and gear, ensure that duty belt and gear are disinfected after close contact with the
            individual. Clean and disinfect duty belt and gear prior to reuse using a household cleaning spray
            or wipe, according to the product label.
           If there are shortages of gowns, they should be prioritized for aerosol-generating procedures,
            care activities where splashes and sprays are anticipated, and high-contact patient care activities
            that provide opportunities for transfer of pathogens to the hands and clothing of staff.
√ Note that shortages of all PPE categories are anticipated during the COVID-19 response,
  particularly for non-healthcare workers. Guidance for optimizing the supply of each category
  can be found on CDC’s website:
      ο Guidance in the event of a shortage of N95 respirators
           Based on local and regional situational analysis of PPE supplies, face masks are an acceptable
            alternative when the supply chain of respirators cannot meet the demand. During this
            time, available respirators should be prioritized for staff engaging in activities that would expose
            them to respiratory aerosols, which pose the highest exposure risk.
      ο Guidance in the event of a shortage of face masks
      ο Guidance in the event of a shortage of eye protection
      ο Guidance in the event of a shortage of gowns/coveralls


                                                      24
  Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 103 of
                                                               104
Table 1. Recommended Personal Protective Equipment (PPE) for Incarcerated/Detained Persons and Staff in a Correctional Facility during
the COVID-19 Response

         Classification of Individual Wearing PPE                 N95            Face            Eye            Gloves         Gown/
                                                               respirator        mask         Protection                      Coveralls
 Incarcerated/Detained Persons
 Asymptomatic incarcerated/detained persons (under            Apply face masks for source control as feasible based on local supply,
 quarantine as close contacts of a COVID-19 case*)            especially if housed as a cohort
 Incarcerated/detained persons who are confirmed or
 suspected COVID-19 cases, or showing symptoms of                   –                             –               –              –
 COVID-19
 Incarcerated/detained persons in a work placement
 handling laundry or used food service items from a                 –              –               –                             
 COVID-19 case or case contact
 Incarcerated/detained persons in a work placement            Additional PPE may be needed based on
 cleaning areas where a COVID-19 case has spent time          the product label. See CDC guidelines for                          
                                                              more details.
 Staff
 Staff having direct contact with asymptomatic
 incarcerated/detained persons under quarantine
                                                                              Face mask, eye protection, and gloves as
 as close contacts of a COVID-19 case* (but not                     –                                                             –
                                                                               local supply and scope of duties allow.
 performing temperature checks or providing
 medical care)
 Staff performing temperature checks on any group
 of people (staff, visitors, or incarcerated/detained
                                                                    –                                                          
 persons), or providing medical care to asymptomatic
 quarantined persons
 Staff having direct contact with (including transport)
 or offering medical care to confirmed or suspected                       **                                                   
 COVID-19 cases (see CDC infection control guidelines)
 Staff present during a procedure on a confirmed
 or suspected COVID-19 case that may generate
                                                                                  –                                            
 respiratory aerosols (see CDC infection control
 guidelines)
 Staff handling laundry or used food service items
                                                                    –              –               –                             
 from a COVID-19 case or case contact
 Staff cleaning an area where a COVID-19 case has             Additional PPE may be needed based on
 spent time                                                   the product label. See CDC guidelines for                          
                                                              more details.
* If a facility chooses to routinely quarantine all new intakes (without symptoms or known exposure to a COVID-19 case) before integrating
   into the facility’s general population, face masks are not necessary.
** A NIOSH-approved N95 is preferred. However, based on local and regional situational analysis of PPE supplies, face masks are an
   acceptable alternative when the supply chain of respirators cannot meet the demand. During this time, available respirators should be
   prioritized for procedures that are likely to generate respiratory aerosols, which would pose the highest exposure risk to staff.




                                                                    25
 Case 1:20-cv-21457-KMW Document 65-10 Entered on FLSD Docket 04/21/2020 Page 104 of
                                       104
Verbal Screening and Temperature Check Protocols for Incarcerated/Detained
Persons, Staff, and Visitors
The guidance above recommends verbal screening and temperature checks for incarcerated/detained persons,
staff, volunteers, and visitors who enter correctional and detention facilities, as well as incarcerated/detained
persons who are transferred to another facility or released from custody. Below, verbal screening questions for
COVID-19 symptoms and contact with known cases, and a safe temperature check procedure are detailed.
√ Verbal screening for symptoms of COVID-19 and contact with COVID-19 cases should include
  the following questions:
      ο Today or in the past 24 hours, have you had any of the following symptoms?
            Fever, felt feverish, or had chills?
            Cough?
            Difficulty breathing?
      ο In the past 14 days, have you had contact with a person known to be infected with the novel coronavirus
        (COVID-19)?
√ The following is a protocol to safely check an individual’s temperature:
      ο Perform hand hygiene
      ο Put on a face mask, eye protection (goggles or disposable face shield that fully covers the front and
        sides of the face), gown/coveralls, and a single pair of disposable gloves
      ο Check individual’s temperature
      ο If performing a temperature check on multiple individuals, ensure that a clean pair of
        gloves is used for each individual and that the thermometer has been thoroughly cleaned
        in between each check. If disposable or non-contact thermometers are used and the screener did
        not have physical contact with an individual, gloves do not need to be changed before the next check.
        If non-contact thermometers are used, they should be cleaned routinely as recommended by CDC for
        infection control.
      ο Remove and discard PPE
      ο Perform hand hygiene




                                                        26
